Exhibit 10.1

 

MULTI-TENANT
OFFICE
LEASE AGREEMENT

 

RPAI Schaumburg American Lane, L.L.C., as Landlord,

 

and

 

Paylocity Corporation, as Tenant.

 

1400 American Lane

 

Schaumburg, Illinois

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

LEASE OF PREMISES AND TERM

2

 

 

 

1.1

Premises

2

 

 

 

1.2

Building Conference Facilities

3

 

 

 

1.3

Term, Delivery and Commencement

3

 

 

 

ARTICLE 2

RENTAL AND OTHER PAYMENTS

6

 

 

 

2.1

Basic Rent

6

 

 

 

2.2

Additional Rent

6

 

 

 

2.3

Delinquent Rental Payments

6

 

 

 

2.4

Independent Obligations

7

 

 

 

2.5

Security Deposit

7

 

 

 

ARTICLE 3

PROPERTY TAXES AND OPERATING EXPENSES

8

 

 

 

3.1

Payment of Expenses

8

 

 

 

3.2

Estimation of Tenant’s Share of Expenses

8

 

 

 

3.3

Payment of Estimated Tenant’s Share of Expenses

8

 

 

 

3.4

Re-Estimation of Expenses

8

 

 

 

3.5

Confirmation of Tenant’s Share of Expenses

8

 

 

 

3.6

Tenant’s Inspection and Audit Rights

9

 

 

 

3.7

Personal Property Taxes

9

 

 

 

3.8

Landlord’s Right to Contest Property Taxes

9

 

 

 

3.9

Adjustment for Variable Operating Expenses

10

 

 

 

ARTICLE 4

USE

10

 

 

 

4.1

Permitted Use

10

 

 

 

4.2

Acceptance of Premises

10

 

 

 

4.3

Increased Insurance

10

 

 

 

4.4

Laws and Building Rules

10

 

 

 

4.5

Common Area

11

 

 

 

4.6

Signs

11

 

 

 

ARTICLE 5

HAZARDOUS MATERIALS

13

 

 

 

5.1

Compliance with Hazardous Materials Laws

13

 

 

 

5.2

Notice Actions

13

 

 

 

5.3

Indemnification

13

 

 

 

5.4

Landlord’s Representations and Obligations

13

 

 

 

ARTICLE 6

SERVICES

14

 

 

 

6.1

Landlord’s Obligations

14

 

 

 

6.2

Tenant’s Obligations

15

 

 

 

6.3

Other Provisions Relating to Services

16

 

i

--------------------------------------------------------------------------------


 

6.4

Interruption in Services

16

 

 

 

ARTICLE 7

MAINTENANCE AND REPAIR

16

 

 

 

7.1

Landlord’s Obligations

16

 

 

 

7.2

Tenant’s Obligations

17

 

 

 

ARTICLE 8

CHANGES AND ALTERATIONS

17

 

 

 

8.1

Landlord Approval

17

 

 

 

8.2

Tenant’s Responsibility for Cost and Insurance

18

 

 

 

8.3

Construction Obligations and Ownership

18

 

 

 

8.4

Liens

19

 

 

 

8.5

Indemnification

19

 

 

 

8.6

Construction Management

19

 

 

 

ARTICLE 9

RIGHTS RESERVED BY LANDLORD

19

 

 

 

9.1

Landlord’s Entry

19

 

 

 

9.2

Control of Property

20

 

 

 

9.3

Lock Box Agent/Rent Collection Agent

20

 

 

 

9.4

Restaurants

20

 

 

 

ARTICLE 10

INSURANCE AND CERTAIN WAIVERS AND INDEMNIFICATIONS

21

 

 

 

10.1

Tenant’s Insurance Obligations

21

 

 

 

10.2

Landlord’s Insurance Obligations

22

 

 

 

10.3

Waivers and Releases of Claims and Subrogation

23

 

 

 

10.4

Tenant’s Indemnification of Landlord

23

 

 

 

10.5

Landlord’s Indemnification of Tenant

23

 

 

 

ARTICLE 11

DAMAGE OR DESTRUCTION

24

 

 

 

11.1

Tenantable Within 270 Days

24

 

 

 

11.2

Not Tenantable Within 270 Days

24

 

 

 

11.3

Building Substantially Damaged

24

 

 

 

11.4

Insufficient Proceeds

24

 

 

 

11.5

Landlord’s Repair Obligations

25

 

 

 

11.6

Rent Apportionment Upon Termination

25

 

 

 

11.7

Exclusive Casualty Remedy

25

 

 

 

ARTICLE 12

EMINENT DOMAIN

25

 

 

 

12.1

Termination of Lease

25

 

 

 

12.2

Landlord’s Repair Obligations

25

 

 

 

12.3

Tenant’s Participation

26

 

 

 

12.4

Exclusive Taking Remedy

26

 

 

 

ARTICLE 13

TRANSFERS

26

 

 

 

13.1

Restriction on Transfers

26

 

ii

--------------------------------------------------------------------------------


 

13.2

Costs

27

 

 

 

13.3

Criteria for Withholding Consent

27

 

 

 

ARTICLE 14

DEFAULTS; REMEDIES

27

 

 

 

14.1

Events of Default

27

 

 

 

14.2

Remedies

28

 

 

 

14.3

Costs

29

 

 

 

14.4

Waiver and Release by Tenant

29

 

 

 

14.5

Landlord’s Default

29

 

 

 

14.6

No Waiver

30

 

 

 

ARTICLE 15

CREDITORS; ESTOPPEL CERTIFICATES

30

 

 

 

15.1

Subordination

30

 

 

 

15.2

Attornment

31

 

 

 

15.3

Mortgagee Protection Clause

31

 

 

 

15.4

Estoppel Certificates

31

 

 

 

ARTICLE 16

TERMINATION OF LEASE

31

 

 

 

16.1

Surrender of Premises

31

 

 

 

16.2

Holding Over

32

 

 

 

ARTICLE 17

IMPROVEMENTS

32

 

 

 

17.1

Landlord’s Improvements

32

 

 

 

17.2

Tenant’s Improvements

33

 

 

 

ARTICLE 18

MISCELLANEOUS PROVISIONS

34

 

 

 

18.1

Notices

34

 

 

 

18.2

Transfer of Landlord’s Interest

34

 

 

 

18.3

Successors

35

 

 

 

18.4

Captions and Interpretation

35

 

 

 

18.5

Relationship of Parties

35

 

 

 

18.6

Entire Agreement; Amendment

35

 

 

 

18.7

Severability

35

 

 

 

18.8

Landlord’s Limited Liability

35

 

 

 

18.9

Survival

36

 

 

 

18.10

Attorneys’ Fees

36

 

 

 

18.11

Brokers

36

 

 

 

18.12

Governing Law

36

 

 

 

18.13

Time is of the Essence

36

 

 

 

18.14

Authority

36

 

 

 

18.15

Provisions are Covenants and Conditions

37

 

 

 

18.16

Force Majeure

37

 

iii

--------------------------------------------------------------------------------


 

18.17

Management

37

 

 

 

18.18

Financial Statements

37

 

 

 

18.19

Quiet Enjoyment

37

 

 

 

18.20

Recording

37

 

 

 

18.21

Nondisclosure of Lease Terms

37

 

 

 

18.22

Construction of Lease and Terms

38

 

 

 

ARTICLE 19

PARKING RIGHTS OF TENANT

38

 

 

 

19.1

Parking Facilities

38

 

 

 

19.2

Visitor Parking Spaces

38

 

 

 

19.3

Reserved Parking Spaces

39

 

 

 

ARTICLE 20

EXPANSION, CONTRACTION AND TERMINATION OPTIONS

39

 

 

 

20.1

Expansion Option

39

 

 

 

20.2

Contraction Option

39

 

 

 

20.3

Termination Option

40

 

 

 

ARTICLE 21

RIGHTS OF FIRST OFFER AND REFUSAL

40

 

 

 

21.1

Right of First Offer

40

 

 

 

21.2

Right of First Refusal

41

 

 

 

21.3

Lease Amendment Incorporating First Offer Space or Refusal Space

41

 

 

 

21.4

Extension of Renewal Term

41

 

 

 

21.5

Rights Conditional

42

 

 

 

ARTICLE 22

EXCLUSIVE USE

42

 

 

 

ARTICLE 23

ADDITIONAL TENANT’S RIGHTS

43

 

 

 

23.1

Roof Rights

43

 

 

 

23.2

Storage Space

43

 

 

 

23.3

Standby Generator License

43

 

EXHIBIT “A”

Definitions

 

EXHIBIT “B”

Legal Description of the Land

 

EXHIBIT “C”

Floor Plan

 

EXHIBIT “D”

Basic Rent Schedule

 

EXHIBIT “E”

Commencement Date Memorandum

 

EXHIBIT “F”

Building Rules

 

EXHIBIT “G”

Cleaning Specifications

 

EXHIBIT “H”

Exclusions from Operating Expenses

 

EXHIBIT “I”

Exclusions from Property Taxes

 

EXHIBIT “J”

Base Building Condition

 

EXHIBIT “K”

Landlord’s Common Area Improvements

 

EXHIBIT “L”

Tenant’s Construction Procedures

 

EXHIBIT “M”

Form of Reserved Space Parking License

 

EXHIBIT “N”

Subordination, Non-Disturbance, and Attornment Agreement

 

EXHIBIT “O”

Estoppel Certificate

 

EXHIBIT “P”

Intentionally Deleted

 

EXHIBIT “Q”

Parking Facilities

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT “R”

Form of Memorandum of Lease

 

EXHIBIT “S”

Working Drawings

 

 

v

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

This Office Lease Agreement is made and entered into as of the Effective Date by
and between RPAI Schaumburg American Lane, L.L.C., a Delaware limited liability
company, as Landlord, and Paylocity Corporation, an Illinois corporation, as
Tenant.

 

DEFINITIONS

 

Capitalized terms used in this Lease have the meanings ascribed to them on the
attached EXHIBIT “A” unless otherwise defined in this Lease.

 

BASIC TERMS

 

The following Basic Terms are applied under and governed by the particular
section(s) in this Lease pertaining to the following information:

 

1.

 

Premises:

 

A total of approximately 309,559 square feet of rentable area in the Building
located as follows:

 

Phase I: Two (2) full floors in the Building between the seventh (7th) and the
twentieth (20th) floors of the Building

 

Phase II: Three (3) full floors in the Building between the seventh (7th) and
the twentieth (20th) floors of the Building

 

Phase III: Four (4) full floors in the Building between the seventh (7th) and
the twentieth (20th) floors of the Building

 

Phase IV: Five (5) full floors in the Building between the seventh (7th) and the
twentieth (20th) floors of the Building

 

Notwithstanding the foregoing, subject to availability of any floor due to
continued possession by the Existing Tenant, Tenant reserves the right, upon 90
days prior written notice to Landlord, to notify Landlord of which floors
(between the seventh (7th) and the twentieth (20th) floor) Tenant desires to
lease in each Phase, provided that in no event shall any Phase of the Premises
set forth above include a greater number of floors than set forth above with
respect to such Phase.

 

Landlord represents and warrants that the rentable area of each of the floors in
Tower One, calculated in accordance with the BOMA Standards, is as follows:

 

 

 

 

 

 

 

 

 

Floors 14-20

22,318

 

 

 

 

 

Floors 12-13

21,829

 

 

 

 

 

Floors 7-11

21,935

 

 

 

 

 

 

 

 

 

 

The Premises is depicted on EXHIBIT “C”. (See Section 1.1)

 

 

 

 

 

2.

 

Temporary Premises

 

9,848 square feet of rentable area on the 19th floor of Tower Two.

 

 

 

 

 

3.

 

Term:

 

Commencing on the Phase I Commencement Date and ending one hundred eighty (180)
months following the first day of the calendar month immediately following the
month containing the

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

Phase II Commencement Date (unless the Phase II Commencement Date is the first
day of a calendar month, in which event the Term shall end one hundred eighty
(180) months following the Phase II Commencement Date). (See Section 1.3)

 

 

 

 

 

 

 

Renewal Option:

 

Two (2) five (5) year renewal options. (See Section 1.3.6)

 

 

 

 

 

4.

 

Basic Rent:

 

$15.00 per rentable square foot of the Premises demised to Tenant from time to
time, with a 2.5% escalation beginning on the one year anniversary of the Phase
II Commencement Date and on each anniversary thereafter during the Term, as
fully set forth in EXHIBIT “D” attached hereto.

 

 

 

 

 

 

 

Renewal Term:

 

Rent determined in accordance with Section 1.3.6.

 

 

 

 

 

5.

 

Tenant’s Share:

 

The total rentable area the Premises (from time to time), divided by 882,071
square feet of total rentable area in the Project.

 

 

 

 

 

6.

 

Improvement Allowance:

 

$65.00 per square foot of rentable area of the Premises and any Expansion
Premises.

 

 

 

 

 

7.

 

Current Property Manager/Rent Payment Address:

 

RPAI Schaumburg American Lane, L.L.C.
2021 Spring Road
Oak Brook, Illinois 60523

 

 

 

 

 

8.

 

Address of Landlord for Notices:

 

RPAI Schaumburg American Lane, L.L.C.
2021 Spring Road
Oak Brook, Illinois 60523

 

 

 

 

 

 

 

With a copy to:

 

Daspin & Aument, LLP
227 West Monroe, Suite 3500
Chicago, Illinois 60606
Attn: James H. Marshall

 

 

 

 

 

9.

 

Address of Tenant for Notices:

 

Paylocity Corporation

 

 

 

 

3850 N. Wilke Road

 

 

 

 

Arlington Heights, Illinois 60004

 

 

 

 

Attn: Chief Financial Officer

 

 

 

 

 

 

 

With a copy to:

 

DLA Piper LLP (US)

 

 

 

 

401 Congress Avenue, Suite 2500

 

 

 

 

Austin, Texas 78701

 

 

 

 

Attn: Jay Hailey

 

 

 

 

 

10.

 

Broker:

 

CBRE, Inc. and Colliers International. (See Section 18.11)

 

 

 

 

 

11.

 

Security Deposit:

 

$309,559.00 (See Section 2.5)

 

ARTICLE 1
LEASE OF PREMISES AND TERM

 

1.1       Premises.

 

In consideration of the mutual covenants this Lease describes and other good and
valuable consideration, Landlord leases the Premises to Tenant and Tenant leases
the Premises from Landlord, upon and subject to the terms, covenants and
conditions set forth in this Lease. The rentable area of the Premises is the
rentable area

 

2

--------------------------------------------------------------------------------


 

specified in the Basic Terms, as the various Phases of the Premises are
delivered from time to time. Landlord has previously determined the rentable
area of the Premises is substantially in accordance with BOMA Standards.  All
space added to (or deducted from) the Premises by Tenant’s exercise of its
Expansion Option, Right of First Offer, Right of First Refusal, Contraction
Option or otherwise shall be measured in accordance with the BOMA Standards.

 

1.2       Building Conference Facilities.

 

During the Term of this Lease, Tenant shall have the non-exclusive right to use
the Building Conference Facilities, along with other tenants of the Building, in
accordance with the rules for such usage set forth in the Building
Rules attached as EXHIBIT “F”, which shall include, without limitation,
procedures that will allow Tenant (i) to reserve the use of the Building
Conference Facilities for regularly-scheduled, recurring meetings and events
pursuant to an annual calendar to be provided to Landlord, and (ii) to have
scheduling priority over other tenants occupying substantially less space in the
Project.  The annual number of hours Tenant shall have access to the Building
Conference Facilities shall be calculated by multiplying the number of Business
Hours in a given year by a fraction, the numerator of which is the total amount
of rentable area leased by Tenant, and the denominator of which shall be the
total amount of rentable area in the Project.  If Tenant requires access to the
Building Conference Facilities in a given year in excess of the number of hours
permitted above, such excess hours shall be subject to additional charges
imposed by Landlord in accordance with Landlord’s then-current schedule of
charges for use of the Building Conference Facilities, which shall be comparable
to other reasonable charges in comparable buildings.  Tenant shall have the
right, at its option, to incorporate the Building Conference Facilities into its
Premises for the same Basic Rent Tenant is then paying for the remainder of the
Premises, with the same escalations thereto; provided there is available space
in the Project for Landlord to provide a shared conference facility for the
other office tenants of the Project.  Tenant may exercise such option by giving
written notice to Landlord, and Landlord and Tenant shall thereafter enter into
an amendment of this Lease incorporating the Building Conference Facilities into
the Premises in accordance with the terms of Section 21.3, to be effective as of
the date the new shared conference facility is available for use by the other
office tenants of the Project.  Following Landlord’s relocation of the Building
Conference Facilities in accordance with the terms of this Lease, Landlord
agrees that it shall not demolish the existing second floor Building Conference
Facilities unless and until a letter of intent with a third party has been
entered into for the lease of such space, and Landlord shall not be required to
operate the same as conference facilities.

 

1.3       Term, Delivery and Commencement.

 

1.3.1                     Commencement and Expiration of Term.

 

The Term is the period stated in the Basic Terms. The Term commences on the
Phase I Commencement Date and, unless earlier terminated in accordance with the
terms and conditions of this Lease, expires on the last day of the last calendar
month of the Term.  Notwithstanding the foregoing, from and after the Effective
Date, this Lease shall be in full force and effect, and Landlord and Tenant
shall keep, perform and observe all the applicable terms, covenants, conditions,
agreements, indemnities and other promises to be kept, performed and observed by
Landlord and Tenant with respect to the Premises and the Project (other than
payment of Rent and except as otherwise set forth herein) prior to the Phase I
Commencement Date.

 

1.3.2                     Delivery of Possession.

 

Landlord will use commercially reasonable efforts to deliver possession of each
Phase of the Premises to Tenant in the condition required by this Lease as
follows: (a) the first floor of Phase I (i.e., Phase I(a)) — November 1, 2016,
(b) the second floor of Phase I (i.e., Phase I(b)) — December 1, 2016, (c) Phase
II — June 1, 2017, (d) Phase III — February 1, 2018, and (e) Phase IV —
February 1, 2019; subject, however, to the possession contingencies in
Section 1.3.7 and any extension of such dates under Sections 1.3.7 or 18.16.  If
any such delivery of possession has not occurred by the applicable date set
forth above, then Landlord shall not be subject to any claims, damages or
liabilities for the failure to give possession on such date, except as provided
in Section 1.3.7.

 

3

--------------------------------------------------------------------------------


 

1.3.3                     Delivery and Surrender of the Temporary Premises.

 

By no later than July 1, 2016, Landlord shall provide the Temporary Premises,
which Temporary Premises, upon delivery, shall be in good order, condition and
repair and which shall be suitable for temporary office use, with carpets
cleaned, broken ceiling tiles replaced, walls patched and painted where damaged,
and all light fixtures within the Temporary Premises and all building systems
serving the Temporary Premises in good working order and condition.  Tenant
shall surrender possession of the Temporary Premises not later than the Phase II
Commencement Date.  Tenant shall not pay any Basic Rent or Additional Rent for
the period of its occupancy of the Temporary Premises; provided, however, Tenant
shall be responsible for all out-of-pocket costs incurred in connection with
Tenant’s occupancy of the Temporary Premises, including without limitation, all
utilities consumed by Tenant in the Temporary Premises and janitorial costs. 
Landlord hereby covenants and agrees to deliver the Temporary Premises to Tenant
in a neat, broom-clean condition with all Building systems (e.g., HVAC,
plumbing, etc.) in good working order.  In no event shall Tenant’s occupancy of
the Temporary Premises constitute possession of the Phase I or Phase II Premises
or an acceleration of the Commencement Date.

 

1.3.4                     Commencement Date Memorandum.

 

Within a reasonable time after each date Landlord delivers each Phase of the
Premises to Tenant in the condition required by this Lease, Landlord will
deliver to Tenant the Commencement Date Memorandum attached as EXHIBIT “E”, with
all blanks completed with the applicable information in accordance with this
Lease. Tenant, within a reasonable period of time (not to exceed thirty (30)
days) after receipt from Landlord, will either acknowledge or dispute the
Commencement Date for such Phase and final measurement of the applicable portion
of the Premises and Project in accordance with BOMA Standards by executing and
delivering to Landlord the Commencement Date Memorandum. Tenant’s failure to
execute and deliver to Landlord any Commencement Date Memorandum does not affect
any obligation of Tenant under this Lease.

 

1.3.5                     Early Occupancy.

 

Tenant will not occupy the Premises before the date Landlord delivers each Phase
of the Premises to Tenant without Landlord’s prior written consent, which
consent Landlord will not unreasonably withhold, condition or delay.  If
Landlord consents to Tenant’s early occupancy of the Premises, during any period
of early occupancy, Tenant must comply with and observe all terms and conditions
of this Lease (including, without limitation, the obligation to maintain the
insurance coverages required by this Lease), other than the obligation to pay
Rent (except as otherwise set forth herein).

 

1.3.6                     Renewal Term.

 

Tenant shall have the right, subject to the provisions hereinafter provided, to
renew the Term for all or a portion of the Premises (but in no event less than
one hundred fifty thousand (150,000) square feet of rentable area) for two
(2) periods of five (5) years each on the terms and provisions set forth in this
Section 1.3.6, provided:

 

A.                                    That this Lease is in full force and
effect, Tenant is operating in the Premises, and Tenant is not in monetary
default or material, non-monetary default beyond applicable notice and cure
periods herein contained at the time of exercise of the right of renewal, but
Landlord shall have the right at its reasonable discretion to waive this
condition;

 

B.                                    That such Renewal Term shall be upon the
same terms, covenants and conditions as provided in this Lease; provided,
however, the annual Basic Rent for such Renewal Term shall be at the Fair Market
Rent and any applicable annual adjustments thereto for a 5-year term, and upon
determination of the Basic Rent for each exercised Renewal Term, Landlord and
Tenant shall execute an amendment to this Lease to establish and evidence such
Basic Rent rate;

 

C.                                    That Tenant shall exercise its right to
each Renewal Term provided herein, if at all, by notifying Landlord in writing
of its election to exercise the right to renew the Term at least twelve (12)
months prior to expiration of the then current Term; and

 

4

--------------------------------------------------------------------------------


 

D.                                    That failure by Tenant to exercise the
First Renewal Term shall constitute a waiver by Tenant of the Second Renewal
Term.

 

If Tenant properly exercises its option to extend this Lease for a Renewal Term,
Landlord and Tenant shall attempt to agree as to the Fair Market Rent for such
Renewal Term during the thirty (30) day period immediately following such
exercise.  If Landlord and Tenant do not agree as to the Fair Market Rent during
such period, then Fair Market Rent shall be determined by binding “baseball”
arbitration, in accordance with the following provisions.  The party desiring
such arbitration shall give written notice to that effect to the other party,
specifying in such notice the name, address and professional qualifications of
the person designated to act as appraiser on its behalf. Within ten (10) days
after service of such notice, the other party shall give written notice to the
party desiring such arbitration, specifying the name, address and professional
qualifications of the person designated to act as appraiser on its behalf. The
two (2) appraisers shall, within ten (10) days after selection of the second
appraiser, select an arbitrator. All appraisers and the arbitrator appointed
hereunder shall be MAI members of the Appraisal Institute with not less than
five (5) years of experience in the appraisal of improved retail real estate in
the Chicago, Illinois area, and be devoting substantially all of their time to
professional appraisal work at the time of appointment, and be in all respects
impartial and disinterested. The Fair Market Rent determined by each appraiser
shall be given within a period of thirty (30) days after the appointment of the
arbitrator. Each party shall pay the fees and expenses of the appraiser
appointed by or on behalf of such party and the fees and expenses of the
arbitrator shall be borne equally by both parties. If the party receiving a
request for arbitration fails to appoint its appraiser within the time above
specified, or if the two (2) appraisers so selected cannot agree on the
selection of the arbitrator within the time above specified, then either party,
on behalf of both parties, may request such appointment of such second appraiser
or the arbitrator, as the case may be, by application to the appropriate court
within the county in which the Project is located, upon ten (10) days’ prior
written notice to the other party of such intent. If the appraisers do not agree
as to the Fair Market Rent, then the arbitrator shall determine Fair Market Rent
by selecting the Fair Market Rent proposed by one of the two appraisers.  Any
determination by the arbitrator shall be made no later than thirty (30) days
following delivery of each appraisal and shall be final, binding and conclusive
upon the parties. Notwithstanding the foregoing, Tenant shall have the right,
within thirty (30) days after the final determination of Fair Market Rent
(whether by agreement of arbitration or otherwise), to withdraw its exercise of
the Renewal Term.  In the event Tenant so withdraws its exercise of the Renewal
Term, Tenant shall reimburse Landlord for its actual reasonable out-of-pocket
costs relative to any arbitration promptly upon receipt of an invoice therefor.

 

1.3.7                     Possession Contingency.

 

It is understood that the Premises is currently leased to the Existing Tenant,
whose lease term is scheduled to expire on November 30, 2016. Therefore,
anything herein to the contrary notwithstanding, the rights, duties and
obligations of Landlord are expressly subject to and contingent upon Landlord’s
recovering possession of the Premises from the Existing Tenant.  Landlord shall
use commercially reasonable, good faith efforts to recover possession of the
Phase I(b) portion of the Premises from the Existing Tenant and deliver
possession to Tenant by not later than December 1, 2016.  For each day after
December 1, 2016 that Landlord is unable to deliver possession of the Phase
I(b) portion of the Premises to Tenant, the June 1, 2017 date for delivery of
possession of the Phase II portion of the Premises set forth in Section 1.3.2
shall be extended on a day-for-day basis, so that the period of time between the
delivery of possession of the Phase I(b) and Phase II portions of the Premises
will always be six (6) months.  In the event Landlord has not recovered
possession of (i) the Phase I portion of the Premises from the Existing Tenant
on or before December 1, 2016, (ii) the Phase II portion of the Premises from
the Existing Tenant on or before June 1, 2017, (iii) the Phase III portion of
the Premises from the Existing Tenant on or before February 1, 2018, or (iv) the
Phase IV portion of the Premises from the Existing Tenant on or before
February 1, 2019, then Landlord shall not be in breach or default of this Lease;
however, (w) the Rent Abatement Period with respect to Phase I(b) shall be
extended one and one-half days for each day that Tenant is delayed in commencing
construction of Tenant’s Improvements in Phase I(b) as a result of Landlord’s
failure to deliver possession of Phase I(b) on or before December 1, 2016 (but
in no event less than the number of days between December 1, 2016 and the date
on which possession of Phase I(b) is actually delivered to Tenant), (x) the Rent
Abatement Period with respect to Phase II shall be extended one and one-half
days for each day that Tenant is delayed in commencing construction of Tenant’s
Improvements in Phase II as a result of Landlord’s failure to deliver possession
of Phase II on or before June 1, 2017 (but in no event less than the number of
days between June 1, 2017 and the date on which possession of Phase II is
actually delivered to Tenant), (y) the Rent Abatement Period with respect to
Phase III shall be

 

5

--------------------------------------------------------------------------------


 

extended one day for each day that Tenant is delayed in commencing construction
of Tenant’s Improvements in Phase III as a result of Landlord’s failure to
deliver possession of Phase III on or before February 1, 2018 (but in no event
less than the number of days between February 1, 2018 and the date on which
possession of Phase III is actually delivered to Tenant), and (z) the Rent
Abatement Period with respect to Phase IV shall be extended one day for each day
that Tenant is delayed in commencing construction of Tenant’s Improvements in
Phase IV as a result of Landlord’s failure to deliver possession of Phase IV on
or before February 1, 2019 (but in no event less than the number of days between
February 1, 2019 and the date on which possession of Phase IV is actually
delivered to Tenant).  In the event Landlord has not delivered possession of the
Phase I or Phase II portions of the Premises to Tenant on or before January 26,
2018, then Landlord shall not be in breach or default of this Lease; however,
Tenant may thereafter terminate this Lease by delivering written notice of such
termination to Landlord prior to Landlord’s delivery of possession of the Phase
I or Phase II portions of the Premises to Tenant, in which case this Lease shall
terminate and be of no further force or effect, whereupon the parties shall be
forever released and discharged of any obligations which have not accrued under
this Lease and in the event that Tenant has taken possession of any portion of
the Premises, Tenant, by the effective date of such termination, shall
immediately surrender possession of such portion of the Premises to Landlord in
accordance with the terms of Section 16.1.  Delivery of possession of each Phase
of the Premises shall mean that possession of such Phase is actually delivered
to Tenant in the condition required under Section 17.1.1 of this Lease.

 

ARTICLE 2
RENTAL AND OTHER PAYMENTS

 

2.1       Basic Rent.

 

Tenant will pay Basic Rent in monthly installments to Landlord, in advance,
without offset or deduction except as expressly set forth in this Lease,
commencing on the Commencement Date with respect to each Phase and continuing on
the first day of each and every calendar month after the Commencement Date with
respect to such Phase during the Term. Tenant will make all Basic Rent payments
to Landlord in care of Property Manager at the address specified in the Basic
Terms or at such other place or in such other manner as Landlord may from time
to time designate in writing. Tenant will make all Basic Rent payments without
Landlord’s previous demand, invoice or notice for payment. Landlord and Tenant
will prorate, on a per diem basis, Basic Rent for any partial month within the
Term.

 

Anything in this Lease to the contrary notwithstanding, provided no Event of
Default has occurred and is continuing, Basic Rent and Additional Rent for each
Phase shall be abated for the Rent Abatement Period. Once the Event of Default
is cured, the Rent Abatement Period shall once again continue until Tenant has
received its full share of Rent abatement.

 

2.2       Additional Rent.

 

Article 3 of this Lease requires Tenant to pay certain Additional Rent pursuant
to estimates Landlord delivers to Tenant. Tenant will make all payments of
estimated Additional Rent in accordance with Sections 3.3 and 3.4 without
deduction or offset except as expressly forth in this Lease, and without
Landlord’s previous demand, invoice or notice for payment except as expressly
set forth in this Lease. Except as specifically set forth in this Lease, Tenant
will pay all other Additional Rent described in this Lease that is not estimated
under Sections 3.3 and 3.4 within 30 days after receiving Landlord’s invoice for
such Additional Rent. Tenant will make all Additional Rent payments to the same
location and, except as described in the previous sentence, in the same manner
as Tenant’s Basic Rent payments.

 

2.3       Delinquent Rental Payments.

 

If Tenant does not pay any installment of Basic Rent, Additional Rent or any
other payment due under this Lease within five (5) Business Days after its due
date, then Tenant will pay Landlord an additional amount equal to the interest
on the delinquent payment calculated at the Default Rate from the date when the
payment is due through the date the payment is made; provided, however, and
subject to the conditions and limitations herein contained, if any amount due
from Tenant is not timely paid, then Landlord shall provide written notice to
Tenant of such non-payment, and, only with respect to the first late payment of
Rent in any twelve (12) month period, if Tenant pays

 

6

--------------------------------------------------------------------------------


 

such amount within five (5) Business Days after receipt of Landlord’s written
notice of non-payment, then Tenant shall not be required to pay any interest
with respect to such amount.  Landlord’s right to such compensation for the
delinquency is in addition to all of Landlord’s rights and remedies under this
Lease, at law or in equity.

 

2.4       Independent Obligations.

 

Notwithstanding any contrary term or provision of this Lease, Tenant’s covenant
and obligation to pay Rent is independent from any of Landlord’s covenants,
obligations, warranties or representations in this Lease. Tenant will pay Rent
without any right of offset or deduction except as expressly set forth herein.

 

2.5       Security Deposit.

 

At the time of execution hereof, Tenant shall deposit with Landlord the sum of
Three Hundred Nine Thousand Five Hundred Fifty-Nine and 00/100 Dollars
($309,559.00) (“Original Sum”) in cash (or at Tenant’s option, by letter of
credit in form and substance reasonably acceptable to Landlord and Tenant), as
and for a security deposit for the full and faithful performance by Tenant of
each and every term, provision, covenant and condition of this Lease.  Upon the
Phase I Commencement Date and each anniversary of the Phase I Commencement Date,
the parties shall use Tenant’s most recent 10-Q filing with the Securities and
Exchange Commission (the “SEC”) to determine Tenant’s Minimum Rent Coverage
Ratio (hereinafter defined) to determine whether any additional security deposit
will be required under this Lease.  The “Minimum Rent Coverage Ratio” shall be
the quotient of the Net Working Capital (hereinafter defined) divided by the
Annualized Rental Obligation (hereinafter defined).  “Net Working Capital” is
defined herein as Tenant’s current assets (plus long-term investment-grade
marketable securities, but excluding funds held by Tenant for clients) less
Tenant’s current liabilities (excluding client fund obligations).  “Annualized
Rental Obligations” is defined herein as the annual Basic Rent plus Additional
Rent payable by Tenant under this Lease at the time the above calculation is
performed.  If the Minimum Rent Coverage Ratio is less than 5.0 on the Phase I
Commencement Date or on any anniversary of the Phase I Commencement Date, then
upon such occurrence (of the Minimum Rent Coverage Ratio being less than 5.0),
Tenant shall immediately deposit with Landlord an additional sum equal to
(i) the next eight (8) months of Basic Rent and Additional Rent based on any
calculation of Minimum Rent Coverage Ratio occurring on the Phase I Commencement
Date or the first (1st) through sixth (6th) anniversaries of the Phase I
Commencement Date, and (ii) the next six (6) months of Basic Rent and Additional
Rent based on any calculation of Minimum Rent Coverage Ratio occurring on the
seventh (7th) and all subsequent anniversaries of the Phase I Commencement Date
(the “Additional Sum”) due under this Lease in cash (or at Tenant’s option, by
letter of credit in form and substance reasonably acceptable to Landlord and
Tenant), and in such case, the Original Sum and the Additional Sum shall
constitute the security deposit held hereunder, it being understood that if upon
any subsequent anniversary of the Phase I Commencement Date, the Minimum Rent
Coverage Ratio is equal to or greater than 5.0, then Landlord shall release the
Additional Sum to Tenant, provided no Event of Default has occurred and is then
continuing.  At no time shall the Additional Sum exceed the eight (8) months of
Basic Rent and Additional Rent based on any calculation of Minimum Rent Coverage
Ratio occurring on the Phase I Commencement Date or the first (1st) through
sixth (6th) anniversaries of the Phase I Commencement Date, or six (6) months of
Basic Rent and Additional Rent based on any calculation of Minimum Rent Coverage
Ratio occurring on the seventh (7th) and all subsequent anniversaries of the
Phase I Commencement Date.  In the event that Tenant defaults (after expiration
of applicable notice and cure periods) with respect to any of the terms,
provisions, covenants and conditions of this Lease, including, but not limited
to, the payment of any rentals or other charges or items to be paid or provided
for by Tenant, Landlord may use, apply or retain the whole or any part of the
security so deposited for the payment of any such rentals in default or for any
other sum which Landlord may expend or be required to expend by reason of
Tenant’s default, including, but not limited to, any damages or deficiency in
the reletting of the Premises, whether such damages or deficiency may accrue
before or after re-entry by Landlord. Tenant shall not be entitled to any
interest on the security deposit. It is expressly understood and agreed that
such deposit is not an advance rental deposit or a measure of Landlord’s damages
in case of Tenant’s default.  Upon application of any part of the deposit by
Landlord as provided herein, Tenant shall pay to Landlord on demand the amount
so applied in order to restore the security deposit to its original amount.  In
the event of a bona fide sale of the building of which the Premises is a part,
Landlord shall transfer the security deposit to its vendee for the benefit of
Tenant, and thereafter Landlord shall be released of all liability for the
return of such deposit and Tenant agrees to look to said vendee for the return
of its security deposit. It is agreed that this provision shall apply to every
transfer or assignment made of the security deposit to any new landlord.  This
security deposit shall not be assigned or encumbered by Tenant.  It is expressly
understood that the re-entry of the Premises by Landlord for any default on the
part of Tenant prior to the expiration of the term of this Lease shall not

 

7

--------------------------------------------------------------------------------


 

be deemed a termination of this Lease so as to entitle Tenant to recover the
security deposit, and the security deposit shall be retained and remain in the
possession of Landlord until the expiration or earlier termination of this
Lease.  Actions by Landlord against Tenant for breach of this Lease shall in no
way be limited or restricted by the amount of this security deposit and resort
to such security deposit shall not waive any other rights or constitute an
election of remedies which Landlord may have.  If Tenant shall fully and
faithfully comply with all the terms, provisions, covenants and conditions of
this Lease, the security deposit, or any balance thereof, shall be returned to
Tenant within thirty (30) days after the expiration or earlier termination of
this Lease, and, in either case, after the removal of Tenant and surrender of
possession of all of the Premises to Landlord.

 

ARTICLE 3
PROPERTY TAXES AND OPERATING EXPENSES

 

3.1       Payment of Expenses.

 

Tenant will pay, as Additional Rent and in the manner this Article 3 describes,
Tenant’s Share of Expenses for each and every calendar year of the Term.
Landlord will prorate Tenant’s Share of Expenses with respect to each Phase for
the calendar year in which this Lease commences or terminates as of the
Commencement Date with respect to such Phase or termination date, as applicable,
on a per diem basis based on the number of days of the Term within such calendar
year.

 

3.2       Estimation of Tenant’s Share of Expenses.

 

Landlord will deliver to Tenant a written estimate of the following for each
calendar year of the Term: (a) Property Taxes, (b) Operating Expenses, and
(c) the annual and monthly Additional Rent attributable to Tenant’s Share of
Expenses.

 

3.3       Payment of Estimated Tenant’s Share of Expenses.

 

Tenant will pay the amount Landlord estimates as Tenant’s Share of Expenses
under Section 3.2 for each and every calendar year of the Term in equal monthly
installments, in advance, commencing after the Abatement Periods with respect to
each Phase and continuing on the first day of each and every month during the
Term. If Landlord has not delivered the estimates to Tenant by the first day of
January of the applicable calendar year, Tenant will continue paying Tenant’s
Share of Expenses based on Landlord’s estimates for the previous calendar year.
When Tenant receives Landlord’s estimates for the current calendar year, Tenant
will pay the estimated amount (less amounts Tenant paid to Landlord in
accordance with the immediately preceding sentence) in equal monthly
installments over the balance of such calendar year, with the number of
installments being equal to the number of full calendar months remaining in such
calendar year. Tenant shall receive no less than thirty (30) days’ notice before
any change in amount of Tenant’s Share of Expenses payable to Landlord.

 

3.4       Re-Estimation of Expenses.

 

Landlord may re-estimate the amount of Expenses and Tenant’s Share of Expenses
from time to time during the Term, but in no event more than once per calendar
year. In such event, Landlord will re-estimate the monthly Additional Rent
attributable to Tenant’s Share of Expenses to an amount sufficient for Tenant to
pay the re-estimated monthly amount over the balance of the calendar year.
Landlord will notify Tenant of the re-estimate and Tenant will pay the
re-estimated amount in the manner provided in the last two sentences of
Section 3.3.

 

3.5       Confirmation of Tenant’s Share of Expenses.

 

After the end of each calendar year within the Term, Landlord will determine the
actual amount of Expenses and Tenant’s Share of Expenses for the expired
calendar year and deliver to Tenant a written statement of such amounts. If
Tenant paid less than the actual amount of Tenant’s Share of Expenses specified
in the statement, Tenant will pay the difference to Landlord as Additional Rent
in the manner described in Section 2.2. If Tenant paid more than the actual
amount of Tenant’s Share of Expenses specified in the statement, Landlord, at
Landlord’s option, shall either (a) refund the excess amount to Tenant within
thirty (30) days after the delivery of such

 

8

--------------------------------------------------------------------------------


 

statement to Tenant or (b) credit the excess amount against Tenant’s next due
monthly Rent.  If Landlord is delayed in delivering such statement to Tenant,
such delay does not constitute Landlord’s waiver of Landlord’s rights under this
section. Notwithstanding anything to the contrary herein, Tenant’s liability for
Tenant’s Share of Expenses (excluding Non-Controllable Expenses, it being
understood that Tenant shall pay Tenant’s Share of Non-Controllable Expenses)
for each calendar year after the first full calendar year shall not exceed an
amount which would result from Operating Expenses (excluding Non-Controllable
Expenses on a dollar per square foot basis) increasing three percent (3%) per
calendar year during the Term on a cumulative basis, it being understood that
such 3% cap will not apply to Property Taxes and Non-Controllable Expenses.

 

3.6       Tenant’s Inspection and Audit Rights.

 

If (a) no Event of Default exists under this Lease, (b) Tenant disputes
Landlord’s determination of the actual amount of Expenses or Tenant’s Share of
Expenses for any calendar year and (c) Tenant delivers to Landlord written
notice of the dispute within six (6) months after Landlord’s delivery of the
statement of such amount under Section 3.5, then Tenant (but not any subtenant
or assignee except for a Permitted Transferee), at its sole cost and expense,
upon prior written notice and during regular Business Hours at a time reasonably
acceptable to Landlord and at a place located in Chicago or its suburbs (which
may be the location where Landlord or Property Manager maintains the applicable
records, unless such records have otherwise been delivered to Tenant), may cause
a certified public accountant or a professional services firm that specializes
in lease audits (which such accountant or professional services firm shall not
be compensated in whole or in part on a contingency fee basis) to audit
Landlord’s records relating to the disputed amounts and produce a report
detailing the results of the audit. Tenant’s objection to Landlord’s
determination of Expenses or Tenant’s Share of Expenses is deemed withdrawn
unless Tenant completes and delivers a copy of the audit report to Landlord
within sixty (60) days after the date Tenant delivers its dispute notice to
Landlord under this section. If the audit report shows that the amount Landlord
charged Tenant for Tenant’s Share of Expenses was greater than the amount this
Article 3 obligates Tenant to pay, then, unless Landlord reasonably contests the
results the audit report describes, Landlord will refund the excess amount to
Tenant, together with interest on the excess amount at the Default Rate
(computed from the date Tenant delivers its dispute notice to Landlord) within
ten (10) days after Landlord receives a copy of the audit report. If the audit
report shows that the amount Landlord charged Tenant for Tenant’s Share of
Expenses was overstated by more than three percent (3%), then (a) Landlord shall
pay for the reasonable out-of-pocket cost of such audit, based on the customary
hourly rate charged by such accountant in the performance of an audit of
Landlord’s records relating to the disputed amounts, and (b) Tenant shall have
the right to audit Expenses and Tenant’s Share of Expenses for the previous year
subject to the terms and conditions set forth in this Section 3.6. If the audit
report shows that the amount Landlord charged Tenant for Tenant’s Share of
Expenses was less than the amount this Article 3 obligates Tenant to pay,
Tenant, within 10 days after receiving the audit report, will pay to Landlord,
as Additional Rent, the difference between the amount Tenant paid and the amount
stated in the audit report. Pending resolution of any audit under this section,
Tenant will continue to pay to Landlord the estimated amounts of Tenant’s Share
of Expenses in accordance with Sections 3.3 and 3.4.  Tenant must keep all
information it obtains in any audit strictly confidential and may only use such
information for the limited purpose this section describes and for Tenant’s own
account.

 

3.7       Personal Property Taxes.

 

Tenant, prior to delinquency, will pay all taxes charged against Tenant’s trade
fixtures and other personal property. Tenant will use all reasonable efforts to
have such trade fixtures and other personal property taxed separately from the
Property. If any of Tenant’s trade fixtures and other personal property are
taxed with the Property, Tenant will pay the taxes attributable to Tenant’s
trade fixtures and other personal property to Landlord as Additional Rent.

 

3.8       Landlord’s Right to Contest Property Taxes.

 

Landlord is not obligated to but may contest the amount or validity, in whole or
in part, of any Property Taxes. Landlord may include in its computation of
Property Taxes the costs and expenses Landlord incurred in connection with the
contest, including, but not limited to, reasonable out-of-pocket attorney’s
fees, up to the amount of any Property Tax reduction Landlord realized from the
contest or any Property Tax increase avoided or reduced in connection with the
contest, as the case may be. Landlord must provide good faith reasoning if
Landlord does not contest. Tenant may not contest Property Taxes; provided,
however, Tenant shall have the right to audit the amount of Property Taxes paid
by Landlord and charged to Tenant pursuant to the procedure in Section 3.6.

 

9

--------------------------------------------------------------------------------


 

3.9       Adjustment for Variable Operating Expenses.

 

Notwithstanding any contrary language in this Article 3, if all of the rentable
area of the Project is not occupied at all times during any calendar year
pursuant to leases under which the terms have commenced for such calendar year,
Landlord will reasonably and equitably adjust its computation of Operating
Expenses for that calendar year to obligate Tenant to pay all Variable Operating
Expenses in an amount equal to Landlord’s reasonable estimate of the amount
Tenant would have paid for such Variable Operating Expenses had ninety-five
percent (95%) of the rentable area of the Project been occupied at all times
during such calendar year pursuant to leases under which the terms have
commenced for such calendar year. Landlord will also equitably adjust Operating
Expenses to account for any Operating Expense any tenant of the Project pays
directly to a service provider.  In no event will such adjustment to Expenses,
which vary with occupancy, result in Tenant paying more than Tenant would have
paid had the Building been ninety-five percent (95%) leased.  Landlord shall not
be permitted to recover more than one hundred percent (100%) of the Variable
Operating Expenses.

 

ARTICLE 4
USE

 

4.1       Permitted Use.

 

The Premises may be used by Tenant, and its Permitted Transferees, for any
lawful office use (and ancillary uses thereto).  Tenant will not use the
Property or knowingly permit the Premises to be used in violation of any Laws or
in any manner that would (a) violate any Certificate of Occupancy affecting the
Property; (b) make void or voidable any insurance now or after the Effective
Date in force with respect to the Property; (c) cause injury or damage to the
Property or to the person or property of any other tenant on the Property; or
(d) constitute a public or private nuisance or waste. Tenant will obtain and
maintain, at Tenant’s sole cost and expense, all permits and approvals required
under the Laws for Tenant’s use of the Premises.  Landlord, at no cost, expense
or liability to Landlord, shall reasonably cooperate with Tenant in securing
such required permits and approvals.

 

4.2       Acceptance of Premises.

 

Except as set forth herein, Tenant acknowledges that neither Landlord nor any
agent, contractor or employee of Landlord has made any representation or
warranty of any kind with respect to the Premises, the Project or the Property,
specifically including, but not limited to, any representation or warranty of
suitability or fitness of the Premises, the Project or the Property for any
particular purpose. Except as set forth in EXHIBITS “J” and “K” of this Lease,
Tenant’s occupancy of the Premises establishes Tenant’s acceptance of the
Premises, the Project and the Property in an “AS IS - WHERE IS” condition. 
Landlord covenants that, to the best of Landlord’s knowledge, as of the
Effective Date, there are no Laws which may require modifications to the Project
or which would prohibit use of the Premises for general office use.

 

4.3       Increased Insurance.

 

Tenant will not do on the Property or permit to be done on the Premises anything
that is not a permitted use and will (a) increase the premium of any insurance
policy Landlord carries covering the Premises or the Property; (b) cause a
cancellation of or be in conflict with any such insurance policy; (c) result in
any insurance company’s refusal to issue or continue any such insurance in
amounts satisfactory to Landlord; or (d) subject Landlord to any liability or
responsibility for injury to any person or property by reason of Tenant’s
operations in the Premises or use of the Property. Tenant, at Tenant’s sole cost
and expense, will comply with all rules, orders, regulations and requirements of
insurers and of the American Insurance Association or any other organization
performing a similar function. Tenant will reimburse Landlord, as Additional
Rent, for any additional premium charges for such policy or policies resulting
from Tenant’s failure to comply with the provisions of this section.

 

4.4       Laws and Building Rules.

 

This Lease is subject and subordinate to all Laws. A copy of the current
Building Rules is attached to this Lease as EXHIBIT “F.” Landlord may, upon
written notice to Tenant, amend the Building Rules from time to time

 

10

--------------------------------------------------------------------------------


 

in Landlord’s reasonable discretion, except for any amendments regarding the use
of the Building Conference Facilities; which may not be changed without Tenant’s
reasonable written approval.

 

4.5       Common Area.

 

Landlord grants Tenant the non-exclusive right, together with all other
occupants of the Project and their agents, employees and invitees, to use the
Common Area during the Term, subject to all Laws. Landlord, at Landlord’s sole
and exclusive discretion, may make changes to the Common Area; provided,
however, all material changes to the Common Areas in the Building (e.g., outdoor
patio area, conference facilities, main lobby, side lobby, game room, cafeteria
and fitness center) and all parking areas and driveways serving the Building
shall be made at Landlord’s reasonable discretion and such changes shall be
consistent with a Class A building.  Landlord’s rights regarding the Common Area
include, but are not limited to, the right to (a) restrain unauthorized persons
from using the Common Area; (b) place permanent or temporary kiosks, displays,
carts or stands in the Common Area and lease the same to tenants;
(c) temporarily close any portion of the Common Area (i) for repairs,
improvements or Alterations, (ii) to discourage unauthorized use, (iii) to
prevent dedication or prescriptive rights; (d) change the shape and size of the
Common Area; (e) add, eliminate or change the location of any improvements
located in the Common Area and construct buildings or other structures in the
Common Area; and (f) impose and revise Building Rules concerning use of the
Common Area, including, but not limited to, any parking facilities comprising a
portion of the Common Area.  Nothing in this Section 4.5 shall be understood to
relieve Landlord of its obligations regarding the construction of Landlord’s
Common Area Improvements as described in EXHIBIT “K”, and Landlord’s rights in
clauses (d) and (e) shall not authorize Landlord to change, eliminate or add to
any of Landlord’s Common Area Improvements without first receiving Tenant’s
reasonable written approval.

 

4.6       Signs.

 

4.6.1                     Building Façade Signage.

 

So long as, (a) Paylocity (which for purposes of this Subsection 4.6.1 is
understood to include any Permitted Transferee of Paylocity) is the Tenant under
the terms of this Lease, and (b) Paylocity leases a minimum of two hundred fifty
thousand (250,000) square feet of rentable area in Tower One, Paylocity shall
have the exclusive right to install and maintain Building Façade Signage on
Tower One during the Term, subject to and in accordance with the conditions and
limitations herein contained.  In addition, if Paylocity leases (i) at least
100,000 rentable square feet in Tower Two (provided there is no comparably sized
block of available space in Tower One at the time Tenant leases Tower Two) for a
minimum term of 10 years, then Building Façade Signage shall also mean maximum
signage rights on one façade of the exterior of Tower Two for a tenant thereon,
subject to the rights of then existing tenants, or (ii) at least 270,000
rentable square feet in Tower Two for a minimum term of 10 years, then Building
Façade Signage shall also mean maximum signage rights on a total of two façades
of the exterior of Tower Two for a tenant thereon, subject to the rights of then
existing tenants.  In addition to Tenant’s Building Façade Signage rights on
Tower Two, Landlord shall be entitled to grant other tenants of Tower Two rights
to exterior signage as follows: if any tenant leases (i) at least 100,000
rentable square feet in Tower Two for a minimum term of 10 years, then such
tenant shall have maximum signage rights on one façade of the exterior of Tower
Two for a tenant thereon, or (ii) at least 270,000 rentable square feet in Tower
Two, then such tenant shall have maximum signage rights on a total of two
façades of the exterior of Tower Two for a tenant thereon.  The Building Façade
Signage shall be subject to all applicable Laws and Paylocity shall, at its sole
cost and expense, comply with the same, it being understood that the Building
Façade Signage requires the consent and approval of all governmental authorities
having jurisdiction over the Building.  Paylocity shall, at its sole cost and
expense, procure all such consents and approvals, and Landlord will reasonably
assist Tenant in securing such consents and approvals. In the event Paylocity is
able to obtain all requisite consents, approvals, authorizations and permits,
Landlord shall, at Paylocity’s sole cost and expense (including the costs
associated with obtaining the requisite consents, authorizations, permits and
approvals), construct and install the Building Façade Signage in accordance with
plans and specifications thereafter approved by the applicable governmental
authority having jurisdiction over the Building and approved by Landlord, not to
be unreasonably withheld, conditioned or delayed provided the same is consistent
with the design intent of the Building and conforms to Landlord’s sign criteria.
Notwithstanding the foregoing, Paylocity shall have the right (with Landlord’s
prior reasonable authorization or approval) to seek approval for the largest
Building Façade Signage allowed by the applicable governmental authority
provided such signage is consistent with signage typical for a Class A
building.  Paylocity shall pay for all costs of constructing, installing,
operating, maintaining, renewing, replacing and removing Tenant’s Building
Façade Signage.  If

 

11

--------------------------------------------------------------------------------


 

Paylocity elects to change the plans and specifications for the Building Façade
Signage following any approval thereof pursuant to this Subsection 4.6.1, then
any such change shall require the written approval of Landlord, which shall not
be unreasonably withheld, conditioned, or delayed.  Paylocity’s rights pursuant
to this Subsection 4.6.1 shall be personal to Paylocity and any Permitted
Transferee and shall not inure to the benefit of any other party.  On or prior
to expiration of the Term, or upon failure of the conditions set forth in this
Subsection 4.6.1, Tenant shall remove the Building Façade Signage and repair and
restore the Building to the condition existing prior to installation of the
Building Façade Signage, normal wear and tear and weathering by the elements
excepted.

 

4.6.2                     Naming Rights.

 

So long as (i) Paylocity (which for purposes of this Subsection 4.6.2 is
understood to include any Permitted Transferee of Paylocity) is the Tenant under
the terms of this Lease, and (ii) Paylocity leases a minimum of five hundred
thousand (500,000) square feet of rentable area in the Project, Paylocity shall
have exclusive naming rights to the Project, which name may include “Paylocity”,
or another name to be selected by Paylocity with Landlord’s approval, which
shall not be unreasonably withheld, conditioned or delayed.  If Paylocity does
not elect to exercise the naming rights granted herein, Paylocity shall have the
right to approve the name of the Project, which approval shall not be
unreasonably withheld, conditioned or delayed. Additionally, provided Paylocity
leases a minimum of two hundred seventy thousand (270,000) square feet of
rentable area of the Project, Landlord shall not provide Project naming rights
to another tenant; provided, however, this prohibition shall not prevent
Landlord from providing such other tenants with Building signage rights.

 

4.6.3                     Tenant’s Signage.

 

Tenant (which for purposes of this Subsection 4.6.3 includes any Permitted
Transferee of Tenant) shall have the right to install the following Tenant’s
Signage: (a) an identification sign on any monument signage associated with the
Building and located on the Property that is used for tenant identification,
(b) signage in the main lobby of the Building and Project; provided, however, if
Landlord desires to include prominent tenant signage, the Landlord shall provide
Tenant a proportionate amount of the prominent signage in the main lobby of the
Building and Project, (c) directional signage from the parking garage (if that
is not a controlled access point), (d) signage in the annex from the main lobby
of the Building to the elevator banks that serve Tenant’s floor(s), (e) signage
on Tenant’s elevator lobby on the floor(s) containing the Premises, (f) Tenant’s
name on the Building directory board in the lobby of the Building and on any
other directory which may be or become part of the Building that identifies
Building tenants, and (g) signage on the receptionist’s desk in the main lobby
of the Building.  Tenant shall have the right to reasonably approve of any
monument sign, including the locations and the size of the panels to be placed
thereon, and the position of Tenant’s identification sign on such monument shall
be the top and most prominent tenant placement on the monument, it being
understood that the top-most identification sign may be that of the Building.
Other office tenants leasing a minimum of forty thousand (40,000) square feet of
rentable area in the Building and a limited number of retail and restaurant
tenants in the Building shall have the right to install identification signs on
such monument. Tenant shall pay to Landlord (at the same time and place and in
the same manner as payment of Rent) Tenant’s share of the cost of renewing,
replacing, maintaining, repairing and operating such monument sign, such share
to be equal to a fraction, the numerator of which shall be the square foot size
of Tenant’s sign panel and the denominator of which shall be the total square
foot size of all tenants’ sign panels on such monument sign.

 

4.6.4                     Other Matters.

 

Tenant shall be responsible for all costs associated with installing,
maintaining, and removing any signage described in this Section 4.6.  Upon the
expiration of this Lease, Tenant shall remove its signage and repair any damage
caused thereby.  Except as set forth in this Section 4.6, all of Tenant’s
signage rights shall be transferable in whole or in part by Tenant to a
successor and/or Permitted Transferee subject to Landlord’s reasonable prior
approval which shall not be unreasonably withheld, conditioned, or delayed.  All
signs will conform to Landlord’s sign criteria. Landlord will maintain the signs
in good condition and repair during the Term at Tenant’s sole cost and expense.
Except as set forth above, Tenant will not install or permit to be installed in
the Premises any other sign, decoration or advertising material of any kind that
is visible from the exterior of the Building.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 5
HAZARDOUS MATERIALS

 

5.1       Compliance with Hazardous Materials Laws.

 

Tenant will not cause any Hazardous Material to be brought upon, kept or used on
the Property in a manner or for a purpose prohibited by or that could result in
liability under any Hazardous Materials Law. Tenant, at its sole cost and
expense, will comply with all Hazardous Materials Laws and prudent industry
practice relating to the presence, treatment, storage, transportation, disposal,
release or management of Hazardous Materials in, on, under or about the Property
that Tenant brings upon, keeps or uses on the Property and will notify Landlord
of any and all Hazardous Materials Tenant brings upon, keeps or uses on the
Property (other than small quantities of office cleaning or other office
supplies as are customarily used by a tenant in the ordinary course in a general
office facility). On or before the expiration or earlier termination of this
Lease, Tenant, at its sole cost and expense, will completely remove from the
Property (regardless whether any Hazardous Materials Law requires removal), in
compliance with all Hazardous Materials Laws, all Hazardous Materials Tenant
causes to be present in, on, under or about the Property. Tenant will not take
any remedial action in response to the presence of any Hazardous Materials in
on, under or about the Property, nor enter into any settlement agreement,
consent decree or other compromise with respect to any Claims relating to or in
any way connected with Hazardous Materials in, on, under or about the Property,
without first notifying Landlord of Tenant’s intention to do so and affording
Landlord reasonable opportunity to investigate, appear, intervene and otherwise
assert and protect Landlord’s interest in the Property.

 

5.2       Notice Actions.

 

Tenant will notify Landlord of any of the following actions affecting Landlord,
Tenant or the Property that result from or in any way relate to Tenant’s use of
the Property immediately after receiving notice of the same: (a) any
enforcement, clean-up, removal or other governmental or regulatory action
instituted, completed or threatened under any Hazardous Materials Law; (b) any
Claim made or threatened by any person relating to damage, contribution,
liability, cost recovery, compensation, loss or injury resulting from or claimed
to result from any Hazardous Material; and (c) any reports made by any person,
including Tenant, to any environmental agency relating to any Hazardous
Material, including any complaints, notices, warnings or asserted violations.
Tenant will also deliver to Landlord, as promptly as possible and in any event
within five Business Days after Tenant first receives or sends the same, copies
of all Claims, reports, complaints, notices, warnings or asserted violations
relating in any way to the Premises or Tenant’s use of the Premises. Upon
Landlord’s written request, Tenant will promptly deliver to Landlord
documentation acceptable to Landlord reflecting the legal and proper disposal of
all Hazardous Materials removed or to be removed from the Premises. All such
documentation will list Tenant or its agent as a responsible party and will not
attribute responsibility for any such Hazardous Materials to Landlord or
Property Manager.

 

5.3       Indemnification.

 

Except to the extent caused by the negligence or willful misconduct of any of
the Landlord Parties, Tenant releases and will indemnify, defend (with counsel
reasonably acceptable to Landlord), protect and hold harmless the Landlord
Parties from and against any and all Claims whatsoever arising or resulting, in
whole or in part, directly or indirectly, from the presence, treatment, storage,
transportation, disposal, release or management of Hazardous Materials in, on,
under, upon or from the Property (including water tables and atmosphere) that
Tenant brings upon, keeps or uses on the Premises or Property. Tenant’s
obligations under this section include, without limitation and whether
foreseeable or unforeseeable, (a) the costs of any required or necessary repair,
clean-up, detoxification or decontamination of the Property; (b) the costs of
implementing any closure, remediation or other required action in connection
therewith as stated above; and (c) consultants’ fees, experts’ fees and response
costs. Tenant’s obligations under this section survive the expiration or earlier
termination of this Subsection 5.3.

 

5.4       Landlord’s Representations and Obligations.

 

Landlord represents that to the best of Landlord’s knowledge (which for purposes
hereof shall mean the actual knowledge of Gerry Wright, as President, Western
Division, Retail Properties of America, Inc., without independent inquiry or
investigation), and except as disclosed by that certain Phase I Environmental
Site

 

13

--------------------------------------------------------------------------------


 

Assessment Update dated December 8, 2004 prepared by URS, a copy of which has
been furnished to Tenant, no Hazardous Materials exist as of the Effective Date
above or beneath the surface of the Land in reportable quantities in violation
of applicable Hazardous Materials Laws.  Landlord covenants that the
Improvements constructed by Landlord shall not contain any Hazardous Materials
other than as customarily contained in improvements of the character and type of
the Improvements and in all respects in compliance with applicable Hazardous
Materials Laws.  Landlord shall remediate any violations of Hazardous Materials
Laws in the course of construction of the Improvements.  Except to the extent
caused by the negligence or willful misconduct of Tenant, Landlord shall
indemnify, defend and hold harmless Tenant from and against all damages
(excluding consequential, punitive or similar type damages), costs, losses,
expenses (including, but not limited to, reasonable attorneys’ fees and
engineering fees) arising from or attributable to (i) the existence of any
Hazardous Materials at the Property in violation of applicable environmental
laws as a result of Landlord’s construction of the Improvements or Landlord’s
operation of the Common Areas (excluding any matters caused by an unrelated
third party), as the case may be, and (ii) any breach by Landlord of any of its
covenants in this Section 5.4; provided, however, in case any claim, action,
suit or proceeding shall be brought against Tenant and such matter is subject to
Landlord’s indemnification as provided above, Tenant shall promptly notify
Landlord of the same in sufficient time to avoid any prejudice to Landlord and
Tenant shall tender defense of any such claim to Landlord, who shall have the
right to assume and control the defense thereof with counsel of its own
selection, and Landlord shall have the right to control any remediation. 
Landlord’s obligations under this Section 5.4 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 6
SERVICES

 

6.1       Landlord’s Obligations.

 

Landlord will operate and maintain the Building as a first-class, institutional
quality office building including the provision of the following services, the
costs of which are Operating Expenses:

 

6.1.1                     Janitorial Service.

 

Janitorial service in the Premises and Common Areas, five (5) times per week,
including the work described in the Cleaning Specification attached as
EXHIBIT “G” and such other work as is customarily performed in connection with
nightly janitorial services in Class A office complexes in the Chicago suburban
market similar in construction, location, use and occupancy to the Project.
Landlord will also provide periodic interior and exterior window washing and
cleaning and waxing of uncarpeted floors in accordance with Landlord’s schedule
for the Building.

 

6.1.2                     Electrical Energy.

 

Electrical energy to the Premises for lighting of 2 watts per square foot
installed and for operating personal computers and other office machines and
equipment for general office use of similar low electrical consumption plugged
into electrical convenience outlets of 8 watts per square foot installed. 
Tenant will not use any equipment requiring electrical energy in excess of the
above described wattages without receiving Landlord’s prior written consent,
which consent Landlord will not unreasonably withhold but may condition on
Tenant paying all costs of installing the equipment and facilities necessary to
furnish such excess energy. Landlord shall replace all lighting bulbs, tubes,
ballasts and starters within the Premises and the cost and expense thereof shall
be included in Operating Expenses.  Each full floor of the Building leased by
Tenant shall contain one (1) electrical meter installed by Landlord at its
expense, and each partial floor of the Building leased by Tenant shall be
sub-metered by Landlord, at Landlord’s expense.  Tenant shall pay the cost of
all electrical energy used by Tenant on the Premises as provided in Section 6.2.

 

6.1.3                     Heating, Ventilation and Air Conditioning.

 

During Business Hours, Landlord shall provide heating, ventilation and air
conditioning to the Premises sufficient to maintain average temperatures within
the Premises of (i) not less than 72° F (+/-3°) during the heating season when
the outdoor temperature is 2° F, and (ii) not more than 78° F (+2° F) 50% + 5%
relative

 

14

--------------------------------------------------------------------------------


 

humidity during the cooling season when the outdoor temperatures are 91° F dry
bulb and 74° F wet bulb.  During other times, Landlord shall provide heat and
air conditioning at such average temperatures during the heating and cooling
seasons upon Tenant’s reasonable advance notice (not less than 1 business day
prior).  Tenant shall pay Landlord as Additional Rent, for such extended
service, Landlord’s actual, reasonable out-of-pocket costs, in an amount not to
exceed One Hundred Dollars ($100.00) per hour per floor for air conditioning and
Fifty Dollars ($50.00) per hour per floor for heating during the first 12 months
of the Term and thereafter Tenant shall pay Landlord’s actual, reasonable
out-of-pocket costs for such services.

 

6.1.4                     Water.

 

Hot and cold water from standard building outlets for lavatory, restroom and
drinking purposes.

 

6.1.5                     Elevator Service.

 

Elevator service to be used by Tenant in common with other tenants. Landlord may
restrict Tenant’s use of elevators for freight purposes to the freight elevator
and to hours Landlord reasonably determines. Landlord may limit the number of
elevators in operation at times other than Business Hours but in no event shall
there be less than two (2) elevators operating at a given time, subject to
events of casualty, condemnation, failure of electrical service, and any other
causes beyond Landlord’s control. Notwithstanding the foregoing, Tenant shall
have the non-exclusive use of the freight elevators free of charge during its
tenancy, the performance of Tenant’s Improvements and furniture move-in.
Additionally, Tenant shall have the right to use the fire stairs connecting the
floors of the Premises as convenience stairs and to make improvements, at
Tenant’s sole cost and expense, to upgrade the appearance of the fire stairs,
subject to applicable Laws regarding the use of the fire stairs. If requested by
Tenant, the elevators shall be equipped, at Tenant’s sole cost and expense, to
allow Tenant to use card keys to permit access to any floor within the Premises.

 

6.1.6                     Security Service.

 

Building security consistent with comparable quality Class A office buildings in
suburban Chicago. Landlord shall not make any material changes to the Security
Specifications without Tenant’s written consent, which shall not be unreasonably
withheld; but Tenant’s consent to such changes shall not impose any liability on
Tenant, including, without limitation, any liability for criminal activity of
third parties or other adverse events.  Tenant’s security system in the Premises
shall be permitted to tie into the Project’s security system, if requested by
Tenant, at Tenant’s sole cost, and if such tie-in does not materially and
adversely interfere with Landlord’s security system, and further, such system
may be expanded to provide for additional card keys or other similar devices.

 

6.1.7                     Life Safety Systems.

 

Firecom addressable fire alarm system with audible/visual, smoke, heat, and
manual pull stations; automatic door unlocking devices and selectable public
address system; and a fully sprinkled Building with electric fire pump.

 

6.2       Tenant’s Obligations.

 

At all times during the Term and during any early occupancy period, Tenant is
solely responsible for paying directly to the applicable utility companies,
prior to delinquency, all separately metered or separately charged utilities, if
any, to the Premises or to Tenant, including, without limitation, the cost of
all electrical energy used by Tenant on the Premises. Such separately metered or
charged amounts are not Operating Expenses. Except as provided in Sections 6.1
and 17.1, Tenant will also obtain and pay for all other utilities and services
Tenant requires with respect to the Premises (including, but not limited to,
hook-up and connection charges, but excluding the cost of metering and
sub-metering the floors within the Premises for electricity to be paid by
Landlord as provided in the last sentence of Subsection 6.1.2.

 

15

--------------------------------------------------------------------------------


 

6.3       Other Provisions Relating to Services.

 

Landlord is not required to provide any heat, air conditioning, electricity or
other service in excess of that permitted by applicable Laws. Except for the
utilities that are separately metered and paid for by Tenant as provided in
Subsection 6.1.2 and Section 6.2, Landlord has the exclusive right and
discretion to select the provider of any utility or service to the Property.

 

Tenant, at no cost to Tenant for occupying such spaces or for the use of such,
shall have the right to the appropriate number of unobstructed, risers, shafts
and conduits for Tenant’s telecommunication and electrical systems cabling
and/or wiring from the point of entry of such telecommunications and electrical
service into the Building to the Premises and from any other point in or on the
Building to the Premises, and for the distribution of such wiring within the
Premises (i.e., for its electrical wiring from Tenant’s emergency generator, if
any, installed by Tenant, to the Premises), but in any event not less than
Tenant’s proportionate share of the Building’s risers, shafts and conduits
available for Tenant’s use based on Tenant’s percentage of the total square feet
rentable area of the Building.  Landlord, at its sole cost and expense and
without including the costs thereof in Operating Expenses, shall be responsible
for the removal, disposal, encapsulation and/or abatement of any Hazardous
Materials in the risers, shafts and conduits used by Tenant for the installation
of its telecommunication and electrical systems cabling and/or wiring.

 

Tenant shall have the right to select, at Tenant’s sole discretion, Tenant’s
desired telecommunications provider(s), with Landlord not imposing any fee to
any such telecommunications provider(s) to gain access to the Building. 
Landlord shall use commercially reasonable, good faith efforts to cooperate with
Tenant’s desired telecommunications provider(s) to provide telecommunications
service to the Premises.

 

6.4       Interruption in Services.

 

If any of the services Landlord is required to furnish hereunder are
interrupted, Landlord will use reasonable diligence to restore the services
promptly, but (except as otherwise provided in this paragraph) Tenant will have
no claim for rebate of Rent, damages (including damages for business
interruption) or eviction on account thereof.  Notwithstanding the foregoing,
subject to Article 11 and Article 12, if any portion of the Premises becomes
unfit for occupancy because Landlord provides no access or no water,
electricity, elevator service, lavatory service, air conditioning service or
hearing service (individually, an “Essential Service” and collectively, the
“Essential Services”) to the Premises (or any portion thereof) for a period in
excess of three (3) consecutive Business Days, and the lack of such Essential
Service prevents Tenant from making reasonable use of the Premises (or any
portion thereof) for the purpose intended by Tenant, then Tenant shall be
entitled to a day-for-day abatement of Rent for each consecutive day (after such
3 Business Day period) that Landlord fails to deliver the Essential Service. In
addition, if (i) the Essential Service is not restored within one hundred eighty
(180) days after such Essential Service is interrupted; and (ii) the lack of
such Essential Service prevents Tenant from making reasonable use of the
Premises (or any portion thereof) for the purpose intended by Tenant, then
Tenant may terminate this Lease by giving written notice thereof to Landlord
prior to the date on which the Essential Service is restored. Anything herein to
the contrary notwithstanding, there shall be no such abatement of Rent if
Landlord’s inability to provide such Essential Services is caused by misuse or
neglect of Tenant or Tenant’s agents, employees or invitees.

 

ARTICLE 7
MAINTENANCE AND REPAIR

 

7.1       Landlord’s Obligations.

 

Except as otherwise provided in this Lease, Landlord will keep, repair, operate
and maintain the following in good order, condition and repair and in compliance
with all applicable Laws and consistent with a first-class, institutional
quality office building and project: (a) the foundations, exterior walls,
structural systems and roof of the Building and underground utilities serving
the Premises; (b) the electrical, mechanical, plumbing, heating and air
conditioning systems, facilities and components located in or adjacent to the
Building and used in common by all tenants of the Building; (c) Common Area
(subject to all other terms and conditions of this Lease relating to Common
Area); (d) those windows, doors, plate glass and exterior wall surfaces adjacent
to Common Area: and (e) the Parking Facilities. Except as provided in
Section 6.4, 14.5 and 17.1, neither Basic Rent nor Additional Rent will

 

16

--------------------------------------------------------------------------------


 

be reduced, nor will Landlord be liable, for loss or injury to or interference
with Tenant’s property, profits or business arising from or in connection with
Landlord’s performance of its obligations under this Section 7.1.

 

7.2       Tenant’s Obligations.

 

7.2.1                     Maintenance of Premises.

 

Except as otherwise specifically provided in this Lease, Landlord is not
required to furnish any services or facilities, or to make any repairs or
Alterations, in, about or to the Premises or the Property. Except as
specifically described in Section 7.1 and Articles 11 and 12, Tenant assumes the
full and sole responsibility for the condition, operation, repair, maintenance
and management of the Premises. Except as specifically described in Section 7.1
and Articles 11 and 12, Tenant, at Tenant’s sole cost and expense, will keep and
maintain the Premises (including, but not limited to, all non-structural
interior portions, systems and equipment; interior surfaces of exterior walls;
interior moldings, partitions and ceilings; and interior electrical, lighting
and plumbing fixtures) in good order, condition and repair, reasonable wear and
tear and damage from insured casualties excepted. Tenant will keep the Premises
in a neat and sanitary condition and will not commit any nuisance or waste in,
on or about the Premises or the Property.  Tenant is solely responsible for and,
to the fullest extent allowable under the Laws, releases and, except to the
extent caused by the negligence or willful misconduct of any of the Landlord
Parties, Tenant will indemnify, protect and defend Landlord against (with
counsel reasonably acceptable to Landlord) and hold Landlord harmless from, the
cost of repairing, and any Claims resulting from, any penetrations or
perforations of the roof or exterior walls of the Building Tenant causes. Tenant
will maintain the Premises in a first-class and fully operative condition.
Tenant’s repairs will be at least equal in quality and workmanship to the
original work and Tenant will make the repairs and perform maintenance in
accordance with all Laws. Tenant and Tenant’s agents, subcontractors and vendors
shall have the right of access to the roof, shaft and mechanical areas of the
Building to install, maintain, monitor, remove and/or replace any of Tenant’s
equipment, subject to and in accordance with the conditions and limitations set
forth in this Lease.

 

7.2.2                     Alterations Required by Laws.

 

If any governmental authority requires any Alteration to the Project or the
Premises as a result solely based upon Tenant’s particular use of the Premises
or as a result of any Alteration to the Premises made by or on behalf of Tenant,
or if Tenant’s particular use of the Premises subjects Landlord or the Property
to any obligation under any Laws, Tenant will pay the cost of all such
Alterations or the cost of compliance, as the case may be.  When Tenant submits
any proposed Alteration to Landlord for approval pursuant to Section 8.1,
Landlord shall notify Tenant if such proposed Alteration will result in an
additional Alteration to satisfy a requirement by a governmental authority, so
that Tenant will have the opportunity to take such additional Alteration into
account in determining whether to proceed with its proposed Alteration. If
Landlord fails to give such notice to Tenant, Landlord shall be responsible for
making such additional required Alteration at its cost.  If any such Alterations
are Structural Alterations, Landlord, at Tenant’s sole cost and expense, will
make the Structural Alterations. If the Alterations are not Structural
Alterations, Tenant will make the Alterations at Tenant’s sole cost and expense
in accordance with Article 8.

 

ARTICLE 8
CHANGES AND ALTERATIONS

 

8.1       Landlord Approval.

 

The provisions of this Article are not applicable to the performance of Tenant’s
Improvements, which shall be performed in accordance with the provisions of
EXHIBIT “L” attached hereto and made a part hereof.  Tenant will not make any
Structural Alterations to the Premises or any Alterations to the Common Area.
Except as set forth below, Tenant will not make any other Alterations without
Landlord’s prior written consent, which consent Landlord will not unreasonably
withhold, condition or delay.  Along with any request for Landlord’s consent,
Tenant will deliver to Landlord plans and specifications for the Alterations and
names and addresses of all prospective contractors for the Alterations.  Before
commencing the Alterations or delivering (or accepting delivery of) any
materials to be used in connection with the Alterations, Tenant will deliver to
Landlord for Landlord’s reasonable approval copies of all contracts, proof of
insurance required by Section 8.2, copies of any contractor

 

17

--------------------------------------------------------------------------------


 

safety programs, copies of all necessary permits and licenses and such other
information relating to the Alterations as Landlord reasonably requests. Tenant
will not commence the Alterations before Landlord, in Landlord’s reasonable
discretion, approves the foregoing deliveries. If Landlord approves the proposed
Alterations, Landlord shall identify any of the Alterations that Landlord
reasonably determines to be Non-Customary Office Improvements that Landlord may
require Tenant to remove upon the expiration or earlier termination of this
Lease.  Tenant will construct all approved Alterations or cause all approved
Alterations to be constructed (a) by a contractor Landlord approves in writing,
which approval shall not be unreasonably withheld, conditioned or delayed,
(b) in a good and workmanlike manner, (c) in compliance with all Laws, (d) in
accordance with all orders, rules and regulations of the Board of Fire
Underwriters having jurisdiction over the Premises and any other body exercising
similar functions, (e) during times that Landlord reasonably determines in order
to minimize interference with other tenants’ use and enjoyment of the Property,
and (f) in full compliance with all of Landlord’s rules and regulations
applicable to third party contractors, subcontractors and suppliers performing
work at the Property. Tenant shall have the right to select the contractors,
subcontractors, engineers, and architects of its choice to perform its
Alterations, subject to Landlord’s reasonable approval which shall not be
unreasonably withheld, conditioned or delayed.  Tenant shall have the right to
construct internal stairways between full floors which are part of the Premises,
from time to time, subject to restoration by Tenant as Non-Customary Office
Improvements at the expiration of earlier termination of this Lease and subject
to the terms of this Article 8 and to Landlord’s approval, which shall not be
unreasonably withheld, conditioned or delayed.  Landlord shall not charge any
fee, surcharges, or any other charges in connection any tap in charges for
connecting supplemental air conditioning, sprinklers, or other systems that are
required by Tenant for the construction of the Premises.

 

Anything herein to the contrary notwithstanding, Tenant shall provide Landlord
prior written notice but shall not be required to obtain Landlord’s consent with
respect to (a) any Alterations which are not Structural Alterations and that
complies with the following requirements in each instance: (i) does not affect
the roof or any area outside of the Premises; (ii) does not materially affect
the electrical, plumbing, HVAC or mechanical systems in the Project or servicing
the Premises, or the sprinkler or other life safety system; (iii) costs less
than $200,000.00 for each such Alteration project in the aggregate (other than
items set forth in clause (b); (iv) there is then existing an uncured Event of
Default; and (v) Landlord’s insurance requirements are satisfied; and (b) any
painting, decorating or installation of carpeting within the Premises,
installation or relocation of any electrical outlets within the Premises, the
removal, reconfiguration or installation of furniture including any power supply
connected thereto, and/or the installation or relocation of low voltage wiring
associated with any furniture, fixtures or equipment installed within the
Premises.  Notwithstanding the foregoing, in no event shall Tenant be required
to provide Landlord notice in connection with any cosmetic Alterations performed
in the Premises provided that the same are performed in a first class manner,
consistent with other Class A office buildings in the Chicago suburban
metropolitan area.

 

8.2       Tenant’s Responsibility for Cost and Insurance.

 

Tenant will pay the cost and expense of all Alterations, including, any actual
third party out of pocket costs incurred for Landlord’s review of the plans. 
Prior to commencing the Alterations, Tenant will deliver the following to
Landlord in form and amount reasonably satisfactory to Landlord: (a) builder’s
“all risk” insurance in an amount at least equal to the value of the Alteration;
(b) evidence that Tenant has in force commercial general liability insurance
insuring against construction related risks, in at least the form, amounts and
coverages required of Tenant under Article 10 and (c) copies of all applicable
contracts and of all necessary permits and licenses. The insurance policies
described in clauses (a) and (b) of this Section 8.2 must name Landlord,
Landlord’s lender (if any) and Property Manager as additional insureds.

 

8.3       Construction Obligations and Ownership.

 

Landlord may inspect construction of the Alterations. Within a reasonable time
after completing the Alterations, Tenant will furnish Landlord with contractor
affidavits, full and final lien waivers and receipted bills covering all labor
and materials expended and used in connection with the Alterations (only if
Landlord had approval rights for said Alterations).  All Alterations Tenant
makes or installs (including all telephone, computer and other wiring and
cabling located within the walls of and outside the Premises, but excluding
Tenant’s movable trade fixtures, furnishings, machinery and equipment) shall
become the property of Landlord and a part of the Project immediately upon
installation and, unless Tenant is obligated to remove the Alterations, Tenant
will surrender the Alterations to Landlord upon the expiration or earlier
termination of this Lease at no cost to Landlord and without

 

18

--------------------------------------------------------------------------------


 

compensation, allowance or credit to Tenant.

 

8.4       Liens.

 

Tenant will keep the Property free from any mechanics’, materialmen’s,
designers’ or other liens arising out of any work performed, materials furnished
or obligations incurred by or for Tenant or any person or entity claiming by,
through or under Tenant.  Tenant will notify Landlord in writing 30 days prior
to commencing any Alterations in order to provide Landlord the opportunity to
record and post notices of non-responsibility or such other protective notices
available to Landlord under the Laws.  If any such liens are filed and Tenant,
within ten (10) Business Days after written notice of such filing, does not
release the same of record or provide Landlord with a bond or other security
satisfactory to Landlord protecting Landlord and the Property against such
liens, Landlord, without waiving its rights and remedies based upon such breach
by Tenant and without releasing Tenant from any obligation under this Lease, may
cause such liens to be released by any means Landlord deems proper, including,
but not limited to, paying the claim giving rise to the lien or posting security
to cause the discharge of the lien. In such event, Tenant will reimburse
Landlord, as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys’ fees and costs).

 

8.5       Indemnification.

 

Except to the extent caused by the negligence or willful misconduct of any of
the Landlord Parties, Tenant releases and will indemnify, protect, defend (with
counsel reasonably acceptable to Landlord) and hold harmless the Landlord
Parties and the Property from and against any Claims in any manner relating to
or arising out of any Alterations or any other work performed, materials
furnished or obligations incurred by or for Tenant or any person or entity
claiming by, through or under Tenant.

 

8.6       Construction Management.

 

Except with respect to any Alterations for which Tenant requests that Landlord
enter into a construction management agreement as described below, Landlord
shall receive no fee for profit, overhead, general conditions or supervision on
any Alterations.  Further, Tenant shall not be required to reimburse Landlord
for out of pocket costs associated with any Alterations that do not require
Landlord’s consent. Landlord acknowledges and agrees that Tenant shall have the
right to self-manage, or hire a third party of its choosing (subject to Landlord
reasonable approval of the general contractor which shall not be unreasonably
withheld, conditioned or delayed), to perform all Alterations to the Premises;
provided, however, as to all Alterations to be made after the initial Tenant
Improvements for which Tenant requests that Landlord enter into a construction
management agreement and provide construction management and supervisory
services and for which Landlord agrees to do so (it being understood that
Landlord is not obligated to so agree), Tenant shall pay a construction
management fee to Landlord (and Landlord shall provide a construction management
professional that customarily provides such services) based on a percentage of
all hard construction costs as set forth on the following schedule:

 

Cost of Work

 

Percentage Fee

 

$1,000 – $499,999

 

3

%

$500,000 – $999,999

 

2

%

Amounts over $1,000,000

 

1

%

 

ARTICLE 9
RIGHTS RESERVED BY LANDLORD

 

9.1       Landlord’s Entry.

 

Landlord and its authorized representatives may at all reasonable times and upon
reasonable notice (a minimum of twenty-four (24) hours except in the case of
emergency) to Tenant, and at Tenant’s option accompanied by a representative of
Tenant provided Tenant makes such representative available, enter the Premises
to: (a) inspect the Premises; (b) show the Premises to prospective purchasers
and mortgagees; (c) show the Premises to prospective tenants (but only during
the last 12 months of the Term or at any time while an Event of Default remains
uncured); (d) post notices of non-responsibility or other protective notices
available under the Laws; or (e) exercise and

 

19

--------------------------------------------------------------------------------


 

perform Landlord’s rights and obligations under this Lease. Landlord, in the
event of any emergency, may enter the Premises without notice to Tenant.
Landlord’s entry into the Premises is not to be construed as a forcible or
unlawful entry into, or detainer of, the Premises or as an eviction of Tenant
from all or any part of the Premises. Tenant will also permit Landlord (or its
designees) to erect, install, use, maintain, replace and repair pipes, cables,
conduits, plumbing and vents, and telephone, electric and other wires or other
items, in, to and through the Premises if Landlord determines that such
activities are necessary or appropriate for properly operating and maintaining
the Project.  Landlord shall exercise all reasonable efforts to perform any
entry into the Premises in a manner that is reasonably designed to minimize
interference with the operation of Tenant’s business in the Premises. 
Notwithstanding the foregoing, Tenant may, at its own expense, provide its own
locks to certain areas within the Premises (each, a “Secured Area”).  Tenant
need not furnish Landlord with a key to any such Secured Area, but upon the
expiration or earlier termination of this Lease, Tenant shall surrender all such
keys to Landlord.  If Landlord must gain access to a Secured Area in a
non-emergency situation, Landlord shall provide Tenant with not less than
twenty-four (24) hours’ notice and Landlord and Tenant shall arrange a mutually
agreed upon time for Landlord to do so.  Landlord shall comply with all
reasonable security measures pertaining to the Secured Area.  If Landlord
determines in its sole discretion that an emergency in the Building or the
Premises, including, without limitation, a suspected fire or flood, requires
Landlord to gain access to the Secured Area, Landlord shall attempt to give
Tenant prior notice of such entry to the extent such prior notice may be
reasonable under the circumstances, and Tenant hereby authorizes Landlord to
forcibly enter the Secured Area.

 

9.2       Control of Property.

 

Landlord reserves all rights respecting the Property and Premises not
specifically granted to Tenant under this Lease, including, without limitation,
the right to: (a) change the name of the Project, subject to the provisions of
Section 4.6.2, and subject to Tenant’s naming rights in Section 4.6.2;
(b) designate and approve all types of signs, window coverings, internal
lighting and other aspects of the Premises and its contents that may be visible
from the exterior of the Premises; (c) prohibit Tenant from installing vending
or dispensing machines of any kind in or about the Premises other than those
Tenant installs in the Premises solely for use by Tenant’s employees and
invitees; (d) close the Building after Business Hours, except that Tenant and
its employees and invitees may access the Premises after Business Hours in
accordance with such rules and regulations as Landlord may prescribe from time
to time for security purposes; (e) install, operate and maintain security
systems that monitor, by closed circuit television or otherwise, all persons
entering or leaving the Project; (f) install and maintain pipes, ducts,
conduits, wires and structural elements in the Premises that serve other parts
or other tenants of the Building; and (g) retain and receive master keys or pass
keys to the Premises and all doors in the Premises. Notwithstanding the
foregoing, or the provision of any security-related services by Landlord,
Landlord is not responsible for the security of persons or property on the
Property and Landlord is not and will not be liable in any way whatsoever for
any breach of security not solely and directly caused by the willful misconduct
of Landlord, its agents or employees.

 

9.3       Lock Box Agent/Rent Collection Agent.

 

Landlord, from time to time, may designate a lock box collection agent or other
person to collect Rent. In such event, Tenant’s payment of Rent to the lock box
collection agent or other person is deemed to have been made as of the date the
lock box collection agent or other person receives Tenant’s payment. Neither
Tenant’s payment of any amount of Rent to the lock box collection agent or other
person nor Landlord’s or Landlord’s agent’s collection of such amount if the
payment is dishonored constitutes Landlord’s waiver of any default by Tenant in
the performance of Tenant’s obligations under this Lease or Landlord’s waiver of
any of Landlord’s rights or remedies under this Lease. If Tenant pays any amount
to the lock box collection agent or other person other than the actual amount
due Landlord, then Landlord’s or Landlord’s agent’s receipt or collection of
such amount does not constitute an accord and satisfaction, Landlord is not
prejudiced in collecting the proper amount due Landlord (or in pursuing any
rights or remedies available under this Lease, at law or in equity as a result
of Tenant’s failure to pay the full amount when due) and Landlord may retain the
proceeds of any such payment, whether restrictively endorsed or otherwise, and
Landlord shall apply the same toward amounts due and payable by Tenant under
this Lease.

 

9.4                               Restaurant.

 

Landlord has advised Tenant that it intends to lease portions of the Project to
one or more restaurant users (each, a “Restaurant”). Provided Paylocity (which
for purposes of this Section 9.4 is understood to include any Permitted
Transferee of Paylocity) is the Tenant under the terms of this Lease and
(a) from and after the Phase II

 

20

--------------------------------------------------------------------------------


 

Commencement Date if Paylocity leases and operates in a minimum of one hundred
thousand (100,000) square feet of rentable area in the Building and (b) at any
time prior to the Phase II Commencement Date (during which time no occupancy
requirement shall be imposed), in the event Landlord leases portions of the
Project to a Restaurant: (i) each such Restaurant, and its branding and signage,
shall be consistent with a Class A office complex as reasonably determined by
Landlord, and (ii) there shall be no Restaurant reserved parking spaces in the
Garage or valet parking for the Restaurant on the first floor of the Garage
during Business Hours, nor any reserved existing parking spaces in the rear
surface parking lot nearest the Building for any Restaurants or retail users
during Business Hours.  Notwithstanding the foregoing, Paylocity shall be deemed
to be operating during any period of Permitted Closure.  For purposes hereof, a
“Permitted Closure” means any closure resulting from the following:  (i) legal
(state and federal) holidays, (ii) repairs arising from casualty or
condemnation, (iii) remodeling or alterations under Article 8, or
(iv) compliance with applicable law, ordinance or government regulation.  If the
main entrance to the Restaurant is from the Building lobby, then Landlord shall,
at Landlord’s sole cost and expense prior to the opening of such Restaurant,
relocate the security turnstiles to preclude Restaurant patrons from having
access to the elevator lobby serving the Premises. In any event, there will be
no entrance or exit to the Restaurant where patrons will have access to the
elevator lobby serving the Premises. Landlord and Tenant agree and acknowledge
that examples of restaurants considered consistent with a Class A office complex
include, but are not limited to, Gibsons, Capital Grille, Harry Carry, Shaw’s,
Le Colonial, Avec, Girl and the Goat, Pour House, Bakersfield, Maggiano’s,
Sullivan’s, Ruth’s Chris, Brio, Rosebud, Doc B’s and Starbucks, as such
restaurants are operated as of the date of this Lease, and examples of
Restaurants that are not considered consistent with a Class A office complex
include, but are not limited to, Hooters, Bennigans, TGIFriday’s, Chili’s and
Cheesecake Factory, as such restaurants are operated as of the date of this
Lease.

 

ARTICLE 10
INSURANCE AND CERTAIN WAIVERS AND INDEMNIFICATIONS

 

10.1                        Tenant’s Insurance Obligations.

 

Tenant, at all times during the Term and during any early occupancy period, at
Tenant’s sole cost and expense, will maintain the insurance this Section 10.1
describes.

 

10.1.1              Liability Insurance.

 

Commercial general liability insurance (providing coverage at least as broad as
the current ISO form) with respect to the Premises and Tenant’s activities in
the Premises and upon and about the Property, on an “occurrence” basis, with
single limit coverage of Three Million Dollars ($3,000,000). Such insurance must
include specific coverage provisions or endorsements (a) for broad form
contractual liability insurance insuring Tenant’s obligations under this Lease;
(b) naming Landlord and Property Manager as additional insureds by an
“Additional Insured - Managers or Lessors of Premises” endorsement (or
equivalent coverage or endorsement); (c) waiving the insurer’s subrogation
rights against all Landlord Parties; (d) providing Landlord with at least thirty
(30) days prior notice of modification, cancellation, non-renewal or expiration;
(e) expressly stating that Tenant’s insurance will be provided on a primary and
non-contributory basis and (f) providing that the insurer has a duty to defend
all insureds under the policy (including additional insureds), and that defense
costs are paid in addition to and do not deplete the policy limits. If Tenant
provides such liability insurance under a blanket policy, the insurance must be
made specifically applicable to the Premises and this Lease on a “per location”
basis.

 

10.1.2              Property Insurance.

 

At Tenant’s option, property insurance on Tenant’s trade fixtures and other
personal property within the Premises and business income insurance covering
loss of income from Tenant’s business in the Premises.

 

10.1.3              Other Tenant’s Insurance.

 

Such other insurance as may be required by any Laws from time to time or may
reasonably be required by Landlord from time to time. If (and only so long as)
insurance obligations generally required of tenants

 

21

--------------------------------------------------------------------------------


 

in similar space in similar office buildings in the area in which the Premises
is located increase or otherwise change, Landlord may correspondingly increase
or otherwise change Tenant’s insurance obligations under this Lease.

 

10.1.4              Miscellaneous Tenant’s Insurance Provisions.

 

All of Tenant’s insurance will be written by companies rated at least A/VII by
A.M.  Best Insurance Service and otherwise reasonably satisfactory to Landlord.
Tenant will deliver a certified copy of each policy, or other evidence of
insurance satisfactory to Landlord, (a) on or before the Commencement Date (and
prior to any earlier occupancy by Tenant), (b) not later than thirty (30) days
prior to the expiration of any current policy or certificate, and (c) at such
other times as Landlord may reasonably request. If Landlord allows Tenant to
provide evidence of insurance by certificate, Tenant will deliver an ACORD
Form 27 (or equivalent) certificate and will attach or cause to be attached to
the certificate copies of the endorsements this Section 10.1 requires (including
specifically, but without limitation, the “additional insured” endorsement).
Tenant’s insurance must permit waiver of subrogation as provided in
Section 10.3.1.

 

10.1.5              Tenant’s Failure to Insure.

 

If Tenant fails to provide Landlord with evidence of insurance as required under
Section 10.1.3, Landlord may, but is not required to, obtain such insurance for
Landlord’s benefit.  Before doing so, Landlord shall give Tenant written notice
of its intention to obtain such required insurance. If Tenant does not provide
Landlord evidence of the required insurance within seven (7) days after receipt
of such notice from Landlord, Landlord may obtain such insurance for Landlord’s
benefit, and Tenant shall pay to Landlord, as Additional Rent, all reasonable
costs and expenses Landlord incurs obtaining such insurance.

 

10.1.6              No Limitation.

 

Landlord’s establishment of minimum insurance requirements is not a
representation by Landlord that such limits are sufficient and does not limit
Tenant’s liability under this Lease in any manner.

 

10.2                        Landlord’s Insurance Obligations.

 

Landlord will (except for the optional coverages and endorsements Section 10.2.1
describes) at all times during the Term maintain the insurance this Section 10.2
describes. All premiums and other costs and expenses Landlord incurs in
connection with maintaining such insurance are Operating Expenses.  Landlord’s
failure to maintain the required insurance does not relieve Landlord of any
obligations or liabilities under this Lease that would have otherwise been
covered by such insurance.

 

10.2.1              Property Insurance.

 

Property insurance on the Project in an amount not less than the full insurable
replacement cost of the Project insuring against loss or damage by fire and such
other risks as are covered by the current ISO Special Form policy. Landlord, at
its option, may obtain such additional coverages or endorsements as Landlord
deems appropriate or necessary, including, without limitation, insurance
covering foundation, grading, excavation and debris removal costs; business
income and rent loss insurance; boiler and machinery insurance; ordinance or
laws coverage; earthquake insurance; flood insurance; and other coverages.
Landlord may maintain such insurance in whole or in part under blanket policies.
Such insurance will not cover or be applicable to any personal property or trade
fixtures of Tenant within the Premises or otherwise located at the Property or
any other such property (including that of third parties) in Tenant’s care,
custody or control at the Property.

 

10.2.2              Liability Insurance.

 

Commercial general liability insurance against claims for bodily injury,
personal injury, and property damage occurring at the Property in such amounts
as Landlord deems necessary or appropriate. Such liability insurance will
protect only Landlord and, at Landlord’s option, Landlord’s lender and some or
all of the Landlord Parties, and does not replace or supplement the liability
insurance this Lease obligates Tenant to carry.

 

22

--------------------------------------------------------------------------------


 

10.3                        Waivers and Releases of Claims and Subrogation.

 

10.3.1              By Tenant.

 

To the extent not prohibited by the Laws, Tenant, on behalf of Tenant and its
insurers, waives, releases and discharges the Landlord Parties from all Claims
arising out of damage to or destruction of the Premises, Property or Tenant’s
trade fixtures, other personal property or business, and any loss of use or
business interruption, regardless whether any such Claim results from the
negligence or fault of any Landlord Party or otherwise, occasioned by any fire
or other casualty or occurrence whatsoever (whether similar or dissimilar),
including, without limitation, (a) any existing or future condition, defect,
matter or thing in the Premises or on the Property, (b) any equipment or
appurtenance becoming out of repair, (c) any occurrence, act or omission of any
Landlord Party, any other tenant or occupant of the Project or any other person
(d) damage caused by the flooding of basements or other subsurface areas and
(e) damage caused by refrigerators, sprinkling devices, air conditioning
apparatus, water, snow, frost, steam, excessive heat or cold, falling plaster,
broken glass, sewage, gas, odors, noise or the bursting or leaking of pipes or
plumbing fixtures. The waiver this section describes applies regardless whether
any such damage results from an act of God, an act or omission of other tenants
or occupants of the Property or an act or omission of any other person and
regardless whether insurance coverage against any such risks is obtainable.
Tenant will look only to Tenant’s insurance coverage (regardless whether Tenant
maintains any such coverage) in the event of any such Claim. Tenant’s trade
fixtures, other personal property and all other property (including that of
third parties) in Tenant’s care, custody or control, is located at the Property
at Tenant’s sole risk. Landlord is not liable for any damage to such property or
for any theft, misappropriation or loss of such property. Except as specifically
provided in Section 10.2, Tenant is solely responsible for providing such
insurance as may be required to protect Tenant, its employees and invitees
against any injury, loss, or damage to persons or property occurring in the
Premises or at the Property, including, without limitation, any loss of business
or profits from any casualty or other occurrence at the Property.

 

10.3.2              By Landlord.

 

To the extent not prohibited by the Laws, Landlord, on behalf of Landlord and
its insurers, waives, releases and discharges Tenant from all Claims arising out
of damage to or destruction of the Property or any portion thereof, any personal
property, and any loss of use or business interruption, regardless whether any
such Claim results from the negligence or fault of Tenant or otherwise,
occasioned by any fire or other casualty or occurrence whatsoever (whether
similar or dissimilar), including, without limitation, (a) any existing or
future condition, defect, matter or thing in the Premises or on the Property,
(b) any equipment or appurtenance becoming out of repair, (c) any occurrence,
act or omission of Tenant or any other person, (d) damage caused by the flooding
of basements or other subsurface areas and (e) damage caused by refrigerators,
sprinkling devices, air conditioning apparatus, water, snow, frost, steam,
excessive heat or cold, falling plaster, broken glass, sewage, gas, odors, noise
or the bursting or leaking of pipes or plumbing fixtures. The waiver this
section describes applies regardless whether any such damage results from an act
of God, an act or omission of Tenant or other tenants or occupants of the
Property or an act or omission of any other person and regardless whether
insurance coverage against any such risks is obtainable. Landlord will look only
to Landlord’s insurance coverage in the event of any such Claim.

 

10.4                        Tenant’s Indemnification of Landlord.

 

Tenant agrees to indemnify, defend and hold harmless Landlord and the Landlord
Parties from and against all losses, damages (excluding consequential, special,
punitive, incidental and similar type damages), costs and expenses for any
injury to person or damage to or loss of property on or about the Premises
except to the extent caused by the negligence or willful misconduct of Landlord
or Landlord’s agents, employees and contractors, provided Landlord tenders
defense of any claim subject to Tenant’s indemnity in sufficient time to avoid
prejudice to Tenant for handling by counsel of Tenant’s selection and reasonably
acceptable to Landlord.

 

10.5                        Landlord’s Indemnification of Tenant.

 

Landlord agrees to indemnify, defend and hold harmless Tenant from and against
all losses, damages (excluding consequential, special, punitive, incidental and
similar type damages), costs and expenses for any injury to person or damage to
or loss of property on or about the Common Area and the Premises to the extent
caused by

 

23

--------------------------------------------------------------------------------


 

the negligence or willful misconduct of Landlord or Landlord’s agents, employees
and contractors, provided Tenant tenders defense of any claim subject to
Landlord’s indemnity in sufficient time to avoid prejudice to Landlord for
handling by counsel of Landlord’s selection and reasonably acceptable to Tenant.

 

ARTICLE 11
DAMAGE OR DESTRUCTION

 

11.1                        Tenantable Within 270 Days.

 

Except as provided in Section 11.3, if fire or other casualty renders the whole
or any material part of the Premises untenantable and Landlord determines (in
Landlord’s reasonable discretion) that it can make the Premises tenantable
within two hundred seventy (270) days after the date of the casualty, then
Landlord will notify Tenant that Landlord will within the two hundred seventy
(270) day period (subject to the extension of such time period under
Section 18.17) repair and restore the Project and the Premises to as near their
condition prior to the casualty as is reasonably possible. Landlord will provide
the notice within thirty (30) days after the date of the casualty. In such case,
this Lease remains in full force and effect, but there shall be a pro rata
abatement of Rent for the period during which the Premises are untenantable
(based upon the rentable area of the untenantable portion of the Premises as
compared with the rentable area of the entire Premises); provided, however, if
the untenantable portion is more than sixty percent (60%) of the Premises and
Tenant is not occupying the remainder of the Premises, all of the Rent shall be
abated.

 

11.2                        Not Tenantable Within 270 Days.

 

If fire or other casualty renders the whole or any material part of the Premises
untenantable and Landlord determines (in Landlord’s reasonable discretion) that
it cannot make the Premises tenantable within two hundred seventy (270) days
after the date of the casualty, then within thirty (30) days after the date of
the casualty, Landlord will notify Tenant in writing (the “Casualty Restoration
Notice”) of the length of time required to repair and restore the Premises and
the Building to as near their condition prior to the fire or other casualty as
is reasonably possible, and Tenant may, within thirty (30) days after the date
of the Casualty Restoration Notice, terminate this Lease effective on the date
of Tenant’s notice to Landlord.  If the Casualty Restoration Notice states the
length of time required to so repair and restore the Premises as three hundred
sixty five (365) days or more after the date of the casualty, then Landlord may,
within thirty (30) days after the date of the Casualty Restoration Notice,
terminate this Lease effective on the date of Landlord’s termination notice to
Tenant.

 

11.3                        Building Substantially Damaged.

 

Notwithstanding the terms and conditions of Section 11.1, if the Building is
damaged or destroyed by fire or other casualty (regardless whether the Premises
is affected) and fewer than fifteen (15) months remain in the Term, then,
regardless whether Landlord determines (in Landlord’s reasonable discretion)
that it can make the Building tenantable within two hundred seventy (270) days
after the date of the casualty, Landlord, at Landlord’s option, by notifying
Tenant within thirty (30) days after the casualty, may terminate this Lease
effective on the date of Landlord’s notice.  If Landlord does not terminate this
Lease as provided in this Section 11.3, Tenant may terminate this Lease by
notifying Landlord within thirty (30) days after the date of Landlord’s notice,
which termination will be effective on the date of Tenant’s notice.

 

11.4                        Insufficient Proceeds.

 

Notwithstanding any contrary language in this Article 11, if this Article 11
obligates Landlord to repair damage to the Premises or Project caused by fire or
other casualty and Landlord does not receive sufficient insurance proceeds
(excluding any deficiency caused by the amount of any policy deductible or
self-insured retention) to repair all of the damage (provided Landlord has
maintained the insurance required by this Lease and such other insurance as is
reasonable and customary for landlords of similar Class A projects in the area
of the Project), then Landlord, at Landlord’s option, by notifying Tenant within
30 days after the casualty, may terminate this Lease effective on the date of
Landlord’s notice.

 

24

--------------------------------------------------------------------------------


 

11.5                        Landlord’s Repair Obligations.

 

If this Lease is not terminated under Sections 11.2 through Section 11.3
following a fire or other casualty, then Landlord will repair and restore the
Premises and the Building to as near their condition prior to the fire or other
casualty as is reasonably possible with all commercially reasonable diligence
and speed, but not later than two hundred seventy (270) days after the date of a
casualty occurring in the circumstances described in Section 11.2 (subject to
delays caused by Tenant Delay or Force Majeure or such later date as set forth
in the Casualty Restoration Notice sent by Landlord to Tenant under Section 11.2
above) and Basic Rent and Tenant’s Share of Expenses for the period during which
the Premises are untenantable will abate pro rata (based upon the rentable area
of the untenantable portion of the Premises as compared with the rentable area
of the entire Premises). In no event is Landlord obligated to repair or restore
any special equipment or improvements installed by Tenant, or any personal or
other property of Tenant. Landlord will, if necessary, equitably adjust Tenant’s
Share to account for any reduction in the rentable area of the Premises or
Project resulting from a casualty.

 

11.6                        Rent Apportionment Upon Termination.

 

If either Landlord or Tenant terminates this Lease under this Article 11,
Landlord will apportion Basic Rent and Tenant’s Share of Expenses on a per diem
basis and Tenant will pay the Basic Rent and Tenant’s Share of Expenses to
(a) the date of the fire or other casualty if the event renders the Premises
completely untenantable or (b) if the event does not render the Premises
completely untenantable, the effective date of such termination (provided that
if a portion of the Premises is rendered untenantable, but the remaining portion
is tenantable and Tenant is able to conduct its business in such remaining
portion in a manner reasonably acceptable to Tenant, then Tenant’s obligation to
pay Basic Rent and Tenant’s Share of Expenses abates pro rata [based upon the
rentable area of the untenantable portion of the Premises divided by the
rentable area of the entire Premises] from the date of the casualty and Tenant
will pay the unabated portion of the Rent to the date of such termination).

 

11.7                        Exclusive Casualty Remedy.

 

The provisions of this Article 11 are Tenant’s sole and exclusive rights and
remedies in the event of a casualty. To the extent permitted by the Laws, Tenant
waives the benefits of any Law that provides Tenant any abatement or termination
rights (by virtue of a casualty) not specifically described in this Article 11.

 

ARTICLE 12
EMINENT DOMAIN

 

12.1                        Termination of Lease.

 

If a Condemning Authority desires to effect a Taking of all or any material part
of the Property, Landlord will notify Tenant and Landlord and Tenant will
reasonably determine whether the Taking will render the Premises unsuitable for
Tenant’s intended purposes. If Landlord and Tenant conclude that the Taking will
render the Premises unsuitable for Tenant’s intended purposes, Landlord and
Tenant will document such determination and this Lease will terminate as of the
date the Condemning Authority takes possession of the portion of the Property
taken. Tenant will pay Rent to the date of termination. If a Condemning
Authority takes all or any material part of the Building then Landlord, at
Landlord’s option, by notifying Tenant prior to the date the Condemning
Authority takes possession of the portion of the Property taken, may terminate
this Lease effective ninety (90) days after the date of Landlord’s notice.

 

12.2                        Landlord’s Repair Obligations.

 

If this Lease does not terminate with respect to the entire Premises under
Section 12.1 and the Taking includes a portion of the Premises, this Lease
automatically terminates as to the portion of the Premises taken as of the date
the Condemning Authority takes possession of the portion taken and Landlord
will, at its sole cost and expense, restore the remaining portion of the
Premises to a complete architectural unit with all commercially reasonable
diligence and speed and will reduce the Basic Rent for the period after the date
the Condemning Authority takes possession of the portion of the Premises taken
to a sum equal to the product of the Basic Rent provided for in this Lease
multiplied by a fraction, the numerator of which is the rentable area of the
Premises after

 

25

--------------------------------------------------------------------------------


 

the Taking and after Landlord restores the Premises to a complete architectural
unit, and the denominator of which is the rentable area of the Premises prior to
the Taking. Landlord will also equitably adjust Tenant’s Share for the same
period to account for the reduction in the rentable area of the Premises or the
Project resulting from the Taking. Tenant’s obligation to pay Basic Rent and
Tenant’s Share of Expenses will abate on a proportionate basis with respect to
that portion of the Premises remaining after the Taking that Tenant is unable to
use during Landlord’s restoration for the period of time that Tenant is unable
to use such portion of the Premises.

 

12.3                        Tenant’s Participation.

 

Landlord is entitled to receive and keep all damages, awards or payments
resulting from or paid on account of a Taking.  Notwithstanding the foregoing,
Tenant may prove in any condemnation proceedings and may receive any separate
award for damages to or condemnation of Tenant’s movable trade fixtures and
equipment and for moving expenses, including the unamortized cost of any
improvements to the Premises funded by Tenant; provided however, that Tenant has
no right to receive any award for its interest in this Lease or for loss of
leasehold, and any such award claimed by Tenant shall be permitted only to the
extent such award does not reduce amounts that would otherwise be available to
Landlord.

 

12.4                        Exclusive Taking Remedy.

 

The provisions of this Article 12 are Tenant’s sole and exclusive rights and
remedies in the event of a Taking. To the extent permitted by the Laws, Tenant
waives the benefits of any Law that provides Tenant any abatement or termination
rights or any right to receive any payment or award (by virtue of a Taking) not
specifically described in this Article 12.

 

ARTICLE 13
TRANSFERS

 

13.1                        Restriction on Transfers.

 

13.1.1              General Prohibition.

 

Except as set forth in Section 13.1.2, Tenant will not cause or suffer a
Transfer without obtaining Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed, subject to the conditions
and limitations in this Lease.  Tenant’s request for consent to a Transfer must
describe in detail the parties, terms and portion of the Premises affected.
Landlord will notify Tenant of Landlord’s election to consent or withhold
consent not later than fifteen (15) Business Days after receiving Tenant’s
written request for consent to the Transfer.  Tenant will, in connection with
requesting Landlord’s consent, provide Landlord with a copy of any and all
documents and information regarding the proposed Transfer and the proposed
transferee as Landlord reasonably requests. No Transfer, including, without
limitation, a Transfer under Section 13.1.2, releases Tenant from any liability
or obligation under this Lease and Tenant remains liable to Landlord after such
a Transfer as a principal and not as a surety. If Landlord consents to any
Transfer, Tenant will pay to Landlord, as Additional Rent, fifty percent (50%)
of the Rent Tenant receives in connection with the Transfer (after deducting
reasonable commissions, attorneys’ fees, marketing costs, allowances, abatements
and other concessions and other similar costs and expenses Tenant incurs in
connection with the Transfer and certifies to Landlord in writing) in excess of
the Rent this Lease otherwise requires Tenant to pay. Any attempted Transfer in
violation of this Lease is null and void and constitutes an Event of Default
under this Lease.  Tenant shall have the right to offer the space for lease
without restrictions as to the rental rate offered.

 

13.1.2              Transfers to Affiliates.

 

Tenant, without Landlord’s consent, may assign this Lease or sublet all or any
portion of the Premises to an Affiliate if there is no then existing uncured
Event of Default by Tenant and Tenant: (a) notifies Landlord at least thirty
(30) days prior to such assignment or sublease; and (b) in the event of an
assignment, the Affiliate assumes and agrees in writing to perform Tenant’s
obligations under this Lease arising after such assignment and to observe all
terms and conditions of this Lease from and after the date of such assignment.

 

26

--------------------------------------------------------------------------------


 

13.2                        Costs.

 

Tenant will pay to Landlord, as Additional Rent, out of pocket, reasonable costs
and expenses Landlord incurs in connection with any Transfer (excluding
Transfers to an Affiliate), including, without limitation, reasonable attorneys’
fees and costs, regardless whether Landlord consents to the Transfer, in an
aggregate amount not to exceed $2,500.

 

13.3                        Criteria for Withholding Consent.

 

Landlord shall be deemed to have acted reasonably if Landlord withholds its
consent to an assignment or sublease request for any of the following reasons,
which list is not exclusive:

 

(a)                                 The financial strength of the proposed
transferee is not at least equal to that of Tenant at the time of transfer;

 

(b)                                 The proposed transferee’s occupation of the
Premises would likely cause a material diminution in the reputation of the
Project or the other businesses located in the Project;

 

(c)                                  The proposed transferee is an educational
use that will likely have a disadvantageous impact on the Common Areas of the
Project; or

 

(d)                                 The proposed transferee’s occupancy will
require a material variation in the terms and conditions of this Lease.

 

ARTICLE 14
DEFAULTS; REMEDIES

 

14.1                        Events of Default.

 

The occurrence of any of the following constitutes an “Event of Default” by
Tenant under this Lease:

 

14.1.1              Failure to Pay Rent.

 

Tenant fails to pay Basic Rent, any monthly installment of Tenant’s Share of
Expenses or any other Additional Rent amount as and when due and such failure
continues for five (5) Business Days after Landlord gives Tenant written notice
of Tenant’s failure to pay Rent when due.

 

14.1.2              Failure to Perform.

 

Tenant breaches or fails to perform any of Tenant’s nonmonetary obligations
under this Lease and the breach or failure continues for a period of thirty (30)
days after Landlord gives Tenant written notice of Tenant’s breach or failure;
provided that if Tenant cannot reasonably cure its breach or failure within a
thirty (30) day period, Tenant’s breach or failure is not an Event of Default if
Tenant commences to cure its breach or failure within the thirty (30) day period
and thereafter diligently pursues the cure after the expiration of the thirty
(30) day period. Notwithstanding any contrary language contained in this
Section 14.1.2, Tenant is still entitled to any notice or cure period before an
uncurable breach of this Lease (or failure) becomes an Event of Default.

 

14.1.3              Misrepresentation.

 

The existence of any material misrepresentation or fraud in any financial
statements, correspondence or other information provided to Landlord by Tenant
in connection with (a) Tenant’s negotiation or execution of this Lease;
(b) Landlord’s evaluation of Tenant as a prospective tenant at the Property;
(c) any proposed or attempted Transfer; or (d) any consent or approval Tenant
requests under this Lease.

 

27

--------------------------------------------------------------------------------


 

14.1.4              Other Defaults.

 

(a) Tenant makes a general assignment or general arrangement for the benefit of
creditors; (b) a petition for adjudication of bankruptcy or for reorganization
or rearrangement is filed by Tenant; (c) a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed against Tenant and is
not dismissed within sixty (60) days; (d) a trustee or receiver is appointed to
take possession of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease and possession is not restored to Tenant
within sixty (60) days; or (e) substantially all of Tenant’s assets located at
the Premises or Tenant’s interest in this Lease is subjected to attachment,
execution or other judicial seizure not discharged within sixty (60) days. If a
court of competent jurisdiction determines that any act described in this
section does not constitute an Event of Default, and the court appoints a
trustee to take possession of the Premises (or if Tenant remains a debtor in
possession of the Premises) and such trustee or Tenant transfers Tenant’s
interest hereunder, then Landlord is entitled to receive, as Additional Rent,
the amount by which the Rent (or any other consideration) paid in connection
with the Transfer exceeds the Rent otherwise payable by Tenant under this Lease.

 

14.2                        Remedies.

 

Upon the occurrence of any Event of Default, Landlord, at any time and from time
to time, and without preventing Landlord from exercising any other right or
remedy, may exercise any one or more of the following remedies:

 

14.2.1              Termination of Tenant’s Possession; Re-entry and Reletting
Right.

 

Terminate Tenant’s right to possess the Premises by any lawful means with or
without terminating this Lease, in which event Tenant will immediately surrender
possession of the Premises to Landlord. Unless Landlord specifically states that
it is terminating this Lease, Landlord’s termination of Tenant’s right to
possess the Premises is not to be construed as an election by Landlord to
terminate this Lease or Tenant’s obligations and liabilities under this Lease.
In such event, this Lease continues in full force and effect (except for
Tenant’s right to possess the Premises) and Tenant continues to be obligated for
and must pay all Rent as and when due under this Lease. If Landlord terminates
Tenant’s right to possess the Premises, Landlord is not obligated to but may
re-enter the Premises and remove all persons and property from the Premises.
Landlord may store any property Landlord removes from the Premises in a public
warehouse or elsewhere at the cost and for the account of Tenant. Upon such
re-entry, Landlord is not obligated to but may relet all or any part of the
Premises to a third party or parties for Tenant’s account. Tenant is immediately
liable to Landlord for all Re-entry Costs and must pay Landlord the same within
five days after Landlord’s notice to Tenant. Landlord may relet the Premises for
a period shorter or longer than the remaining Term. If Landlord relets all or
any part of the Premises, Tenant will continue to pay Rent when due under this
Lease and Landlord will refund to Tenant the Net Rent Landlord actually receives
from the reletting up to a maximum amount equal to the Rent Tenant paid that
came due after Landlord’s reletting. If the Net Rent Landlord actually receives
from reletting exceeds such Rent, Landlord will apply the excess sum to future
Rent due under this Lease. Landlord may retain any surplus Net Rent remaining at
the expiration of the Term.

 

14.2.2              Termination of Lease.

 

Terminate this Lease effective on the date Landlord specifies in its termination
notice to Tenant. Upon termination, Tenant will immediately surrender possession
of the Premises to Landlord. If Landlord terminates this Lease, Landlord may
recover from Tenant and Tenant will pay to Landlord on demand all damages
Landlord incurs by reason of Tenant’s default, including, without limitation,
(a) all Rent due and payable under this Lease as of the effective date of the
termination; (b) any amount necessary to compensate Landlord for any detriment
proximately caused Landlord by Tenant’s failure to perform its obligations under
this Lease or which in the ordinary course would likely result from Tenant’s
failure to perform, including, but not limited to, any Re-entry Costs, (c) an
amount equal to the amount by which the present worth,

 

28

--------------------------------------------------------------------------------


 

as of the effective date of the termination, of the Basic Rent for the balance
of the Term remaining after the effective date of the termination (assuming no
termination) exceeds the present worth, as of the effective date of the
termination, of a Fair Market Rent for the Premises for the same period (as
Landlord reasonably determines the Fair Market Rent) and (d) Tenant’s Share of
Expenses to the extent Landlord is not otherwise reimbursed for such Expenses.
For purposes of this section, Landlord will compute present worth by utilizing a
discount rate of eight percent (8%) per annum. Nothing in this section limits or
prejudices Landlord’s right to prove and obtain damages in an amount equal to
the maximum amount allowed by the Laws, regardless whether such damages are
greater than the amounts set forth in this section.

 

14.2.3              Self Help.

 

After giving Tenant the applicable notice and opportunity to cure as provided in
Subsections 14.1.1 and 14.1.2, perform the obligation on Tenant’s behalf without
waiving Landlord’s rights under this Lease, at law or in equity and without
releasing Tenant from any obligation under this Lease. Tenant will pay to
Landlord, as Additional Rent, all sums Landlord pays and obligations Landlord
incurs on Tenant’s behalf under this Subsection 14.2.3.

 

14.2.4              Other Remedies.

 

Any other right or remedy available to Landlord under this Lease, at law or in
equity, but in no event is Tenant liable to Landlord or any other person for
consequential, special or punitive damages, including, without limitation, lost
profits.  Landlord shall exercise all commercially reasonable efforts to
mitigate its damages in connection with any Event of Default by Tenant under
this Lease, provided that those efforts shall not require Landlord to relet the
Premises in preference to any other space in the Building, to relet the Premises
to any party that Landlord could reasonably reject as a transferee pursuant to
Article 13 of this Lease, or to relet the Premises at a rental rate or otherwise
on terms below market, as then determined by Landlord in its commercially
reasonable discretion.

 

14.3                        Costs.

 

Tenant will reimburse and compensate Landlord on demand and as Additional Rent
for any actual loss Landlord incurs in connection with, resulting from or
related to an Event of Default, regardless whether suit is commenced or judgment
is entered. Such loss includes all reasonable legal fees, costs and expenses
(including paralegal fees and other professional fees and expenses) Landlord
incurs investigating, negotiating, settling or enforcing any of Landlord’s
rights or remedies or otherwise protecting Landlord’s interests under this
Lease. In addition to the foregoing, Landlord is entitled to reimbursement of
all of Landlord’s fees, expenses and damages, including, but not limited to,
reasonable attorneys’ fees and paralegal and other professional fees and
expenses, Landlord incurs in connection with protecting its interests in any
bankruptcy or insolvency proceeding involving Tenant, including, without
limitation, any proceeding under any chapter of the Bankruptcy Code; by
exercising and advocating rights under Section 365 of the Bankruptcy Code; by
proposing a plan of reorganization and objecting to competing plans; and by
filing motions for relief from stay. Such fees and expenses are payable on
demand, or, in any event, upon assumption or rejection of this Lease in
bankruptcy.

 

14.4                        Waiver and Release by Tenant.

 

Tenant waives and releases all Claims Tenant may have resulting from Landlord’s
re-entry and taking possession of the Premises by any lawful means and removing
and storing Tenant’s property as permitted under this Lease, regardless whether
this Lease is terminated, and, except to the extent caused by the negligence or
willful misconduct of any of the Landlord Parties, Tenant releases and will
indemnify, defend (with counsel reasonably acceptable to Landlord), protect and
hold harmless the Landlord Parties from and against any and all Claims
occasioned by Landlord’s lawful re-entry of the Premises and disposition of
Tenant’s property. No such reentry is to be considered or construed as a
forcible entry by Landlord.

 

14.5                        Landlord’s Default.

 

If Landlord defaults in the performance of any of its obligations under this
Lease, Tenant will notify Landlord of the default and Landlord will have thirty
(30) days after receiving such notice to cure the default. If

 

29

--------------------------------------------------------------------------------


 

Landlord is not reasonably able to cure the default within a thirty (30) day
period, Landlord will have an additional reasonable period of time to cure the
default as long as Landlord commences the cure within the thirty (30) day period
and thereafter diligently pursues the cure. In no event is Landlord liable to
Tenant or any other person for consequential, special or punitive damages,
including, without limitation, lost profits.

 

In the event of a default by Landlord in the performance of any of Landlord’s
obligations under this Lease, and provided Tenant shall have so notified
Landlord and any party having a recorded mortgage or other lien against the
Project of whom Tenant has been given prior written notice, and in the event
such default remains uncured for more than thirty (30) days after Landlord (and
such other party, if necessary) received such notice, or in the event such
default is of such a nature that it cannot reasonably be cured within such
thirty (30) day period and Landlord or such other notified party has not
commenced to cure such default with due diligence, Tenant may elect either
(i) to pursue any remedy available to Tenant at law or in equity, or (ii) to
perform such obligation, in which event Landlord shall reimburse Tenant for the
reasonable out-of-pocket costs incurred by Tenant for such performance within
thirty (30) days from receipt by Landlord of bills and invoices, in detail
reasonably satisfactory to Landlord, covering all items expended and used by
Tenant in so performing Landlord’s obligations; provided, however, despite such
notice and the expiration of such cure period, Tenant shall have no right to
perform an obligation of Landlord unless such performance by Tenant (i) is
necessary to prevent imminent injury or damage to persons or Tenant’s property,
or (ii) is necessary to remedy any material and adverse effect on Tenant’s
business operations at the Project, or (iii) involves the completion of
Landlord’s Common Area Improvements, and in no event shall Tenant be entitled to
perform any Structural Alterations.  In the event Landlord fails to reimburse
Tenant as required above and such failure continues for ten (10) days after
Tenant’s delivery of a second written request for such reimbursement, Tenant
shall have the right to deduct such amount from Tenant’s Basic Rent obligations
hereunder; provided, however, in no event shall Tenant be entitled to deduct in
any month more than fifty percent (50%) of the Basic Rent payable in such
month.  Tenant agrees to indemnify, defend and hold Landlord forever harmless
from any and all claims and liabilities of any kind and description which may
arise out of or be connected in any way with the performance of any such
obligations. Any cost paid by Tenant and reimbursed by Landlord pursuant to this
Section 14.5 may be included in Operating Expenses if, as and to the extent such
costs would constitute an Operating Expense if the same had been initially paid
by Landlord. Notwithstanding the foregoing, if Landlord fails to timely pay the
Improvement Allowance or the leasing commissions payable by Landlord in
connection with this Lease or to complete the Landlord’s Common Area
Improvements, then the fifty percent limitation set forth above shall not apply.

 

14.6                        No Waiver.

 

Except as specifically set forth in this Lease, no failure by Landlord or Tenant
to insist upon the other party’s performance of any of the terms of this Lease
or to exercise any right or remedy upon a breach thereof, constitutes a waiver
of any such breach or of any breach or default by the other party in its
performance of its obligations under this Lease. No acceptance by Landlord of
full or partial Rent from Tenant or any third party during the continuance of
any breach or default by Tenant of Tenant’s performance of its obligations under
this Lease constitutes Landlord’s waiver of any such breach or default. Except
as specifically set forth in this Lease, none of the terms of this Lease to be
kept, observed or performed by a party to this Lease, and no breach thereof, are
waived, altered or modified except by a written instrument executed by the other
party. One or more waivers by a party to this Lease is not to be construed as a
waiver of a subsequent breach of the same covenant, term or condition. No
statement on a payment check from a party to this Lease or in a letter
accompanying a payment check is binding on the other party. The party receiving
the check, with or without notice to the other party, may negotiate such check
without being bound to the conditions of any such statement.

 

ARTICLE 15
CREDITORS; ESTOPPEL CERTIFICATES

 

15.1                        Subordination.

 

This Lease, all rights of Tenant in this Lease, and all interest or estate of
Tenant in the Property, is subject and subordinate to the lien of any future
Mortgage. The subordination to any future Mortgage provided for in this
Section 15.1 is expressly conditioned upon the mortgagee’s agreement that the
holder of the Mortgage will not disturb Tenant’s rights under this Lease and the
execution and delivery to Tenant of a Subordination, Non-Disturbance and
Attornment Agreement in the form attached hereto as EXHIBIT “N” or such other
form as may be

 

30

--------------------------------------------------------------------------------


 

required by such holder with modifications as may be reasonably acceptable to
Tenant and such holder.  The lien of any future Mortgage will not cover Tenant’s
moveable trade fixtures or other personal property of Tenant located in or on
the Premises. Landlord represents that as of the Effective Date there is no
existing Mortgage.

 

15.2                        Attornment.

 

If any ground lessor, holder of any Mortgage at a foreclosure sale or any other
transferee acquires Landlord’s interest in this Lease, the Premises or the
Property, Tenant will attorn to the transferee of or successor to Landlord’s
interest in this Lease, the Premises or the Property (as the case may be) and
recognize such transferee or successor as landlord under this Lease. Tenant
waives the protection of any statute or rule of law that gives or purports to
give Tenant any right to terminate this Lease or surrender possession of the
Premises upon the transfer of Landlord’s interest.

 

15.3                        Mortgagee Protection Clause.

 

Tenant will give the holder of any Mortgage, by certified mail and at the same
time as Tenant notifies Landlord, a copy of any notice of default Tenant serves
on Landlord, provided that Landlord or the holder of the Mortgage previously
notified Tenant (by way of notice of assignment of rents and leases or
otherwise) of the address of such holder. Tenant further agrees that if Landlord
fails to cure such default within the time provided for in this Lease, then
Tenant will provide written notice of such failure to such holder and such
holder will have an additional fifteen (15) days within which to cure the
default.  If the default cannot be cured within the additional fifteen (15) day
period, then the holder will have such additional time as may be necessary to
effect the cure (not to exceed an additional sixty (60) days) if, within the
fifteen (15) day period, the holder has commenced and is diligently pursuing the
cure (including without limitation commencing foreclosure proceedings if
necessary to effect the cure).

 

15.4                        Estoppel Certificates.

 

Upon Landlord’s written request, but in no event more frequently than twice per
year and only in the event of a potential sale or refinancing, Tenant will
execute, acknowledge and deliver to Landlord a written statement in
substantially the same form as the Estoppel Certificate attached as
EXHIBIT “O”.  Tenant will deliver the statement to Landlord within 15 Business
Days after Landlord’s request. Landlord may give any such statement by Tenant to
any lender, prospective lender, investor or purchaser of all or any part of the
Property and any such party may conclusively rely upon such statement as true
and correct.

 

ARTICLE 16
TERMINATION OF LEASE

 

16.1                        Surrender of Premises.

 

Tenant will surrender the Premises to Landlord at the expiration or earlier
termination of this Lease in good order, condition and repair, reasonable wear
and tear, permitted Alterations (except for Structural Alterations or
Non-Customary Office Improvements which Landlord identified when initially
approved as such and has required that Tenant via written notice at time of
expiration remove) and damage by casualty or condemnation excepted, and will
surrender all keys to the Premises to Property Manager or to Landlord at the
place then fixed for Tenant’s payment of Basic Rent or as Landlord or Property
Manager otherwise direct. Tenant will also inform Landlord of all combinations
on locks, safes and vaults, if any, in the Premises or on the Property. Tenant
will at such time remove all of its equipment, furnishings, personal property
and machinery from the Premises and, if Landlord so requires, all specified
Alterations and improvements, including Non-Customary Office Improvements
identified when initially approved as such in accordance with Section 8.1,
Tenant placed on the Premises. Tenant will not be required to remove any cabling
or low voltage wiring in the Premises. In addition, at Landlord’s option,
exercised by delivery of written notice no later than three (3) months prior to
the expiration of the Term, Tenant will remove any Alterations Tenant constructs
in violation of Article 8 of this Lease prior to the expiration or earlier
termination of this Lease if said Alterations are subject to removal under this
Lease as Non-Customary Office Improvements.  Tenant will promptly repair any
damage to the Premises caused by such removal. All property of Tenant not
removed on or before the last day of the Term shall be deemed abandoned. Tenant
appoints Landlord as Tenant’s agent to remove,

 

31

--------------------------------------------------------------------------------


 

at Tenant’s sole cost and reasonable expense, all of such abandoned property
from the Premises and to cause its transportation and storage for Tenant’s
benefit, all at the sole cost and risk of Tenant, and Landlord will not be
liable for damage, theft, misappropriation or loss thereof or in any manner in
respect thereto.

 

16.2                        Holding Over.

 

If Tenant possesses the Premises or any portion thereof after the Term expires
or is otherwise terminated without executing a new lease, Tenant is deemed to be
occupying the Premises or applicable portion thereof without claim of right (but
subject to all terms and conditions of this Lease) and, in addition to Tenant’s
liability for failing to surrender possession of the Premises or applicable
portion thereof as provided in Section 16.1, Tenant will pay Landlord a charge
for each day of occupancy with respect to the portions of the Premises not
surrendered by Tenant upon expiration of the Term in an amount equal to one
hundred twenty-five percent (125%) of Tenant’s then-existing Rent (on a daily
basis) for the first three (3) months of such holdover period, and equal to one
hundred fifty percent (150%) of Tenant’s Rent during the last month of the Term
(on a daily basis) thereafter. Tenant shall not be responsible for consequential
damages associated with Tenant’s holdover in the Premises or any portion
thereof, and during the initial nine (9) months of such holdover, shall not be
liable for any direct damages related to such holdover.

 

ARTICLE 17
IMPROVEMENTS

 

17.1                        Landlord’s Improvements.

 

17.1.1              Base Building Condition.  Notwithstanding anything to the
contrary contained in this Lease, Landlord, at its sole cost and expense, shall
deliver possession of each portion of the Premises (including any additional
space leased by Tenant) with all base building mechanical, electrical and
plumbing systems in good working condition, order and repair and in the Base
Building Condition specified on EXHIBIT “J” attached hereto, subject only to
Landlord’s completion of Punch List items; provided, however, that possession of
the Phase I(a) portion of the Premises shall be delivered in “AS-IS” condition
and, if such condition is not consistent with the Base Building Condition
specified on EXHIBIT “J”, then Tenant shall permit Landlord access to the Phase
I(a) portion of the Premises after Landlord delivers possession of the same to
Tenant in order to permit Landlord to place such portion of the Premises in the
condition required by EXHIBIT “J”, provided, however, Landlord agrees to
complete such work within sixty (60) days after the date Tenant permits Landlord
access as set forth above and Landlord’s performance of such work shall not
impact the delivery date for Phase I(a) or trigger the penalties set forth in
Section 1.3.7 with respect to Phase I(a).

 

17.1.2              Landlord’s Common Area Improvements.  Landlord, at its sole
cost and expense, shall construct and install the Landlord’s Common Area
Improvements as described and in accordance with the terms, conditions and
schedule set forth in attached EXHIBIT “K”.  In the event Landlord chooses to
sell the Building (as evidenced by the execution of a Letter of Intent or
Contract with a third party) prior to such time as the Landlord’s Common Area
Improvements have been fully completed, prior to the completion of such sale,
Landlord’s transferee must (i) acknowledge, in writing satisfactory to Tenant,
its obligation to complete the Landlord’s Common Area Improvements prior to the
dates set forth in EXHIBIT “K” and (ii) deliver to Tenant evidence reasonably
satisfactory to Tenant that the transferee has the financial capacity to
complete and to pay for such work; provided, however, if Landlord’s transferee
fails to deliver such acknowledgement and such evidence of financial capacity to
Tenant prior to completion of the sale, then Landlord shall enter into a
commercially reasonable escrow agreement with Tenant and the title company
involved with such sale of the Building whereby, among other things,
(i) Landlord shall deposit one hundred percent (100%) of the projected costs of
completing the Landlord’s Common Area Improvements with such title company to be
disbursed in accordance with the escrow agreement to pay the costs of such
construction, and (ii) Tenant shall be allowed to draw on such escrowed funds in
the event Landlord fails to construct each phase of the Landlord’s Common Area
Improvements on or before the dates set forth in EXHIBIT “K”.  Further, should
Landlord fail to construct the Landlord’s Common Area Improvements as set forth
above, then Tenant may, as its sole remedy, construct such Landlord’s Common
Area Improvements and offset any and all costs incurred in connection therewith
against Tenant’s Rent obligation next due owing until such costs incurred by
Tenant have either been offset against Tenant’s Rent obligation or reimbursed by
Landlord in accordance with the procedures set forth in Section 14.5 of this
Lease.  Once constructed in accordance with the

 

32

--------------------------------------------------------------------------------


 

schedule set forth in EXHIBIT “K”, and throughout the Term, Landlord shall
maintain, repair and operate the Landlord’s Common Area Improvements in
accordance with the terms of Section 7.1 of this Lease.

 

17.2                        Tenant’s Improvements.

 

17.2.1              Tenant’s Construction Procedures.

 

Tenant shall perform Tenant’s Improvements at Tenant’s sole cost and expense,
subject to and in accordance with Tenant’s Construction Procedures in
EXHIBIT “L” attached hereto and made a part hereof.  Tenant agrees to accept
possession of the Phase of the Premises being delivered on the date Landlord
delivers each Phase of the Premises to Tenant and to proceed with due diligence
to perform Tenant’s Improvements, and to install its fixtures, furniture and
equipment subject to all the terms covenants and conditions of this Lease other
than payment of rent. Tenant’s Improvements become the property of Landlord and
a part of the Building immediately upon installation.

 

17.2.2              Improvement Allowance.

 

Landlord agrees that it shall pay to Tenant, for each of the four Phases and the
Expansion Premises, if any, the Improvement Allowance, subject to the terms of
this Section 17.2.2.  As of the Effective Date, Landlord shall make available to
Tenant up to Five and 00/100 Dollars ($5.00) of the Improvement Allowance for
each Phase, which may be used towards Tenant’s architectural, engineering and
legal costs, which amount shall be paid to Tenant within thirty (30) days of
Landlord’s receipt of Tenant’s written request therefor, as evidenced by bills
and invoices in detail reasonably satisfactory to Landlord. The remaining
Improvement Allowance for each Phase and the Expansion Premises, as applicable,
shall be available to Tenant commencing sixty (60) days prior to the date
Landlord delivers each Phase of the Premises to Tenant or the Expansion
Premises, as applicable, and monthly thereafter, Landlord shall make progress
payments to Tenant in an amount equal to the costs incurred by Tenant in
performing Tenant’s Improvements (less any sums previously provided by Landlord
as set forth above) from time to time, which shall include both hard
construction costs and soft construction costs (including, but not limited to,
furniture, fixtures, equipment, moving costs, cabling, telecommunications
equipment, phones, and consultant fees), as certified by Tenant’s architect, and
upon written request by Tenant, as evidenced by bills and invoices in detail
reasonably satisfactory to Landlord, provided that any such progress payments
shall not include the ten percent (10%) retention amount to be withheld from
Tenant’s general contractor or its subcontractors, and further, that at the time
of such request and scheduled payment:

 

(a)                                 No Event of Default shall have occurred and
be continuing under this Lease;

 

(b)                                 No liens shall have been filed which have
not been subsequently released, discharged to a non-expiring bond, or otherwise
permanently removed, and Landlord shall have received conditional lien releases
covering all work for which payment is requested; and

 

(c)                                  Tenant’s architect shall have certified in
writing to Landlord that the portion of Tenant’s Improvements for which Tenant
is seeking payment has been completed and such portion has been completed
substantially in accordance with Tenant’s Drawings.

 

Within thirty (30) days after Substantial Completion of Tenant’s Improvements,
as certified by Tenant’s architect (subject only to minor checklist items which
Tenant has agreed to perform), and Landlord’s receipt of written request from
Tenant, Landlord shall make the final installment payment to Tenant in an amount
equal to the balance of the costs incurred as part of Tenant’s Improvements up
to the total amount of the Improvement Allowance, provided that at the time of
such request and scheduled payment:

 

(a)                                 No Event of Default shall have occurred and
be continuing under this Lease;

 

(b)                                 No liens shall have been filed and
appropriate waivers, affidavits and final unconditional releases of lien shall
have been received by Landlord covering all work for which payment is requested;

 

(c)                                  The Certificate of Occupancy for the
applicable Phase shall have been issued;

 

33

--------------------------------------------------------------------------------


 

(d)                                 Tenant’s architect shall have certified in
writing to Landlord that Tenant’s Improvements have been substantially completed
in accordance with Tenant’s Drawings for the applicable Phase, with applicable
laws, ordinances, rules, regulations and codes (subject only to minor checklist
items which Tenant has agreed to perform);

 

(e)                                  Tenant has delivered to Landlord an
executed Commencement Date Memorandum for the applicable Phase substantially in
the form of EXHIBIT “E” to this Lease;

 

(f)                                   Landlord has received a complete set of
electronic “as-built” Tenant’s Drawings for the applicable Phase in both a .pdf
and .dwg format; and

 

(g)                                  Landlord has received for the applicable
Phase (i) a complete operations and maintenance manual for all operating
equipment servicing the applicable Phase, including warranty certificates;
(ii) a copy of all final permit inspection sign-offs; (iii) a completed Landlord
punch list with Tenant sign off; (iv) test and balance reports for the HVAC
system; and (v) final sign off from local health department, if applicable.

 

If the disbursement of the Improvement Allowance does not equal or exceed $65.00
per square foot of rentable area of the applicable Phase (“Estimated Cost”),
then all or a portion of the next installment or installments, as the case may
be, of Rent due and payable shall be abated in an amount equal to the difference
between the Estimated Cost and the amount of the Improvement Allowance actually
disbursed in connection with such Phase.

 

If all or part of the Improvement Allowance due and owing to Tenant is not paid
to Tenant within the time period prescribed above, subject to satisfaction of
the conditions set forth herein, and if Tenant shall have notified Landlord and
any mortgagee in writing, and such payment is not made within thirty (30) days
after Landlord (and such other party, if necessary) received such notice, then
Tenant, as its sole and exclusive remedy, may deduct such unpaid amount from
Tenant’s Rent obligation next due owing until the date the same is reimbursed or
deducted as aforesaid, as described above.

 

17.2.3              Punch List.

 

Within ten (10) Business Days after the date Landlord delivers each Phase of the
Premises to Tenant, Landlord and Tenant will inspect the Premises and develop a
Punch List with respect to Landlord’s Improvements for such Phase. Landlord will
complete (or repair, as the case may be) the items described on the Punch List
within sixty (60) days following the date of Landlord’s delivery of the Phase to
which the Punch List relates. The parties acknowledge that Landlord’s
performance of the items described on the Punch List shall not impact the
delivery date or trigger the penalties set forth in Section 1.3.7.

 

ARTICLE 18
MISCELLANEOUS PROVISIONS

 

18.1                        Notices.

 

All Notices must be in writing and must be sent by personal delivery, United
States registered or certified mail (postage prepaid) or by an independent
overnight courier service, addressed to the addresses specified in the Basic
Terms or at such other place as either party may designate to the other party by
written notice given in accordance with this section. Notices given by mail are
deemed effective three Business Days after the party sending the Notice deposits
the Notice with the United States Post Office. Notices delivered by courier are
deemed effective on the next five (5) Business Day after the day the party
delivering the Notice timely deposits the Notice with the courier for overnight
(next day) delivery.

 

18.2                        Transfer of Landlord’s Interest.

 

If Landlord Transfers any interest in the Premises for any reason other than
collateral security purposes, the transferor is automatically relieved of all
obligations on the part of Landlord accruing under this Lease from and

 

34

--------------------------------------------------------------------------------


 

after the date of the Transfer, provided that the transferee assumes all of
Landlord’s obligations accruing subsequent to the Transfer and further provided
that the transferor delivers to the transferee any funds the transferor holds in
which Tenant has an interest (such as a security deposit). Except as
specifically set forth in the first sentence of this Section, Landlord’s
covenants and obligations in this Lease bind each successive Landlord only
during and with respect to its respective period of ownership. However,
notwithstanding any such Transfer, the transferor remains entitled to the
benefits of Tenant’s indemnity and insurance obligations (and similar
obligations) under this Lease with respect to matters arising or accruing during
the transferor’s period of ownership. Notwithstanding the foregoing provisions,
in the event of a Transfer of Landlord’s interest in the Premises before the
completion of Landlord’s Common Area Improvements, Landlord shall not be
relieved of its obligations with respect to the construction of Landlord’s
Common Area Improvements until the Substantial Completion thereof in accordance
with the terms of this Lease.  Upon Landlord’s Substantial Completion of
Landlord’s Common Area Improvements, Tenant shall acknowledge the same and at
such time the immediately preceding sentence shall no longer apply.

 

18.3                        Successors.

 

The covenants and agreements contained in this Lease bind and inure to the
benefit of Landlord, its successors and assigns, bind Tenant and its successors
and assigns and inure to the benefit of Tenant and its permitted successors and
assigns.

 

18.4                        Captions and Interpretation.

 

The captions of the Articles and Sections of this Lease are to assist the
parties in reading this Lease and are not a part of the terms or provisions of
this Lease. Whenever required by the context of this Lease, the singular
includes the plural and the plural includes the singular.

 

18.5                        Relationship of Parties.

 

This Lease does not create the relationship of principal and agent, or of
partnership, joint venture, or of any association or relationship between
Landlord and Tenant other than that of landlord and tenant.

 

18.6                        Entire Agreement; Amendment.

 

The Basic Terms and all exhibits, addenda and schedules attached to this Lease
are incorporated into this Lease as though fully set forth in this Lease and
together with this Lease contain the entire agreement between the parties with
respect to the improvement and leasing of the Premises. All prior and
contemporaneous negotiations, including, without limitation, any letters of
intent or other proposals and any drafts and related correspondence, are merged
into and superseded by this Lease. No subsequent alteration, amendment, change
or addition to this Lease (other than to the Building Rules) is binding on
Landlord or Tenant unless it is in writing and signed by the party to be charged
with performance.

 

18.7                        Severability.

 

If any covenant, condition, provision, term or agreement of this Lease is, to
any extent, held invalid or unenforceable, the remaining portion thereof and all
other covenants, conditions, provisions, terms and agreements of this Lease,
will not be affected by such holding, and will remain valid and in force to the
fullest extent permitted by law.

 

18.8                        Landlord’s Limited Liability.

 

Except with respect to the construction of the Landlord’s Common Area
Improvements as set forth in Section 18.2, Tenant will look solely to Landlord’s
interest in the Property (and the proceeds therefrom) for recovering any
judgment or collecting any obligation from Landlord or any other Landlord
Party.  Tenant agrees that neither Landlord nor any other Landlord Party will be
personally liable for any judgment or deficiency decree, except with respect to
Landlord’s construction of the Landlord’s Common Area Improvements as set forth
in Section 18.2.

 

35

--------------------------------------------------------------------------------


 

18.9                        Survival.

 

All of Landlord’s and Tenant’s obligations under this Lease (together with
interest on payment obligations at the Default Rate) accruing prior to
expiration or other termination of this Lease survive the expiration or other
termination of this Lease. Further, all of Landlord’s and the Tenant’s release,
indemnification, defense and hold harmless obligations under this Lease survive
the expiration or other termination of this Lease, without limitation.

 

18.10                 Attorneys’ Fees.

 

If either Landlord or Tenant commences any litigation or judicial action to
determine or enforce any of the provisions of this Lease, the prevailing party
in any such litigation or judicial action is entitled to recover all of its
costs and expenses (including, but not limited to, reasonable attorneys’ fees,
costs and expenditures) from the non-prevailing party.

 

18.11                 Brokers.

 

Landlord and Tenant each represents and warrants to the other that it has not
had any dealings with any realtors, brokers, finders or agents in connection
with this Lease (except as may be specifically set forth in the Basic Terms) and
releases and will indemnify, defend and hold the other harmless from and against
any Claim based on the failure or alleged failure to pay any realtors, brokers,
finders or agents (other than any brokers specified in the Basic Terms) and from
any cost, expense or liability for any compensation, commission or changes
claimed by any realtors, brokers, finders or agents (other than any brokers
specified in the Basic Terms) claiming by, through or on behalf of it with
respect to this Lease or the negotiation of this Lease. Landlord will pay any
brokers named in the Basic Terms in accordance with the applicable listing
agreement for the Property.

 

At the election of both Tenant and CBRE, Inc. (“Tenant’s Broker”), Tenant and
Tenant’s Broker may direct Landlord in writing, prior to Landlord’s receipt of
an invoice from Tenant’s Broker, to pay up to fifty percent (50%) of any
commission amount(s) payable to Tenant’s Broker pursuant to the terms and
conditions set forth in the separate commission agreement with Tenant’s Broker
(which amount shall be specifically set forth in any such notice) in any manner
and timeframe Tenant and Tenant’s Broker direct (including rent credits, rental
abatement, additional build-out or furniture and fixture costs, or one-time
payments upon Landlord’s delivery of Phase I, Phase II, Phase III and/or Phase
IV of the Premises) to Tenant for utilization by Tenant and a manner consistent
with the nature of the direction requested.  As a condition to any such payment
to Tenant, Tenant and Tenant’s Broker shall execute any waivers or other
instruments reasonably required by Landlord, its lender or its title company to
protect Landlord from any liens or other claims with respect to such payment.

 

18.12                 Governing Law.

 

This Lease is governed by, and must be interpreted under, the internal laws of
the State. Any suit arising from or relating to this Lease must be brought in
the County or, if the suit is brought in federal court, in any federal court
appropriate for suits arising in the County; Landlord and Tenant waive the right
to bring suit elsewhere.

 

18.13                 Time is of the Essence.

 

Time is of the essence with respect to the performance of every provision of
this Lease in which time of performance is a factor.

 

18.14                 Authority.

 

Tenant represents and warrants to Landlord that this Lease has been duly
authorized, executed and delivered by Tenant and that, upon mutual execution and
delivery of this Lease, this Lease shall constitute the valid and binding
obligation of Tenant enforceable against Tenant in accordance with its terms,
subject to application of bankruptcy, insolvency and similar creditor’s rights
laws.  Landlord represents and warrants to Tenant that this Lease has been duly
authorized, executed and delivered by Landlord and that, upon mutual execution
and delivery of this Lease, this Lease shall constitute the valid and binding
obligation of Landlord enforceable against Landlord in accordance with its
terms, subject to application of bankruptcy, insolvency and similar creditor’s
rights laws.

 

36

--------------------------------------------------------------------------------


 

18.15                 Provisions are Covenants and Conditions.

 

All provisions of this Lease, whether covenants or conditions, are deemed both
covenants and conditions.

 

18.16                 Force Majeure.

 

If either Landlord or Tenant is delayed or prevented from performing any act
required in this Lease (excluding, however, the payment of money) by reason of
Force Majeure, such party’s performance of such act is excused for the longer of
the period of the delay or the period of delay caused by such Force Majeure and
the period of the performance of any such act will be extended for a period
equivalent to such longer period.

 

18.17                 Management.

 

Property Manager is authorized to manage the Property. Landlord appointed
Property Manager to act as Landlord’s agent for leasing, managing and operating
the Property. The Property Manager then serving is authorized to accept service
of process and to receive and give notices and demands on Landlord’s behalf.

 

18.18                 Financial Statements.

 

In the event Tenant’s outstanding stock is not listed on a recognized U.S.
securities exchange, and subject to the hereafter stated limitations, Tenant
will deliver to Landlord, within ten (10) days after Landlord’s request,
complete, accurate and up-to-date financial statements with respect to Tenant,
which financial statements must be (a) prepared according to generally accepted
accounting principles consistently applied, and (b) certified by an independent
certified public accountant or by Tenant’s chief financial officer that the same
are a true, complete and correct statement of Tenant’s financial condition as of
the date of such financial statements.  Tenant shall not be required to provide
such financial statement to Landlord more frequently than one (1) time in any
twelve (12) month period, except that Landlord may also request a financial
statement from Tenant (i) in connection with a proposed sale or financing of the
Property, and (ii) upon an Event of Default.  All information provided by Tenant
to Landlord under this Section 18.18 shall be held confidential and not
disclosed to any other person or entity other than potential purchasers,
lenders, or Landlord’s employees and agents who have a legitimate need to know
such information (and who will also keep the same in confidence), unless
required by applicable law or court order.

 

18.19                 Quiet Enjoyment.

 

Landlord covenants that Tenant will quietly hold, occupy and enjoy the Premises
during the Term, subject to the terms and conditions of this Lease, free from
molestation or hindrance by Landlord or any person claiming by, through or under
Landlord, if Tenant pays all Rent as and when due and keeps, observes and fully
satisfies all other covenants, obligations and agreements of Tenant under this
Lease.

 

18.20                 Recording.

 

This Lease shall not be recorded; however, contemporaneously with the execution
and delivery of this Lease, Landlord and Tenant shall execute in recordable form
a memorandum of lease in the form attached hereto as EXHIBIT “R” to be recorded
against the Project setting forth Tenant’s various expansion and renewal rights,
the amenities to be provided at the Building as set forth in this Lease, the
prohibition on leasing to the competing businesses on the terms and conditions
set forth in Section 22.1, Tenant’s parking rights and such other matters as may
be required by Tenant.

 

18.21                 Nondisclosure of Lease Terms.

 

The terms and conditions of this Lease constitute proprietary information of
Landlord that Tenant will keep confidential. Tenant’s disclosure of the terms
and conditions of this Lease could adversely affect Landlord’s ability to
negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant, without Landlord’s consent (which consent Landlord may
grant or withhold in its sole and absolute discretion), will not directly or
indirectly disclose the terms and conditions of this Lease to any other tenant
or prospective tenant of the

 

37

--------------------------------------------------------------------------------


 

Project or to any other person or entity other than Tenant’s employees and
agents who have a legitimate need to know such information (and who will also
keep the same in confidence).  Notwithstanding the foregoing, Tenant’s filing of
a Form 8-K or any other public filing required to be filed by Tenant by
applicable Laws shall not constitute a violation of this Section 18.21 provided
such filing contains only the information required to be disclosed by applicable
Law, and in all instances, Tenant and Landlord may make any public disclosures
required by Law or Generally Accepted Accounting Principles (GAAP) and Tenant
may make any disclosures in connection with a proposed Transfer to a Permitted
Transferee or proposed assignee and Landlord may make any disclosures in
connection with a sale or financing of the Project or any portion thereof.

 

18.22                 Construction of Lease and Terms.

 

The terms and provisions of this Lease represent the results of negotiations
between Landlord and Tenant, each of which are sophisticated parties and each of
which has been represented or been given the opportunity to be represented by
counsel of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Lease must be interpreted and construed in accordance with
their usual and customary meanings, and Landlord and Tenant each waive the
application of any rule of law that ambiguous or conflicting terms or provisions
contained in this Lease are to be interpreted or construed against the party who
prepared the executed Lease or any earlier draft of the same. Landlord’s
submission of this instrument to Tenant for examination or signature by Tenant
does not constitute a reservation of or an option to lease and is not effective
as a lease or otherwise until Landlord and Tenant both execute and deliver this
Lease. The parties agree that, regardless of which party provided the initial
form of this Lease, drafted or modified one or more provisions of this Lease, or
compiled, printed or copied this Lease, this Lease is to be construed solely as
an offer from Tenant to lease the Premises, executed by Tenant and provided to
Landlord for acceptance on the terms set forth in this Lease, which acceptance
and the existence of a binding agreement between Tenant and Landlord may then be
evidenced only by Landlord’s execution of this Lease.

 

ARTICLE 19
PARKING RIGHTS OF TENANT

 

19.1                        Parking Facilities.

 

Tenant shall have the right in common with other tenants, during the initial
Term and any Renewal Term, and at no cost or expense to Tenant, to have the use
for its employees and invitees of the common Parking Facilities of the
Property.  The current Parking Facilities for the Property are described and
depicted on EXHIBIT “Q” attached hereto and made a part hereof for all
purposes.  Subject to the provisions of Section 19.2. and 19.3 below, Landlord
reserves the right to designate and redesignate areas of the appurtenant common
Parking Facilities where Tenant, its agents, employees and invitees may park
and/or may exclude Tenant, its agents, employees and invitees from parking in
other areas as designated and redesignated by Landlord, which designation shall
not result in a ratio of less than the Parking Ratio being available to Tenant,
its agents, employees and invitees; provided, however, Landlord shall not be
liable to Tenant for the failure of any tenant, its invitees, employees, agents
and customers to abide by Landlord’s designation or restrictions.  In the event
Landlord designates parking areas as described above, Tenant, its agents,
employees and invitees shall comply with such designations. Notwithstanding the
foregoing, nothing herein shall require that the parking for the entire Project
will comply with the Parking Ratio.

 

19.2                        Visitor Parking Spaces.

 

Landlord, with Tenant’s approval, shall have the right to designate and
redesignate, for the exclusive use of particular tenants, spaces in all of the
common parking area, or in such portions of the common parking area as Landlord
may from time to time elect.  Landlord shall mark the thirty-five (35) parking
spaces in front of the Building atrium as for the exclusive use of visitors to
the Building and Tenant shall have use of Tenant’s Share of such visitor spaces,
which spaces shall be specifically marked as for the exclusive use of Tenant’s
visitors. Anything in this Lease to the contrary notwithstanding, all costs and
expenses of parking enforcement shall be an Operating Expense.  Tenant shall pay
all reasonable costs and expenses in connection with signs or traffic control
devices for Tenant’s exclusively designated parking area, if any.  Subject to
the provisions of this Section 19.2 and Section 19.3 below, Landlord, with
Tenant’s approval, shall have the right to designate and redesignate specific
parking spaces

 

38

--------------------------------------------------------------------------------


 

for the exclusive use of particular tenants, and in such event, Tenant and its
employees, agents and invitees shall not park in such parking spaces which are
designated for other tenants.

 

19.3                        Reserved Parking Spaces.

 

Tenant shall additionally have the right to utilize, at no cost or expense to
Tenant, forty (40) reserved parking stalls located on the first level of the
Garage which is a part of the Project in close proximity to the main entrance to
the lobby of the Building.  It is hereby acknowledged by the parties that such
reserved parking stalls are included in the Parking Ratio set forth above.
Landlord and Tenant shall execute the Reserved Space Parking License
substantially in the form of EXHIBIT “M” attached hereto and made a part hereof,
for such forty (40) designated stalls in the Garage.

 

ARTICLE 20
EXPANSION, CONTRACTION AND TERMINATION OPTIONS

 

20.1                        Expansion Option.

 

20.1.1              Subject to the provisions hereinafter set forth, Landlord
grants to Tenant the Expansion Option, upon all terms and conditions set forth
in this Lease (including an improvement allowance as hereinafter provided) the
same as for the Premises, which Expansion Option shall be exercised, if at all,
by delivering written notice thereof to Landlord on or before July 1, 2019,
which notice shall identify the exact size and location of the Expansion
Premises.  Failure by Tenant to notify Landlord, in writing, within the time
limitation set forth herein shall constitute a waiver by Tenant of its expansion
rights pursuant to this Section 20.1, and, in such case, the Expansion Option
shall automatically lapse and be of no further force or effect.

 

20.1.2              Tenant’s liability for Basic Rent for the Expansion Premises
shall commence on the Expansion Premises Commencement Date and shall be at the
then current Basic Rent rate per rentable square foot for the Premises in effect
as of the Expansion Premises Commencement Date. The Rent abatement described in
Section 2.1 shall apply to the Expansion Premises.  The Expansion Premises
Commencement Date shall be on the date which is one hundred eighty (180) days
following the date of Tenant’s notice exercising its Expansion Option.  Tenant
shall lease and accept the Expansion Premises, if at all, and Landlord shall
deliver such Expansion Premises in the condition described in Section 17.1.1
above; provided, however, if Tenant elects to construct and install any
Expansion Premises Tenant Improvements, then such construction and installation
shall be at Tenant’s sole cost and expense and shall be performed subject to and
in accordance with the conditions and limitations set forth in Article 8 of this
Lease; provided, however, Landlord agrees that it shall contribute an amount up
to the Improvement Allowance toward the cost of constructing and installing the
Expansion Premises Tenant Improvements, which amount shall be payable in
accordance with the terms of Section 17.2.2.  If the amount of the Improvement
Allowance exceeds the cost of constructing and installing the Expansion Premises
Tenant Improvements, then there shall be no cash or other refund of such excess
to Tenant.

 

20.1.3              Tenant shall, within ten (10) Business Days after request by
Landlord, execute an amendment to this Lease prepared by Landlord and reasonably
acceptable to Landlord and Tenant identifying the exact size and location of the
Expansion Premises, adding the Expansion Premises to the Premises, amending the
floor plan to include the Expansion Premises, adjusting the Basic Rent to
reflect the additional rentable square feet of the Expansion Premises, and
otherwise subjecting the Expansion Premises to the terms and conditions of this
Lease.  It shall be a condition of Tenant’s right to expand the Extension Term
Premises pursuant to this Section 20.1 to include the Expansion Premises that no
Event of Default shall have occurred and be continuing under this Lease at the
time Tenant exercises the Expansion Option.  The rights granted under this
Section 20.1 are personal to Tenant and any Permitted Transferee and shall not
be assigned to nor inure to the benefit of any other party.

 

20.2                        Contraction Option.

 

20.2.1              Anything in this Lease to the contrary notwithstanding,
Tenant shall have the one-time option to terminate this Lease with respect to
the Contraction Space effective on the Contraction Date, provided (a) Tenant
delivers written notice to Landlord, at least twelve (12) months prior to the
Contraction Date, of Tenant’s exercise of the foregoing termination option,
(b) Tenant delivers to Landlord a certified or cashier’s check in the amount of
the

 

39

--------------------------------------------------------------------------------


 

Termination Fee, and (c) such exercise is subject to the conditions and
limitations set forth in Section 20.3 below.

 

20.2.2              Tenant’s exercise of the foregoing option to terminate this
Lease is subject to the condition that no Event of Default exists at the time
that Tenant notifies Landlord of the exercise of the termination option set
forth in this Section 20.2 or on the Contraction Date.  Tenant shall deliver the
Contraction Premises to Landlord on or before the Contraction Date in accordance
with the terms and conditions of this Lease, the same as if such date were the
original expiration date of the Term.  Tenant shall continue to pay Basic Rent
and Additional Rent and keep, perform and observe all of the terms, covenants
and conditions on Tenant’s part to be kept, performed and observed as provided
herein for the period between the date written notice of the election to
terminate is given and the Contraction Date.  The rights granted under this
Section 20.2 are personal to Tenant and any Permitted Transferee and shall not
be assigned to nor inure to the benefit of any other party.

 

20.3                        Termination Option.

 

20.3.1              Anything in this Lease to the contrary notwithstanding,
Tenant shall have the one-time option to terminate this Lease with respect to
the entire (but not less than entire) Premises effective on the Termination
Date, provided (i) Tenant delivers written notice to Landlord at least twelve
(12) months prior to the Termination Date of Tenant’s exercise of the foregoing
termination option, (ii) Tenant delivers a certified or cashier’s check in the
amount of the Termination Fee to Landlord and (iii) such exercise is subject to
the conditions and limitations set forth in Section 20.3.2.

 

20.3.2              Tenant’s exercise of the foregoing option to terminate this
Lease is subject to the condition that no Event of Default exists at the time
that Tenant notifies Landlord of the exercise of the termination option set
forth in this Section 20.3 or on the Termination Date.  Tenant shall deliver the
Premises to Landlord on or before the Termination Date in accordance with the
terms and conditions of this Lease, the same as if such date were the original
expiration date of the Term.  Tenant shall continue to pay Basic Rent and
Additional Rent and keep, perform and observe all of the terms, covenants and
conditions on Tenant’s part to be kept, performed and observed as provided
herein for the period between the date written notice of any election to
terminate is given and the Termination Date.  The rights granted under this
Section 20.3 are personal to Tenant and any Permitted Transferee and shall not
be assigned to nor inure to the benefit of any other party.

 

ARTICLE 21
RIGHTS OF FIRST OFFER AND REFUSAL

 

21.1                        Right of First Offer.

 

So long as Tenant and its Permitted Transferees, collectively, are leasing and
operating for business in a minimum of two hundred fifty thousand (250,000)
square feet of rentable area at the Project, if Landlord is prepared to commence
negotiations with a bona-fide third party tenant to lease the First Offer Space,
then Landlord shall deliver the First Offer Notice.  Tenant shall have ten
(10) Business Days from the date of the First Offer Notice to notify Landlord,
in writing, that Tenant desires to lease all or a portion, in full floor
increments, of the First Offer Space on the terms and conditions set forth in
the First Offer Notice which terms and conditions shall include Rent (Basic Rent
and Additional Rent) at Fair Market Rent and a term to be coterminous with the
Term (as provided in Section 21.4).  If Tenant does not notify Landlord that it
desires to lease the First Offer Space on the terms and conditions set forth in
the First Offer Notice within the ten (10) Business Day period prescribed
herein, and within ten (10) Business Days after Landlord’s request enter into a
lease amendment prepared by Landlord and reasonably acceptable to Tenant which
adds the First Offer Space to the Premises upon the terms and conditions set
forth in Landlord’s First Offer Notice and this Lease and incorporating the
provisions of Sections 21.3 and 21.4, then, except as provided below, Landlord
may lease all or any part of the First Offer Space to any other party and,
except as provided below, Tenant shall have no further right or interest in all
or any part of the First Offer Space whether or not all or any part of the First
Offer Space again becomes available for lease during the Term.  If Landlord
elects to lease the First Offer Space to such bona-fide third-party tenant on
terms which are substantially more favorable to such tenant than the terms set
forth in the First Offer Notice, Landlord must first re-offer the First Offer
Space to Tenant on such terms.  If Landlord re-offers the First Offer Space to
Tenant on such more favorable terms, Tenant shall accept, if at all, within ten
(10) Business Days of any such re-offering.  For purposes of this Lease, another
lease shall be substantially more favorable than the offer set forth in the
First Offer Notice if the net effective rent

 

40

--------------------------------------------------------------------------------


 

(as calculated by Landlord) in such other lease is more than five (5%) lower
than the net effective rent in the offer set forth in the First Offer Notice. 
If Landlord and any such bona-fide third-party tenant do not enter into a lease
for the First Offer Space within nine (9) months after the date of the First
Offer Notice, then Landlord shall promptly notify Tenant thereof, and if
Landlord is again prepared to commence negotiations with a bona-fide third-party
tenant for the First Offer Space during the initial Term, then Landlord must
again re-offer the First Offer Space to Tenant in accordance with the provisions
of this Section 21.1.  The terms of this Section shall apply only to the entire
First Offer Space available for leasing by third parties and identified in the
First Offer Notice.  If Landlord desires to lease the First Offer Space together
with other space in the Project, then Tenant shall either (i) exercise its
rights with respect to all of the First Offer Space and such other available
space in the Project, or (ii) waive its rights under this Section.  Anything
herein to the contrary notwithstanding, Landlord shall not be required to offer
the First Offer Space to any third party for leasing.

 

21.2                        Right of First Refusal.

 

So long as Tenant and its Permitted Transferees, collectively, are leasing and
operating for business in a minimum of two hundred fifty thousand (250,000)
square feet of rentable area at the Project, if Landlord receives a bona-fide
third-party offer on the Refusal Space, which Landlord is willing to accept,
then Landlord shall deliver the Refusal Notice.  Tenant shall have ten
(10) Business Days from the date of the Refusal Notice to notify Landlord, in
writing, that Tenant desires to lease the Refusal Space on the terms and
conditions set forth in the Refusal Notice.  If Tenant does not notify Landlord
that it desires to lease the Refusal Space on the terms and conditions set forth
in the Refusal Notice within the (10) Business Day period prescribed herein, and
within ten (10) Business Days after Landlord’s request enter into a lease
amendment prepared by Landlord which adds the Refusal Space to the Premises upon
the terms and conditions set forth in Landlord’s Refusal Notice and this Lease
and incorporating the provisions of Sections 21.3 and 21.4, then, except as
provided below, Landlord may lease all or any part of the Refusal Space to such
bona-fide third-party at the terms and conditions set forth in the Refusal
Notice.  If Landlord and any such bona-fide third-party tenant do not enter into
a lease for the Refusal Space within nine (9) months after the date of the
Refusal Notice, then Landlord shall promptly notify Tenant thereof and Landlord
must again re-offer the Refusal Space to Tenant in accordance with the
provisions of this Section 21.2.

 

21.3                        Lease Amendment Incorporating First Offer Space or
Refusal Space.

 

In the event Tenant exercises its right to lease the First Offer Space or the
Refusal Space, as applicable, subject to and in accordance with the conditions
and limitations herein contained, Tenant shall, within ten (10) Business Days
after request by Landlord, execute an amendment to this Lease prepared by
Landlord and in a form reasonably satisfactory to Tenant, for the purpose of
adding the First Offer Space or the Refusal Space, as applicable, to the
Premises effective as of the date (“Expansion Effective Date”) on which Landlord
delivers possession of the First Offer Space or the Refusal Space, as
applicable, to Tenant, by amending the Floor Plan to include the First Offer
Space or the Refusal Space, as applicable, adjusting the Basic Rent and Tenant’s
Share to reflect the additional rentable square feet of First Offer Space or the
Refusal Space, as applicable, and otherwise amending this Lease to include the
First Offer Space or the Refusal Space, as applicable, in accordance with the
terms of the First Offer Notice or the Refusal Notice, as applicable, and this
Lease, and further, if applicable, evidencing the extension of the initial Term
and adjustment of Basic Rent as described in Section 21.4.

 

21.4                        Extension of Renewal Term.

 

If (i) Tenant exercises its right to lease the First Offer Space or the Refusal
Space, as applicable, subject to and in accordance with the conditions and
limitations herein contained, and (ii) the term of the First Offer Space extends
beyond the remaining Term (exclusive of the Renewal Term), then Tenant shall, as
a condition to exercising its right to the First Offer Space or the Refusal
Space, as applicable, exercise its right to the Renewal Term, in which event the
Basic Rent rate for the Premises originally demised hereunder during the initial
Term and the Renewal Term shall be as set forth in this Lease, and the Basic
Rent rate for the First Offer Space or the Refusal Space, as applicable, shall
be the Basic Rent rate set forth in the First Offer Notice or the Refusal
Notice, as applicable; provided, however, if the term of the First Offer Space
or the Refusal Space, as applicable, extends beyond the expiration of the
Renewal Term, then the Renewal Term shall be extended co-terminous with the term
of the First Offer Space or the Refusal Space, as applicable, and the Basic Rent
rate applicable to the Premises originally demised hereunder for such extended
period shall be the then current Basic Rent rate for new leases for similar

 

41

--------------------------------------------------------------------------------


 

space in the Project according to Landlord’s then current rental rate schedule
for new leases for prospective tenants as then in effect and the Basic Rent rate
for the First Offer Space or the Refusal Space, as applicable, shall be the
Basic Rent rate set forth in the First Offer Notice or the Refusal Notice, as
applicable.

 

If (i) Tenant exercises its right to lease the First Offer Space or the Refusal
Space, as applicable, subject to and in accordance with the conditions and
limitations herein contained, and (ii) the term of the First Offer Space or the
Refusal Space, as applicable, does not extend beyond the remaining Term
(inclusive of any exercised Renewal Term, including, without limitation, any
exercise pursuant to this Section 21.4), then the term of the First Offer Space
or the Refusal Space, as applicable, shall be extended co-terminous with the
remaining Term (inclusive of any exercised Renewal Term, including, without
limitation, any exercise pursuant to this Section 21.4), and the Basic Rent rate
applicable to the First Offer Space or the Refusal Space, as applicable, for
such extended period shall be the then current Basic Rent rate for new leases
for similar space in the Project according to Landlord’s then current rental
rate schedule for new leases for prospective tenants as then in effect.

 

21.5                        Rights Conditional.

 

It shall be a condition of Tenant’s right to lease the First Offer Space or the
Refusal Space, as applicable, that (i) no Event of Default has occurred and is
continuing under this Lease at the time, if any, that Tenant exercises its
rights with respect to the First Offer Space or the Refusal Space, as
applicable, pursuant to this Article 21 and upon the date the First Offer Space
or the Refusal Space, as applicable, is to be added to the Premises and (ii) the
term of the First Offer Space or the Refusal Space, as applicable, shall in no
event be shorter than five (5) years.  The rights granted under this Article are
personal to Tenant and any Permitted Transferee and shall not be assigned nor
inure to the benefit of any other party.

 

ARTICLE 22
EXCLUSIVE USE

 

22.1                        Landlord agrees that during the time that Tenant or
its Affiliate is the Tenant under the terms of this Lease, and so long as Tenant
or its Affiliate is conducting business in the Premises, Landlord will not lease
or approve any sublease or assignment of any space in the Project to any of the
following ten (10) competing businesses: (i) ADP, (ii) Paychex, (iii), Paycom,
(iv) Paycore, (v) Zenefits, (vi) Ceridian, (vii) Workday, (viii) Proliant,
(ix) Namely, and (x) Gusto.  Landlord agrees that to the extent Landlord’s
consent or approval, if applicable, is required for a sublease or assignment
under any lease or occupancy agreement in effect as the date of execution and
delivery of this Lease, Landlord shall not consent to any such sublease or
assignment if such sublease or assignment would violate the exclusive rights of
Tenant hereunder.  Tenant shall have the right to revise the list of the ten
(10) restricted competitors set forth above one time every two (2) years by
written notice to Landlord. Tenant shall submit its proposed revised list of 10
competitors to Landlord from time to time.  Landlord shall review such list and
advise Tenant within ten (10) Business Days thereafter if Landlord is in good
faith and active negotiations with any of the competitors included on Tenant’s
revised list.  If Landlord so notifies Tenant, Tenant shall remove such
competitor from its list and submit a further revised list of ten (10)
competitors to Landlord for Landlord’s further review.  Tenant’s ability to
modify the list shall not prohibit the Landlord from leasing space in the
Project to any competitor tenant which is not on the then current competitor
list.  Following Landlord and Tenant’s agreement upon a revised list of
competitors, Tenant shall, within ten (10) days after request by Landlord,
execute an amendment to this Lease prepared by Landlord, for the purpose of
revising the list of ten (10) competitors included in this Section 22.1.

 

22.2                        This agreement of Landlord shall operate only to the
extent Landlord’s covenants and agreements are not contrary to public policy or
contrary to law.  Anything herein to the contrary notwithstanding, Tenant agrees
to indemnify, defend and hold harmless Landlord from and against any loss, cost,
damage, expense (including, without limitation, attorneys’ fees and costs),
liability, cause of action or settlement arising from or related to any claim
that Landlord’s compliance, or attempted compliance, with the terms and
conditions of this Article 22 is contrary to any antitrust or similar law or
statute.

 

22.3                        The exclusive rights granted under this Article 22
are personal to Tenant and its Permitted Transferees, and shall not be assigned
to nor inure to the benefit of any other party.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 23
ADDITIONAL TENANT’S RIGHTS

 

23.1                        Roof Rights.

 

Tenant shall have the non-exclusive right to use the roof and the shaft and
mechanical areas of the Building to install, operate, maintain, repair and
remove the Dish System, at Tenant’s sole cost and expense in order to provide
support for the operation of Tenant’s business at the Premises and for no other
use or purpose.  Tenant’s installation, operation, maintenance, repair and
removal of the Dish System shall be in accordance with all terms of this Lease,
including but not limited to Tenant’s Construction Procedures, as well as the
following terms and conditions: (a) such installation shall not violate
Landlord’s roof warranty for the Building; (b) if requested by Landlord, Tenant
shall screen the Dish System in a commercially reasonable manner so the same is
not visible from the Common Area; and (c) Tenant shall secure all necessary
consents and approvals from all applicable governmental authorities to
construct, operate, maintain and remove the Dish System.  Tenant shall submit
written plans depicting the size, location and manner of installation of the
Dish System to Landlord for Landlord’s prior review and consent, which consent
shall not be unreasonably withheld, conditioned or delayed.  Tenant shall be
responsible for the cost of installation, operation, maintenance, repair and
removal of the Dish System.  Tenant’s Dish System shall be considered Tenant’s
property for all purposes under this Lease.  Tenant shall defend, indemnify and
hold harmless Landlord and be solely responsible for the installation,
maintenance and repair of the Dish System and any liability arising from the
installation, existence or maintenance of the Dish System, except to the extent
Landlord or its agents, employees, or contractors have acted in a negligent or
intentional misconduct manner.  The Dish Area on which the Dish System is
installed shall be considered part of the Premises for purposes of Tenant’s
maintenance, indemnity and insurance obligations under this Lease, except to the
extent of Landlord’s general responsibility for the roof under this Lease. 
Tenant shall pay all personal property taxes of any kind or nature whatsoever
levied upon the Dish System and all licensing fees, franchise taxes and other
charges, expenses and other costs of any nature whatsoever relating to the
construction, ownership, maintenance and operation of the Dish System. Tenant
shall supply all electrical power for the normal operation of the Dish System,
which utility supply shall be separately metered and paid for by Tenant (and
may, at Tenant’s option, be included in the utility metering for the Premises in
general).  The installation and operation of the Dish System shall not
unreasonably interfere with the safety or operation of the Building, shall not
cause any labor dispute, and shall not violate in any respect any provision or
requirement of any bond or guaranty covering the roof or any other portion of
the Building.  Tenant shall use reasonable efforts to ensure that the Dish
System shall not unreasonably interfere with the operation of any other
communications, electric or other equipment at the Building.  Landlord reserves
the right to use or license other portions of the Building for any other
purpose, communications or otherwise, but shall use commercially reasonable
efforts to not interfere with the operation of Tenant’s Dish System. Landlord
shall have the right to move the Dish System, at Landlord’s sole cost, only if
(a) such move does not create any interference to Tenant’s future usage of the
Dish System; (b) any temporary interference is minimized; and (c) the Dish
System continues to work in the manner it worked prior to such move. Tenant,
upon termination of this Lease, vacation of the Premises, or the removal or
Alteration of the Dish System for any reason, shall be responsible for the
repair and/or replacement of the roof and surface of the Building where the Dish
System is attached.

 

23.2                        Storage Space.

 

Throughout the Term, Tenant shall be entitled to use, free of charge, one
(1) storage unit of eighty-five (85) square feet of rentable area in the
Building, the location of which shall be determined by Landlord. Additionally,
notwithstanding the foregoing, Tenant shall have the right to license additional
storage units available to tenants in the Building at Landlord’s standard rates,
the number of which shall be calculated by multiplying the number of such
storage units available to tenants in the Building by a quotient, the numerator
of which is the total amount of rentable area leased by Tenant, and the
denominator of which shall be the total amount of rentable area in the Building.

 

23.3                        Standby Generator License.

 

23.3.1              As of the date hereof, the Building is served by an exterior
mounted 1750 KW generator with a 2500 gallon below grade tank located adjacent
to the generator and a 200 gallon under belly day tank.  Landlord shall, subject
to reimbursement as provided herein, operate, maintain and repair such
generator. The portion of the

 

43

--------------------------------------------------------------------------------


 

costs of operating, maintaining and repairing the existing generator allocated
to supporting the life safety systems of the Building shall be included as part
of Operating Expenses, and Tenant shall reimburse Landlord for the balance of
the cost Landlord incurs in connection with the operating, maintaining and
repairing of such generator, within thirty (30) days from receipt by Tenant of
bills and invoices, in detail reasonably satisfactory to Tenant, covering all
such costs.  Tenant shall be entitled to utilize, free of charge (exclusive of
Tenant’s obligation to reimburse Landlord as aforesaid), all power produced by
the existing generator in excess of the power required to service the existing
life safety systems in the Building; provided, however, if Landlord replaces the
existing generator during the Term, Landlord shall only be required to provide a
replacement generator with enough capacity to support the life safety systems
for the Building and thereafter, Tenant’s sole obligation with respect to paying
for Landlord’s cost to operate, maintain and repair such replacement generator
shall be to pay Tenant’s Share of those costs that are properly included as part
of Operating Expenses under this Lease.

 

23.3.2              It is understood that Tenant may desire to use certain space
in the common area of the Property, at a mutually approved location (“Generator
Pad”), for Tenant’s exclusive use to install, operate and maintain certain
standby power generating facilities and related equipment (collectively,
“Generator Equipment”) directly related to the business of Tenant at the
Building.  Subject to the terms and conditions of this Section 23.3, Landlord
hereby licenses to Tenant the exclusive right to use the Generator Pad during
the Term for the installation, operation and maintenance of the Generator
Equipment and for no other use or purpose whatsoever, for no separate fee or
charge.

 

23.3.3              Tenant shall be solely responsible for the installation of
the Generator Equipment and shall, as a condition to installing and maintaining
the Generator Equipment and at Tenant’s sole cost and expense, (i) submit plans
and specifications depicting the size, location and manner of installation of
the Generator Equipment for Landlord’s approval which shall not be unreasonably
withheld or delayed, and (ii) secure all necessary consents and approvals from
all applicable governmental authorities to construct, operate and maintain the
Generator Equipment.  Tenant shall be solely responsible for the installation of
the Generator Equipment, and all other support equipment, connecting lines and
other equipment used in connection therewith, at Tenant’s sole expense.  Said
installation shall be in accordance with the aforementioned plans and
specifications approved by Landlord.  Tenant agrees to indemnify, defend and
hold harmless Landlord from and against all losses, damages, costs and expenses
arising from or relating to the installation, maintenance and repair of the
Generator Equipment, except to the extent caused by Landlord’s negligence or
willful misconduct.  All such Generator Equipment shall be constructed and
installed by Tenant in a lien-free and good and workmanlike manner, in
accordance with applicable laws, and in compliance with the requirements of the
insurers of the Building.

 

23.3.4              Tenant will comply with all laws and insurance requirements
relating to the installation, operation, maintenance and repair of the Generator
Equipment, including, but not limited to (i) obtaining and maintaining, or
causing to be obtained and maintained, all applicable permits required for the
installation, operation, maintenance and repair of the Generator Equipment,
(ii) implementing a Spill Prevention Control and Countermeasures Plan (as
required by federal, state, or local regulations), and (iii) maintaining and
inspecting the Generator Equipment and related equipment and keeping records
related thereto.  Upon Landlord’s request, Tenant will allow Landlord to inspect
all records relating to the installation, operation, maintenance and repair of
the Generator Equipment. Tenant will immediately report to Landlord any spill or
release and any citations or notices of violation and will provide Landlord with
copies thereof.  Such notification will not relieve Tenant from its obligations
to notify governmental agencies.  Any cleanup or remediation of any spill or
release or otherwise required by any governmental agency will be completed by
Tenant in accordance with Hazardous Materials Laws.  Landlord may make periodic
inspections to ensure regulatory compliance and the proper operation,
maintenance and repair of the Generator Equipment.

 

23.3.5              The installation and operation of the Generator Equipment
shall not interfere with the safety or operation of the Building or Project.

 

23.3.6              Tenant shall give to Landlord a copy of any notices which
Tenant receives from third parties that any of the Generator Equipment is or may
be in violation of any Law.  Tenant shall pay all taxes of any kind or nature
whatsoever levied upon the Generator Equipment and all licensing fees, franchise
taxes and other charges, expenses and other costs of any nature whatsoever
relating to the construction, ownership, maintenance and operation of the
Generator Equipment.

 

44

--------------------------------------------------------------------------------


 

23.3.7              Landlord shall not be required to provide any sources of
power or fuel for the Generator Equipment.

 

23.3.8              Provided Landlord has notified Tenant at the time it
approves Tenant’s plans and installation that it will require removal of the
same at the end of the Term, then within thirty (30) days following expiration
or termination of this Lease, Tenant, at Tenant’s sole cost and expense, shall
remove all of the Generator Equipment installed hereunder.  Tenant shall pay all
costs and expenses of any such removal.  At any time prior to ninety (90) days
following the expiration or earlier termination of this Lease, Landlord may, at
Landlord’s cost and expense, perform an environmental investigation to determine
whether a release has occurred.  Tenant must document the removal of any fuel
storage tank with a report prepared by a qualified consultant, evidencing either
no impact to soil and groundwater or that any impacted soil or groundwater has
been remediated in a manner and to a level satisfactory to Landlord in its sole
discretion.

 

23.3.9              If the Generator Pad shall be damaged by fire or other
casualty rendering it unusable by Tenant, the Basic Rent payable under this
Lease shall not be abated.

 

23.3.10       Tenant’s use of the Generator Pad shall be subject to the same
terms and conditions as Tenant’s use of the interior of the Building, including,
without limitation, the indemnification by Tenant set forth in Section 10.4 and
the Hazardous Materials provisions set forth in Article 5, subject to the
additional terms and conditions of this Section 23.3.

 

[Signature page follows.]

 

45

--------------------------------------------------------------------------------


 

Landlord and Tenant each caused this Lease to be executed and delivered by its
duly authorized representative to be effective as of the Effective Date.

 

 

LANDLORD:

 

 

 

RPAI Schaumburg American Lane, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:  Retail Properties of America, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

By:

/s/ Shane C. Garrison

 

 

Name:

Shane C. Garrison

 

 

Title:

EVP, COO

 

 

Date:

June 1, 2016

 

 

 

TENANT:

 

 

 

Paylocity Corporation,

 

an Illinois corporation

 

 

 

 

 

By:

/s/Steve Beauchamp

 

Name:

Steve Beauchamp

 

Title:

Chief Executive Officer

 

Date:

May 26, 2016

 

46

--------------------------------------------------------------------------------


 

EXHIBIT “A”

DEFINITIONS

 

“Additional Rent” means any charge, fee or expense (other than Basic Rent)
payable by Tenant under this Lease, however denoted.

 

“Affiliate” means (a) any person or entity that, directly or indirectly,
controls, is controlled by or is under common control with Tenant, or (b) a
successor to Tenant pursuant to a merger or consolidation or sale of all or
substantially all of Tenant’s assets if the successor has a tangible  net worth
at least equal to Tenant’s tangible net worth as of the day immediately prior to
such transaction. For purposes of this definition, “control” means possessing
the power to direct or cause the direction of the management and policies of the
entity by the ownership of a majority of the voting interests of the entity.

 

“Alteration” means any change, alteration, addition or improvement to the
Premises or Property following completion of the initial Tenant’s Improvements.

 

“Bankruptcy Code” means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.

 

“Basic Rent” means the basic rent amounts specified in the Basic Terms.

 

“Basic Terms” means the terms of this Lease identified as the “Basic Terms”
before Article I of the Lease.

 

“BOMA Standards” means the “Standard Method for Measuring Floor Area in Office
Buildings” approved June 7, 1996 by the American National Standards
Institute, Inc. and the Building Owners and Managers Association International
(ANSI/BOMA Z65.1-1996).

 

“Building” means Tower One of the Project, now existing on the Land, unless
Tenant also leases space in Tower Two, in which case “Building” shall mean Tower
One and Tower Two.

 

“Building Conference Facilities” means the shared conference room facilities
currently located on the second floor of the Building, subject to relocation in
accordance with this Lease.

 

“Building Façade Signage” means that certain signage affixed to the Building and
displaying Tenant’s name and/or corporate logo and reasonably approved by
Landlord pursuant to plans and specifications submitted by Tenant.

 

“Building Rules” means those certain rules attached to this Lease as
EXHIBIT “F,” as Landlord may amend the same from time to time.

 

“Business Days” means any day other than Saturday, Sunday or a legal holiday in
the State.

 

“Business Hours” means Monday through Friday from 7:00 a.m. to 7:00 p.m. and on
Saturdays from 8:00 a.m. to 1:00 p.m., excluding major holidays, which shall
include New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and Christmas Day.

 

“Certificate of Occupancy” means a certificate of occupancy or similar document
or permit (whether conditional, unconditional, temporary or permanent) that must
be obtained from the appropriate governmental authority as a condition to a
tenant’s lawful occupancy of space in the Building.

 

“Claims” means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys’ fees and the costs and expenses of enforcing any
indemnification, defense or hold harmless obligation under the Lease.

 

A-1

--------------------------------------------------------------------------------


 

“Commencement Date” means (i) for Phase I the first day of the first calendar
month immediately following the expiration of six (6) months after the date
Landlord delivers possession of Phase I(b) to Tenant, and (ii) for Phases
II, III and IV and the Expansion Premises, the first day of the first calendar
month immediately following the expiration of five (5) months after the date
Landlord delivers possession of Phases II, III, IV  and the Expansion Premises,
as applicable.

 

“Commencement Date Memorandum” means, with respect to each Phase, the form of
memorandum attached to the Lease as EXHIBIT “E.”

 

“Common Area(s)” means the parking area, driveways, lobby areas, multi-tenant
corridors, conference areas, cafeteria, coffee area, fitness center, game room,
landscaped areas and ponds, if any, and, in addition, such other areas of the
Property Landlord may designate from time to time as common area available to
all tenants.

 

“Condemning Authority” means any person or entity with a statutory or other
power of eminent domain.

 

“Contraction Date” means the eighth (8th) anniversary of the Phase II
Commencement Date.

 

“Contraction Option” means the right granted to Tenant in Section 20.2 to
terminate the Lease with respect to a portion of the Premises.

 

“Contraction Space” means either one or two contiguous full floors of the
Premises (other than the Expansion Premises).

 

“County” means Cook County, Illinois.

 

“Default Rate” means interest at a rate equal to the Prime Interest Rate of JP
Morgan Chase plus 5%.

 

“Dish Area” means the area on the roof of the Building where the Dish System may
be located.

 

“Dish System” means a satellite communications dish system, antennas, and/or
other related telecommunications equipment or infrastructure, including
ancillary equipment, fixtures, cabling and conduit.

 

“Effective Date” means the date on which this Lease has been fully executed by
Landlord and Tenant.

 

“Event of Default” means the occurrence of any of the events specified in
Section 14.1 of the Lease.

 

“Existing Tenant” means Zurich American Insurance Company.

 

“Expansion Option” means the on-going option for Tenant to expand the Premises
to include all or a portion of the Expansion Premises.

 

“Expansion Premises” means any and all available floors in Tower One, provided
they are not less than a full floor of Tower One and are contiguous to the
Premises.

 

“Expansion Premises Commencement Date” means the date 150 days after Landlord
delivers possession of the Expansion Premises to Tenant.

 

“Expansion Premises Tenant Improvements” means any improvements, alterations,
additions or installations to be made by Tenant in or to the Expansion Premises
upon delivery thereof.

 

“Expenses” means the total amount of Property Taxes and Operating Expenses due
and payable with respect to the Property during any calendar year of the Term.

 

“Fair Market Rent” shall take into account all relevant factors including: the
current annual rent per rentable square foot that a willing, comparable, full
floor or greater non-renewal, non-sublease, non-expansion, non-equity tenant
would pay, and a willing comparable landlord of like and comparable buildings
found in the Northwest

 

A-2

--------------------------------------------------------------------------------


 

Suburban office market of Chicago would accept, at arm’s length, for comparable
space, giving consideration to annual rental rates per rentable square foot,
escalations (including type, gross or net, and if gross, whether base year or
expense stop), abatement provisions reflecting free rent and/or no rent during
the lease or renewal term, tenant improvement allowances, brokerage commissions,
tenant build-out period, tenant’s credit rating/financial position, no break in
rent stream for lease-up time, the age and location of the building, the
location and floor location of the premises being leased, the services provided
under the terms of the leases and other generally applicable terms and
considerations of tenancy for the space in question at or about the time that
such Fair Market Rent is deemed to take effect.

 

“First Offer Space” means each full floor within Tower One, or if Tenant has
fully leased Tower One, then each full floor of Tower Two.

 

“First Offer Notice” means the written notice that Landlord delivers notifying
Tenant that Landlord is prepared to commence negotiations with a bona-fide
third-party tenant for the First Offer Space, the anticipated delivery date of
the First Offer Space, and the terms upon which Landlord is prepared to offer
the First Offer Space to such third-party tenant, including, without limitation,
the term and the basic rent rate.

 

“First Renewal Term” means the first 5-year renewal period.

 

“Floor Plan” means the floor plan attached to the Lease as EXHIBIT “C.”

 

“Force Majeure” means acts of God; strikes; lockouts; labor troubles; inability
to procure materials; inclement weather; governmental laws or regulations;
casualty; orders or directives of any legislative, administrative, or judicial
body or any governmental department; inability to obtain any governmental
licenses, permissions or authorities (despite commercially reasonable pursuit of
such licenses, permissions or authorities); and other similar or dissimilar
causes beyond a party’s reasonable control, and with respect to Landlord only,
Tenant Delay.

 

“Garage” shall mean the Tower One parking garage as depicted on EXHIBIT “Q”.

 

“Generator Equipment” shall have the meaning set forth in Section 23.3.2.

 

“Generator Pad” shall have the meaning set forth in Section 23.3.2.

 

“Hazardous Materials” means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,” “solid
waste,” or words of similar import in any federal, state or local statute, law,
ordinance or regulation now existing or existing on or after the Effective Date
as the same may be interpreted by government offices and agencies.

 

“Hazardous Materials Laws” means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing on or after the Effective
Date that control, classify, regulate, list or define Hazardous Materials or
require remediation of Hazardous Materials contamination.

 

“Improvement Allowance” means, with respect to each Phase, the amount (per
rentable square foot of the applicable portion of the Premises) specified in the
Basic Terms to be applied to the costs of designing and installing Tenant’s
Improvements.

 

“Improvements” means, collectively, Landlord’s Improvements and Tenant’s
Improvements.

 

“Land” means that certain real property legally described on the attached
EXHIBIT “B.”

 

“Landlord” means only the owner or owners of the Property at the time in
question.

 

A-3

--------------------------------------------------------------------------------


 

“Landlord Parties” means Landlord and Property Manager and their respective
officers, partners, shareholders, members and employees.

 

“Landlord’s Common Area Improvements” means the improvements to the Common Areas
described on the attached EXHIBIT “K.”

 

“Landlord’s Improvements” means the improvements to (i) the Premises described
on the attached EXHIBIT “J”  and (ii) Landlord’s Common Area Improvements
described on the attached EXHIBIT “K”.

 

“Laws” means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Property or the use or occupancy of the Property, including,
without limitation, Hazardous Materials Laws and Building Rules.

 

“Lease” means this Multi-Tenant Office Lease Agreement, as the same may be
amended or modified after the Effective Date.

 

“Mortgage” means any mortgage, deed of trust, ground lease, “synthetic” lease,
security interest or other security document of like nature that at any time may
encumber all or any part of the Property and any replacements, renewals,
amendments, modifications, extensions or refinancings thereof, and each advance
(including future advances) made under any such instrument.

 

“Net Rent” means all rental Landlord actually receives from any reletting of all
or any part of the Premises, less any indebtedness from Tenant to Landlord other
than Rent (which indebtedness is paid first to Landlord) and less the Re-entry
Costs (which costs are paid second to Landlord).

 

“Non-Controllable Expenses” means Landlord’s costs of insuring the Project,
Landlord, and its interest therein (including any “deductible” cost incurred in
connection with any covered loss), and the cost of utilities, security and snow
and ice removal for the Project.

 

“Non-Customary Office Improvements” means internal stairways, high density
filing systems, raised flooring greater than five hundred (500) rentable square
feet on any given floor, vaults, labs, and other items that cost significantly
more to demolish or remove than standard office improvements.

 

“Notices” means all notices, demands or requests that may be or are required to
be given, demanded or requested by either party to the other as provided in the
Lease.

 

“Operating Expenses” means all expenses Landlord incurs in connection with
maintaining, repairing and operating the Property, including, without
limitation, the fitness center, cafeteria, outdoor patio amenities, game room,
and conference facility, as determined by Landlord’s accountant in accordance
with generally accepted accounting principles consistently followed, including,
but not limited to, the following: insurance premiums and deductible amounts
under any insurance policy; maintenance and repair costs; steam, electricity,
water, sewer, gas and other utility charges; fuel; lighting; window washing;
janitorial services; trash and rubbish removal; property association fees and
dues and all payments under any Permitted Encumbrance (except Mortgages)
affecting the Property; wages payable to persons at the level of manager and
below whose duties are connected with maintaining and operating the Property
(but only for the portion of such persons’ time allocable to the Property),
together with all payroll taxes, unemployment insurance, vacation allowances and
disability, pension, profit sharing, hospitalization, retirement and other
so-called “fringe benefits” paid in connection with such persons (allocated in a
manner consistent with such persons’ wages); amounts paid to contractors or
subcontractors for work or services performed in connection with maintaining and
operating the Property; all costs of uniforms, supplies and materials used in
connection with maintaining, repairing and operating the Property; any expense
imposed upon Landlord, its contractors or subcontractors pursuant to law or
pursuant to any collective bargaining agreement covering such employees; all
services, supplies, repairs, replacements or other expenses for maintaining and
operating the Property; costs of complying with Laws; costs attributable to any
on-site conference facilities, including, but not limited to, imputed rent with
respect to such facilities; reasonable management fees and the costs (including
rental) of maintaining a building or management office in the Project; and such
other expenses as may ordinarily be incurred in connection with maintaining and
operating an office complex similar to the Property, it being understood that
Tenant’s liability

 

A-4

--------------------------------------------------------------------------------


 

for such management fees (including line item administration and management
costs) shall not exceed three percent (3%) of Tenant’s annual gross Rent. The
term “Operating Expenses” also includes expenses Landlord incurs in connection
with public sidewalks adjacent to the Property, any pedestrian walkway system
(either above or below ground) and any other public facility to which Landlord
or the Property is from time to time subject in connection with operating the
Property and any assessments, fees or other charges imposed upon the Property or
upon Landlord as a result of Landlord’s ownership of the Property under any
encumbrances, covenants, conditions, restrictions, declarations, agreements or
other matters now of record or hereafter recorded against the Property. 
Notwithstanding anything to the contrary contained herein, the term “Operating
Expenses” does not include the items set forth on EXHIBIT “H” attached hereto.

 

“Paylocity” means Paylocity Corporation, an Illinois corporation.

 

“Parking Facilities” means the parking garage and surface parking areas
servicing the Building as shown on the attached EXHIBIT “Q” and available for
use of Tenant’s employees and invitees.

 

“Parking Ratio” means four (4) parking spaces per one thousand (1,000) square
feet of rentable area of the Premises.

 

“Permitted Closures” shall have the meaning set forth in Section 9.4.

 

“Permitted Encumbrances” means all Mortgages, liens, easements, declarations,
encumbrances, covenants, conditions, reservations, restrictions and other
matters now or after the Effective Date affecting title to the Property.

 

“Permitted Transferee” means an Affiliate or a permitted transferee pursuant to
Section 13.1.1 and 13.1.2.

 

“Phase” means each of the four Phases of the Premises as specified in the Basic
Terms.

 

“Phase I Commencement Date” means the first day of the first calendar month
immediately following the expiration of 6 months after the date on which
Landlord delivers possession of the Phase I(b) Premises to Tenant in the
condition required by this Lease.

 

“Phase II Commencement Date” means the first day of the first calendar month
immediately following the expiration of 5 months after the date on which
Landlord delivers possession of the Phase II Premises to Tenant in the condition
required by this Lease.

 

“Phase III Commencement Date” means the first day of the first calendar month
immediately following the expiration of 5 months after the date on which
Landlord delivers possession of the Phase III Premises to Tenant in the
condition required by this Lease.

 

“Phase IV Commencement Date” means the first day of the first calendar month
immediately following the expiration of 5 months after the date on which
Landlord delivers possession of the Phase IV Premises to Tenant in the condition
required by this Lease.

 

“Premises” means that certain space situated in the Project shown and designated
on the Floor Plan and described in the Basic Terms, and increased or decreased
from time to time in accordance with the terms of this Lease.

 

“Project” means those certain office buildings, consisting of Tower One and
Tower Two, now existing on the Land together with the Common Area.

 

“Property” means, collectively, the Land, the Project and all other improvements
on the Land.

 

“Property Manager” means the property manager specified in the Basic Terms or
any other agent Landlord may appoint from time to time to manage the Property.

 

“Property Taxes” means any general real property tax, improvement tax,
assessment, special assessment, reassessment, commercial rental tax, in lieu
tax, levy, charge, penalty or similar imposition imposed by any

 

A-5

--------------------------------------------------------------------------------


 

authority having the direct or indirect power to tax, including but not limited
to, (a) any city, county, state or federal entity, (b) any school, agricultural,
lighting, drainage or other improvement or special assessment district, (c) any
governmental agency, or (d) any private entity having the authority to assess
the Property under any of the Permitted Encumbrances. The term “Property Taxes”
includes all charges or burdens of every kind and nature Landlord incurs in
connection with using, occupying, owning, operating, leasing or possessing the
Property, without particularizing by any known name and whether any of the
foregoing are general, special, ordinary, extraordinary, foreseen or unforeseen;
any tax or charge for fire protection, street lighting, streets, sidewalks, road
maintenance, refuse, sewer, water or other services provided to the Property.
The term “Property Taxes” does not include any of the items listed on
EXHIBIT “I”. If Landlord is entitled to pay, any of the above listed assessments
or charges in installments over a period of two or more calendar years, then
“Property Taxes” shall include only that portion of such assessments or charges
which would be due upon Landlord’s election to pay the assessments or charges
over the maximum period of time permitted, whether or not Landlord makes such
election.

 

“Punch List” means a list of minor details of construction, mechanical
adjustment or other similar aspect of Landlord’s Improvements that were not
properly completed by Landlord’s contractor or are in need of repair, in each
case, the non-completion of which has no material and adverse effect on the use
of or operations within the Premises for their intended purposes, including but
not limited to Tenant’s ability to commence and timely complete Tenant’s
Improvements.

 

“Re-entry Costs” means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, removing
persons and property from the Premises (including, without limitation, court
costs and reasonable attorneys’ fees) and storing such property; (c) reletting,
renovating or altering the Premises; and (d) real estate commissions,
advertising expenses and similar expenses paid or payable in connection with
reletting all or any part of the Premises. “Re-entry Costs” also includes the
value of free rent and other concessions Landlord gives in connection with
re-entering or reletting all or any part of the Premises.

 

“Refusal Space” means all or any portion of available space in Tower One, or if
tenant has fully leased the Building, then in Tower Two.

 

“Refusal Notice” means the written notice that Landlord delivers notifying
Tenant that Landlord is willing to accept a third party offer on the Refusal
Space, the anticipated delivery date of the Refusal Space, and the terms of the
third-party offer, including, without limitation, the term and the Basic Rent
rate.

 

“Renewal Terms” is how the First Renewal Term and the Second Renewal Term are
sometimes hereinafter collectively referred to, and individually as a “Renewal
Term”.

 

“Rent” means, collectively, Basic Rent and Additional Rent.

 

“Rent Abatement Period” means the twelve (12) month period from the Commencement
Date with respect to each Phase, as well as for the Expansion Premises, if any,
from the Expansion Premises Commencement Date and shall include any period of
time during which Tenant occupies the Temporary Premises.

 

“Restaurant” shall have the meaning set forth in Section 9.4.

 

“Right of First Offer” means the right granted to Tenant in Section 21.1 to
lease additional space in the Building..

 

“Right of First Refusal” means the right granted to Tenant in Section 21.2 to
lease additional space in the Building and, during any period in which Tenant
leases the entire Building, additional space within Tower Two.

 

“Second Renewal Term” means the second 5-year renewal period.

 

“Secured Area” shall have the meaning set forth in Section 9.1.

 

“State” means the State of Illinois.

 

A-6

--------------------------------------------------------------------------------


 

“Structural Alterations” means any Alterations involving the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Project.

 

“Substantial Completion” means that Landlord has completed Landlord’s
Improvements substantially in accordance with EXHIBIT “J” and that Tenant has
completed Tenant’s Improvements substantially in accordance with Tenant’s
Drawings, as certified by Landlord’s architect with respect to Landlord’s
Improvements and by Tenant’s architect with respect to Tenant’s Improvements.

 

“Taking” means the exercise by a Condemning Authority of its power of eminent
domain on all or any part of the Property, either by accepting a deed in lieu of
condemnation or by any other manner.

 

“Tenant” means the tenant identified in the Lease and such tenant’s permitted
successors and assigns. In any provision relating to the conduct, acts or
omissions of “Tenant,” the term “Tenant” includes the tenant identified in the
Lease and such tenant’s agents, employees, contractors, invitees, successors,
assigns and others using the Premises or on the Property with Tenant’s expressed
or implied permission.

 

“Tenant Delay” means any delay caused or contributed to by Tenant, including,
without limitation, with respect to Tenant’s Improvements, Tenant’s failure to
timely prepare or approve a space plan for Tenant’s Improvements, Tenant’s
failure to timely prepare or approve the final plans and any delay from any
revisions Tenant proposes to approved final plans, and any delay caused by
materials specified by Tenant being out of stock, back ordered or otherwise
delayed in delivery or requiring long lead time.

 

“Tenant’s Construction Procedures” means the procedures relating to the
construction of Tenant’s Improvements as described in the attached EXHIBIT “L”.

 

“Tenant’s Drawings” means the plans and specifications prepared by Tenant’s
architect and other design professionals for the construction of Tenant’s
Improvements.

 

“Tenant’s Improvements” means all initial improvements to the Premises (other
than Landlord’s Improvements).

 

“Tenant’s Share” means the percentage specified in the Basic Terms, as such
percentage may be adjusted in accordance with the terms and conditions of this
Lease in connection with Tenant’s expansion or contraction of the Premises.

 

“Tenant’s Share of Expenses” means the product obtained by multiplying the
amount of Expenses for the period in question by the Tenant’s Share.

 

“Term” means the initial term of this Lease specified in the Basic Terms and, if
applicable, any Renewal Term then in effect.

 

“Termination Date” means the tenth (10th) anniversary of the Phase II
Commencement Date.

 

“Termination Fee” means an amount equal to the unamortized balance of the
Improvement Allowance and the leasing commissions paid by Landlord and the Rent
abated pursuant to Section 2.1 of the Lease in connection with either the
Contraction Space or the Premises, as applicable (using a fifteen-year
amortization period and an eight (8%) annual interest rate). Fifty percent (50%)
of the Termination Fee shall be payable with Tenant’s notice of termination and
the balance shall be payable at least thirty (30) days prior to the Contraction
Date or Termination Date, as applicable.  At Tenant’s request at any time during
the Term, Landlord shall provide Tenant with written notice setting forth the
amount of the Termination Fee and providing reasonable documentation of
Landlord’s calculation thereof.  If Tenant disagrees with Landlord’s calculation
of the Termination Fee, Tenant shall have the right to submit the calculation of
the Termination Fee to binding arbitration, without affecting the exercise of
Tenant’s Contraction Option or Termination Option.

 

“Tower One” means the south tower of the Project located at 1400 American Lane,
Schaumburg, Illinois.

 

A-7

--------------------------------------------------------------------------------


 

“Tower Two” means the north tower of the Project located at 1450 American Lane,
Schaumburg, Illinois.

 

“Transfer” means an assignment, mortgage, pledge, transfer, sublease, license,
or other encumbrance or conveyance (voluntarily, by operation of law or
otherwise) of this Lease or the Premises or any interest in this Lease or the
Premises.

 

“Variable Operating Expenses” means those expenses that vary with occupancy of
the Building or the Project such as the cost of providing janitorial services
and utility charges.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT “B”

LEGAL DESCRIPTION OF THE LAND

 

LOTS 1 AND 2 IN PLAZA TOWERS SUBDIVISION, BEING A RESUBDIVISION OF LOT 6 IN
ANDERSON’S WOODFIELD PARK, A SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF SECTION
13, TOWNSHIP 41 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,
(EXCEPTING THEREFROM THAT PART OF LOT 2 AFORESAID CONVEYED TO THE VILLAGE OF
SCHAUMBURG BY WARRANTY DEED DATED JUNE 28, 2002 AND RECORDED JULY 25, 2002 AS
DOCUMENT NUMBER 0020814884 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST
CORNER OF LOT 2 AFORESAID; THENCE ON AN ASSUMED BEARING OF SOUTH 89 DEGREES 34
MINUTES 01 SECONDS EAST ALONG THE NORTH LINE OF LOT 2 AFORESAID, 35.00 FEET;
THENCE SOUTH 35 DEGREES 25 MINUTES 31 SECONDS WEST, 61.03 FEET TO THE WEST LINE
OF LOT 2 AFORESAID; THENCE NORTH 00 DEGREES 25 MINUTES 59 SECONDS EAST, 50.00
FEET TO THE POINT OF BEGINNING) IN COOK COUNTY, ILLINOIS.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

FLOOR PLAN

 

[g124261kg15i001.gif]

 

C-1

--------------------------------------------------------------------------------


 

[g124261kg15i002.gif]

 

C-2

--------------------------------------------------------------------------------


 

 

[g124261kg15i003.gif]

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT “D”
BASIC RENT SCHEDULE

 

To be set forth in each Commencement Date Memorandum

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT “E”

COMMENCEMENT DATE MEMORANDUM

FOR PHASE

 

THIS COMMENCEMENT DATE MEMORANDUM FOR PHASE     (this “Memorandum”) is made and
entered into as of                ,      by and between RPAI Schaumburg American
Lane, L.L.C., a Delaware limited liability company (“Landlord”), and Paylocity
Corporation, an Illinois corporation (“Tenant”).

 

RECITALS:

 

A.                                    By that certain Multi-Tenant Office Lease
Agreement dated as of               , 2016 (“Lease”), Landlord leased to Tenant,
and Tenant leased from Landlord, certain premises (“Premises”) located in the
building commonly known as 1400 American Lane, Schaumburg, Illinois
(“Building”).

 

B.                                    Landlord and Tenant desire to confirm,
among other things, the Phase    Commencement Date and the date the Term
expires.

 

C.                                    All capitalized terms not otherwise
defined in this Memorandum have the meanings ascribed to them in the Lease.

 

ACKNOWLEDGMENTS:

 

Pursuant to Section 1.3.4 of the Lease and in consideration of the facts set
forth in the Recitals, Landlord and Tenant acknowledge and agree as follows:

 

1.                                      The Phase    Commencement Date under the
Lease is                       .

 

2.                                      The initial Term of the Lease expires on
                          , unless the Lease is sooner terminated in accordance
with the terms and conditions of the Lease.

 

3.                                      Tenant must exercise its right to the
First Renewal Term, if at all, by notifying Landlord no later than
                           , subject to the conditions and limitations set forth
in the Lease.

 

4.                                      The First Renewal Term expires on
                          .

 

5.                                      Tenant must exercise its right to the
Second Renewal Term, if at all, by notifying Landlord no later than
                           , subject to the conditions and limitations set forth
in the Lease.

 

6.                                      The Second Renewal Term expires on
                          .

 

7.                                      Phase    of the Premises consists of
                square feet of rentable area.

 

8.                                      Basic Rent under the Lease for Phase   
of the Premises shall be as follows:

 

Period

 

Per Square Foot
Rent Rate

 

Annual
Basic Rent

 

Monthly
Basic Rent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic Rent for                ,     , prorated for    days, for Phase    of the
Premises is $               .

 

E-1

--------------------------------------------------------------------------------


 

9.                                      Tenant hereby acknowledges Tenant’s
acceptance of Phase    of the Premises and agrees that Landlord has fully
complied with Landlord’s covenants and obligations under the Lease, subject only
to the completion of Punch List items as defined, and which shall be completed
by Landlord, in accordance with the terms of the Lease.

 

10.                               This Memorandum may be executed in
counterparts, each of which is an original and all of which constitute one
instrument.

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant each caused this Memorandum to be
executed by its duly authorized representative as of the date written above.

 

 

LANDLORD:

 

 

 

RPAI Schaumburg American Lane, L.L.C., a Delaware limited liability company

 

 

 

By: Retail Properties of America, Inc., a Maryland corporation, its sole member

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

TENANT:

 

 

 

Paylocity Corporation,
an Illinois corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT “F”

BUILDING RULES

 

The following are the Building Rules as of the Effective Date and in the event
of any conflict between any of the following Building Rules and any of the
express terms of the Lease, the express terms of the Lease shall govern and
control.

 

1.                                      Tenant, its agents, employees,
contractors, licensees, customers and invitees must not obstruct sidewalks,
entrances, passages, corridors, vestibules, halls, elevators, or stairways in
and about the Property which are used in common with other tenants and their
agents, employees, contractors, licensees, customers and invitees, and which are
not a part of the Premises.  Tenant must not place objects against glass
partitions or doors or windows which would be unsightly from the Project
corridors or from the exterior of the Project, or that would interfere with the
operation of any device, equipment, radio, television broadcasting or reception
from or within the Project or elsewhere and must not place or install any
projections, antennas, aerials or similar devices inside or outside of the
Premises or on the Project.

 

2.                                      Unless expressly permitted by Landlord,
Tenant must not attach any lock to any door or window or make or cause to be
made any keys for any door other than those provided by Landlord.  If Tenant
desires more than two keys for one lock, Landlord may provide the same upon
payment by Tenant.  Upon termination of this Lease or of Tenant’s right to
possess the Premises, Tenant must provide Landlord with all combinations to
safes, cabinets and vaults.

 

3.                                      Tenant must install any carpeting
cemented down by Tenant with a releasable adhesive.  If Tenant violates the
foregoing, Landlord may charge its costs to remove the carpet to Tenant.

 

4.                                      Tenant must not allow any bicycle or
other vehicle, or any dog, other than guide dogs for the visually impaired, or
other animal in the offices, halls, corridors, or elsewhere in the Project.

 

5.                                      Tenant must not throw anything out of
the door or windows, or down any passageways or elevator shafts.

 

6.                                      Canvassing, soliciting, and peddling in
the Project is prohibited and each Tenant must cooperate to prevent the same.

 

7.                                      Vending machines for use by Tenant’s
employees and invitees may be installed without Landlord’s permission within the
Premises.

 

8.                                      Smoking and the use of any tobacco
product is prohibited in the Project.

 

9.                                      Tenant, its agents, employees,
contractors, licensees, customers and invitees must, when using the common
parking facilities, if any, in and around the Project, observe and obey all
signs regarding fire lanes and no parking zones, and when parking always park
between the designated lines.  Landlord reserves the right to tow away, at the
expense of the owner, any improperly parked vehicle. All vehicles are parked at
the sole risk of the owner, and Landlord assumes no responsibility for any
damage to or loss of vehicles.  No vehicle may be parked overnight.  Tenant, its
servants, employees, customers, invitees and guests must not park any trailers,
boats or tractors in the common parking facilities.

 

10.                               At all times, (a) persons may enter the
Project only in accordance with Landlord’s regulations, (b) persons entering or
departing from the Project may be questioned as to their business in the
Project, and (c) all entries into and departures from the Project must take
place through such one or more entrances as Landlord from time to time
designates; provided, however, anything herein to the contrary notwithstanding,
Landlord is not liable for any lack of security in respect to the Project
whatsoever.  Landlord reserves the right to require Tenant to use an
identification card or other access device to access the Project and the right
to require persons entering the Project to register the hour of entry and
departure, nature of visit and other information Landlord determines is
necessary for security in the Project.  Landlord will normally not enforce
clauses (a), (b) and (c) above from 7:00 a.m. to 7:00 p.m., Monday through
Friday, and from 8:00 a.m. to 1:00 p.m. on Saturdays, but it reserves the right
to do so or not

 

F-1

--------------------------------------------------------------------------------


 

to do so at any time at its reasonable discretion.  In case of invasion, mob,
riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Project during the continuance of the same by closing the
doors or otherwise, for the safety of the tenants or the protection of the
Project and the property therein.  In no case is Landlord liable for damages for
any error or other action taken with regard to the admission to or exclusion
from the Project of any person.

 

11.                               Tenant must lock all entrance doors to the
Premises when the Premises are not in use.

 

12.                               Wherever in these Building Rules the word
“Tenant” occurs, it is understood and agreed that such term includes Tenant’s
agents, employees, contractors, licensees, customers and invitees.  Wherever the
word “Landlord” occurs, it is understood and agreed that such term includes
Landlord’s assigns, agents, employees and contractors.

 

13.                               Tenant must observe faithfully and comply
strictly with the foregoing rules and regulations and such other and further
appropriate rules and regulations as Landlord may from time to time adopt.

 

14.                               Use of Building conference facilities:

 

a.                                      Booking Policy

 

(i)                                     Conference space is booked on a
first-come first-served basis. Use of the conference room is limited to
availability and is allocated based on the Tenant’s Share on a monthly basis. 
Use above the monthly allocation will be based on availability and subject to
market rental charges.

 

(ii)                                  Rooms are available Monday through Friday
from 8:00a — 6:00p.

 

(iii)                               Contact numbers will be provided.

 

b.                                      Use Policy

 

(i)                                     Meeting spaces are provided for official
company business use and should not be used as lunch rooms or for other “social”
gatherings unless specifically authorized by Landlord.

 

(ii)                                  Conference rooms must be cleaned after
each use.

 

(iii)                               Nothing is to be taped to the windows, wall
or doors.

 

(iv)                              Smoking is not permitted in the building,
conference room or at the front entrance to the building.

 

(v)                                 Please keep doors to the conference room
closed at all times to help minimize the noise into the common area.

 

(vi)                              All food and beverages removed, tables wiped
down, and trash placed in proper receptacle or removed from the space.

 

(vii)                           Check under the table for any additional trash.

 

(viii)                        Care is to be taken to protect all conference room
furniture fixtures and equipment.

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT “G”

CLEANING SPECIFICATIONS

 

GENERAL CLEANING

 

NIGHTLY

 

General Offices:

 

1.                                      All hard surfaced flooring to be swept
using approved dustdown preparation.

2.                                      Carpet sweep all carpets, moving only
light furniture (desks, file cabinets, etc. not to be moved).

3.                                      Hand dust and wipe clean all furniture,
fixtures and window sills.

4.                                      Empty all waste receptacles and remove
wastepaper.

5.                                      Wash clean all Building water fountains
and coolers.

6.                                      Sweep all private stairways.

 

Lavatories:

 

1.                                      Sweep and wash all floors, using proper
disinfectants.

2.                                      Wash and polish all mirrors, shelves,
bright work and enameled surfaces.

3.                                      Wash and disinfect all basins, bowls and
urinals.

4.                                      Wash all toilet seats.

5.                                      Hand dust and clean all partitions, tile
walls, dispensers and receptacles in lavatories and restrooms.

6.                                      Empty paper receptacles, fill
receptacles and remove wastepaper.

7.                                      Fill toilet tissue holders.

8.                                      Empty and clean sanitary disposal
receptacles.

 

WEEKLY

 

1.                                      Vacuum all carpeting and rugs.

2.                                      Dust all door louvers and other
ventilating louvers within a person’s normal reach.

3.                                      Wipe clean all brass and other bright
work.

 

QUARTERLY

 

1.                                      High dust premises complete including
the following:

2.                                      Dust all pictures, frames, charts,
graphs and similar wall hangings not reached in nightly cleaning.

3.                                      Dust all vertical surfaces, such as
walls, partitions, doors, door frames and other surfaces not reached in nightly
cleaning.

4.                                      Dust all Venetian blinds.

5.                                      Wash all windows.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT “H”
EXCLUSIONS FROM OPERATING EXPENSES

 

(a)                                 Costs of decorating, redecorating, or
special cleaning or other services not provided on a regular basis to fewer than
all tenants of the Property;

 

(b)                                 Wages, salaries, fees, and fringe benefits
paid to executive personnel or officers or partners of Landlord;

 

(c)                                  Any charge for depreciation of the Property
or equipment and any interest or other financing charge or expense, except as
provided below;

 

(d)                                 Any charge for Landlord’s income taxes,
excess profit taxes, any “gains” or ownership or control tax, mortgage recording
tax, transfer or transfer gains tax, inheritance or estate tax imposed upon
Landlord, franchise taxes, or similar taxes on Landlord’s business;

 

(e)                                  All costs relating to activities for the
solicitation and execution of leases of space in the Property, including all
Property advertising;

 

(f)                                   All costs for which tenant or any other
tenant in the Property is being charged other than pursuant to the operating
expense clauses;

 

(g)                                  The cost of correcting defects in the
performance of Landlord’s Improvements in preparing the Premises for occupancy
by Tenant first appearing within one year following Substantial Completion,
violation of codes or legal requirements in place on or before commencement,
except that conditions (not occasioned by construction defects) resulting from
ordinary wear and tear shall not be deemed defects for the purpose of this
category;

 

(h)                                 The cost of any repair (excluding
deductibles) made by Landlord because of the total or partial destruction of the
Property or the condemnation of a portion of the Property;

 

(i)                                     Any increase in insurance premiums to
the extent that such increase is caused or attributable to the use, occupancy or
act of another tenant;

 

(j)                                    The cost of any items for which Landlord
is reimbursed by insurance or otherwise compensated by parties other than
tenants of the Property pursuant to clauses similar to this paragraph;

 

(k)                                 The costs of a capital nature, including,
but not limited to, capital additions, capital improvements, capital
alterations, capital replacements, capital equipment and capital tools, and/or
capital redesign, all in accordance with generally accepted accounting
principles, as consistently and reasonably applied by Landlord, other than
capital expenses incurred to reduce operating expenses or to comply with future
laws, in which event an amortized portion of such costs may be included in
operating expenses;

 

(l)                                     The cost of any removal, treatment or
abatement of asbestos or any other hazardous substance or gas in the Property or
on Tenant’s premises;

 

(m)                             Any operating expense representing an amount
paid to a related corporation, entity, or person which is in excess of the
amount which would be paid in the absence of such relationship;

 

(n)                                 The cost of any work or service (including
utilities) performed for or facilities furnished to any tenant of the Property
to a greater extent or in a manner more favorable to such tenant than that
performed for or made available to Tenant;

 

(o)                                 The cost of alterations (including all cash
allowances and other concessions) of space in the Property leased to other
tenants;

 

H-1

--------------------------------------------------------------------------------


 

(p)                                 The cost of overtime or other expense to
Landlord in curing its defaults or performing work expressly provided for in
this Lease to be borne solely at Landlord’s expense;

 

(q)                                 Capital improvements or expenditures
incurred to reduce operating expenses shall be included in operating expenses to
the extent of the estimated savings;

 

(r)                                    Ground rent or similar payments to a
ground Lessor, other than for rent payments attributable to operating expenses;

 

(s)                                   The cost for space in the Property
occupied by Landlord or its affiliates, except that costs for space occupied by
the property manager of the Property and to the extent used for the management
of the Property shall not be excluded from Operating Expenses;

 

(t)                                    The portion of any costs that are
allocable to any other properties of Landlord or any of its affiliates, such as
the portion of the personal benefits, expenses and salaries of the type set
forth in these exclusions of employees allocable to time spent by such employees
in connection with properties other than the Property, or the portion of the
premiums for any insurance carried under “blanket” or similar policies to the
extent allocable to any property other than the Property;

 

(u)                                 Any bad debt loss, rent loss or reserves for
bad debts or rent loss;

 

(v)                                 Costs or expenses (including fines,
penalties and legal fees) incurred due to the violation by Landlord, its
employees, agents and/or contractors, of any terms and conditions of this Lease
or of the leases of other tenants in the Property, and/or of any valid,
applicable legal requirements that would not have been incurred by for such
violation by Landlord, its employees agents and/or contractors;

 

(w)                               Compensation paid to clerks, attendants or
other persons in commercial concessions (such as a snack bar, restaurant or
newsstand), if any, operated by profit by Landlord or any affiliate of Landlord;

 

(x)                                 Contributions to operating expense reserves;

 

(y)                                 Contributions to charitable and political
organizations, fees, dues or other contributions paid by or on behalf of the
Landlord and any Landlord party to civic organizations which exceed $10,000 per
year;

 

(z)                                  Rental for Landlord’s leasing office, but
this exclusion shall not apply to the Property management office;

 

(aa)                          Compensation in the form of wages, salaries and
such other compensation and benefits, as well as any adjustment thereto, for all
employees and personnel of Landlord above the level of the manager of the
Property;

 

(bb)                          An equitable allocation of the wages, salaries and
other compensation and benefits of Landlord’s employees and personnel who work
on other projects, including, without limitation, those being periodically
developed, managed and/or operated by Landlord, in addition to the Property,
among all such projects in proportion to their time spent in perform services
other than for the Property; and

 

(cc)                            Cost of relocating tenants.

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT “I”
EXCLUSIONS FROM PROPERTY TAXES

 

1.              Inheritance taxes

 

2.              Gift taxes

 

3.              Transfer taxes

 

4.              Franchise taxes

 

5.              Excise taxes

 

6.              Net income taxes

 

7.              Profit taxes

 

8.              Gains taxes

 

9.              Capital levies

 

10.       Late payment charges and penalties

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT “J”

BASE BUILDING CONDITION

 

Landlord, at its sole cost and expense, shall deliver all space leased by Tenant
during the Term, including the initial space leased by Tenant, as per the
following conditions, unless requested by Tenant in writing to perform a lesser
amount of work than that described herein:

 

(a)                                 Tenant requires that Landlord deliver the
Base Building (as hereinafter defined) to Tenant in a state that is in
compliance with all applicable ordinances and codes (including ADA). The “Base
Building” shall mean the following elements of the Building: (i) Building
structure and perimeter walls including windows, (ii) restroom facilities
servicing the Premises, (iii) electrical panels and closets, with service and
distribution power boards and transformers, (iv) telephone closets, (v) HVAC
service and primary distribution, (vi) Fire Life-Safety system(s),
(vii) core/common area drinking fountains and any other applicable core/common
area, (viii) core/common area doors, entrances and means of egress, (ix) stairs,
(x) interior and exterior curbs, ramps, and walkways, (xi) hardscape and
landscape, (xii) accessible parking, (xiii) janitors’ closets on all floors in
good working condition.

 

Tenant is not willing to take any action with respect to the Base Building, nor
pay for any action taken with respect to same, which is deemed to be necessary
(by any governmental authority having jurisdiction over the Building) in order
to receive any and all permits required for the construction of the Tenant
Improvements.

 

Tenant requires that Landlord take all proper and necessary action, at its sole
cost and expense, to cause the Base Building to be in a condition which permits
the Tenant Improvements to be made without any cost to Tenant for any upgrades
or changes to the Base Building which may be required by any governmental
authority having jurisdiction over the Building.

 

(b)                                 Delivery of Premises vacant, in broom clean
condition, free from all furniture, fixtures, equipment (unless otherwise agreed
in writing) and debris, and shall be legally demised.

 

(c)                                  A commercially reasonable amount and size
of dedicated pathways within the risers not to exceed Tenant’s Share to be
determined by Tenant or Tenant’s designated architect or engineer from the main
terminal boxes in the basement of the Building (i.e., point of entry). In
addition, Landlord shall provide access to fiber optic cabling located in the
Building’s service entrance.

 

(d)                                 Delivery of bathrooms in good working order
and in compliance with all local laws, as well as the provisions of the
Americans with Disabilities Act of 1992, and/or any other applicable federal or
municipal governmental law, rule or regulation. Tenant may elect to further
cosmetically upgrade such core bathrooms, at Tenant’s cost, and Landlord shall
cooperate in good faith with Tenant to accomplish such cosmetic upgrades
contemporaneously with Landlord’s upgrades to maximize efficiency and minimize
duplicative work. Notwithstanding the above, in lieu of Landlord performing such
work, Tenant may elect to have Landlord provide Tenant with an allowance and
have Tenant assume responsibility for the cosmetic upgrades to the core
bathrooms. These funds are distinct and apart from the Improvement Allowance
discussed above. Materials and colors for any Landlord modifications to finishes
shall be subject to Tenant approval.

 

(e)                                  Landlord shall provide all standard alarm
initiating devices on each floor of the Premises as required by applicable Law,
including, but not limited to, area smoke detectors in the telephone closets,
electric closets (and in any vestibules adjacent to the telephone and electric
closets), the passenger elevator lobbies, the freight lobbies (with two cross
zoned detectors or alarm verification types) and in the Building’s mechanical
areas. Landlord shall provide, in good working order, condition and repair
speakers and strobes in all core bathrooms, elevator lobbies, and fire stairs,
and a warden station on each floor of the Premises and in the Building’s
mechanical areas on each floor. Lastly, points of contact to the audio/alarm
circuits and an addressable loop on each floor of the Premises that Tenant shall
be permitted to hook in to the system. Such system shall be inspected, signed
off, and approved by the local governing authorities having jurisdiction,
including the Fire Department promptly after delivery of the Premises.

 

J-1

--------------------------------------------------------------------------------


 

(f)                                   Delivery of the main HVAC trunk complete
with smoke and fire dampers at the core of each floor of the Premises.

 

(g)                                  All Building systems brought to the
Premises and fully operational in good working order.

 

(h)                                 Delivery of the Premises with no outstanding
construction liens and/or outstanding violations with the Department of
Buildings or the Fire Marshal, in compliance with local Law and with a
Certificate of Occupancy for the Building.

 

(i)                                     Existing window blinds shall be in good
working condition. All windows in Premises shall have window blinds upon
delivery of the Premises.

 

(j)                                    Existing HVAC boxes shall be in good
working order, condition and repair and include new filters.

 

(k)                                 Free of Hazardous Materials not introduced
by Tenant.  If Tenant uncovers any Hazardous Materials during the course of
Tenant performing its Tenant Improvements at any time during the Term, or any
party uncovers and/or disturbs any Hazardous Materials, then it shall be
Landlord’s responsibility to perform the abatement work, at Landlord’s sole cost
and expense. Landlord shall promptly remove such Hazardous Materials, at
Landlord’s sole cost and expense, and Tenant’s Rent Abatement Period shall be
extended for the time that Tenant is unable to perform its work in the
particular portion of the Premises that is affected by the removal of the
Hazardous Materials. In addition, Landlord shall represent that there are no
Hazardous Materials in the Building, including in the Premises.

 

(l)                                     Power for all base Building Common Areas
(e.g., main lobby, loading dock, service areas, core, toilet rooms, etc. and any
other areas servicing or by use of Tenant) and base Building mechanical
equipment (e.g., RTUs, terminal units, baseboards, etc. and any other equipment
servicing or by use of Tenant).  During Business Hours, Landlord shall provide
heating, ventilation and air conditioning to the Premises sufficient to maintain
average temperatures within the Premises of (i) not less than 72° F (+/-3°)
during the heating season when the outdoor temperature is 2° F, and (ii) not
more than 78° F (+2° F) 50% + 5% relative humidity during the cooling season
when the outdoor temperatures are 91° F dry bulb and 74° F wet bulb.

 

(m)                             Life Safety, Exit and Emergency distribution
systems required by governing code.  Each floor shall contain one (1) electrical
meter and an electrical closet that include the following minimal electrical
service:  600 AMP 208/120 v 3P 4W meter socket and four (4) 200 AMP 42 circuit
panels for tenant lights, plugs, etc.

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT “K”

LANDLORD’S COMMON AREA IMPROVEMENTS AND AMENITIES

 

1.                                      Description.  Landlord, at its sole cost
and expense, shall complete the following improvements to the Common Areas of
the Project (the “Landlord’s Common Area Improvements”) in accordance with the
Working Drawings (as hereinafter defined), and, once constructed in accordance
with the schedule set forth below, shall maintain, operate and update all of the
Landlord’s Common Area Improvements throughout the Term in first-class condition
consistent with similar amenities at other Class A office complexes in the
Chicago suburban market:

 

(a)                                 Phase I of the Landlord’s Common Area
Improvements (“Phase I”) shall consist of the following: (i) renovation and
upgrading of the Project fitness center, fully fixtured with new professional
grade exercise equipment, fitness rooms for group exercise, and locker rooms and
showers, which shall be for use of all tenants of the Project and shall be
managed by Landlord or an independent third party at no additional charge to
Tenant or its employees (however, the cost of operation of such fitness center
shall be included in Operating Expenses, but no Basic Rent shall be imputed for
such space in determining Operating Expenses), (ii) renovation and upgrading of
the game room including replacement flooring, a fully functional fireplace, and
game tables (equipped with appropriate balls, cues, paddles and other
accessories) and (iii) food available for purchase either through the Building’s
existing cafeteria, or a “grab and go” facility located in the lobby of the
Building offering pre-packaged food and beverage items including a variety of
sandwiches and wraps, yogurt parfaits, snacks, salads, coffee, tea, and other
beverages (similar in operation, as of the date of this Lease, to Starbucks or
Peet’s Coffee.)

 

(b)                                 Phase II of the Landlord’s Common Area
Improvements (“Phase II”) shall consist of at least the following:
(i) renovation and upgrading of the conferencing center on the 2nd floor of
Tower One or construction of a new replacement conferencing center on the
1st floor of Tower One, which conferencing center, subject to the provisions of
Section 1.2 of the Lease, shall be for use of all tenants of the Project and
shall be managed by Landlord or an independent third party at no additional
charge to Tenant (except as otherwise provided in Section 1.2 of the Lease) or
its employees (however, the cost of operation of such conferencing center shall
be included in Operating Expenses, which shall include a reasonable Fair Market
Rent to be imputed for such space in determining Operating Expenses and the area
of the conference center shall be excluded from the Project Common Area when
calculating the Tenant’s Share), (ii) renovation and upgrading of the ground
floor and lower level of the Building to be comparable with the quality of the
rest of the Project, maximizing amenity space, and improving the ease of
navigating such lower level, (iii) renovation and upgrading of the Building
elevator lobbies and cabs (mechanicals as determined), security desk, all Common
Areas on the lower level and first floor (i.e., lobbies, restrooms, hallways,
dining areas including break-out areas, outdoor patio area(s), etc.) inclusive
of flooring, wall covering(s), lighting, seating, etc., (iv) providing Building
security, (v) renovation and upgrading of the cafeteria to provide food service
that is comparable to other Class A office complexes in the Chicago suburban
market offering multiple dining options and varied cuisines.

 

2.                                      Planning.  Landlord’s final working
drawings, which have been approved by Tenant, or Tenant’s designated agent, of
Landlord’s Common Area Improvements (“Working Drawings”) are attached hereto as
EXHIBIT “S”.

 

3.                                      Quality of Work.  The Landlord’s Common
Area Improvements shall be performed in a good and workmanlike manner in
material conformance with the Working Drawings.  The Landlord’s Common Area
Improvements shall be performed (a) outside of normal Business Hours (only with
respect to noisy work which may disturb tenants of the Building); (b) so as to
permit operation of, and safe access to, the existing cafeteria and vending area
(provided that the cafeteria may be closed temporarily for short periods of time
so long as a “grab and go” operation as described above is open and operating,
and the “grab and go” operation may be closed temporarily for short periods of
time so long as the cafeteria as described above is open and operating); and
(c) in a manner designed to minimize interference with Tenant’s access to and
use of the Premises, Common Areas and Project.

 

4.                                      Construction Defects. Landlord agrees
that in the event that any defect in the construction of the Landlord’s Common
Area Improvements is discovered, Landlord will cure such defects at Landlord’s
sole cost and expense, and if appropriate, will diligently pursue and seek to
enforce any warranties of the contractor(s) and/or the manufacturer of any
defective materials incorporated therein.

 

K-1

--------------------------------------------------------------------------------


 

5.                                      Construction Costs.  Landlord shall bear
the entire cost of performing the Landlord’s Common Area Improvements,
including, without limitation, moving expenses, design of the Landlord’s Common
Area Improvements and preparation of the Working Drawings and other soft costs,
costs of construction labor and materials, change orders, electrical usage
during construction, additional janitorial services, related taxes and insurance
costs.

 

6.                                      Phasing and Schedule.  Landlord will use
commercially reasonable and diligent efforts (x) to complete the portion of
Phase I of the Landlord’s Common Area Improvements identified in clause
1(a)(i) above on or before April 1, 2017, or such earlier date as is reasonably
practicable, (y) to complete the portion of Phase I of the Landlord’s Common
Area Improvements identified in clause 1(a)(ii) above on or before June 1, 2017,
or such earlier date as is reasonably practicable, and (z) to complete the
portion of Phase I of the Landlord’s Common Area Improvements identified in
clause 1(a)(iii) above as soon as reasonably practicable; however, prior to such
time as Landlord has completed Phase I of the Landlord’s Common Area
Improvements, Landlord will provide food service amenities to Tenant. All of the
Work shall be completed on or before December 31, 2017. In the event Landlord
does not complete the portion of Phase I of the Landlord’s Common Area
Improvements identified in clause 1(a)(i) above on or before June 1, 2017 or the
portion of Phase I of the Landlord’s Common Area Improvements identified in
clause 1(a)(ii) above on or before August 1, 2017, Tenant shall have the right
to perform such work and offset any and all costs incurred in connection
therewith against Tenant’s Rent obligation next due owing, subject to and in
accordance with the conditions and limitations set forth in Section 17.1.2.

 

K-2

--------------------------------------------------------------------------------


 

EXHIBIT “L”
TENANT’S CONSTRUCTION PROCEDURES

 

ARTICLE 1.00             GENERAL DESIGN AND CONSTRUCTION CRITERIA

 

1.01                        Tenant is responsible for letting contracts relating
to the construction, installation supervision and completion of Tenant’s
Improvements and payment therefor, procurement of all permits and permissions
related to Tenant’s Improvements, compliance with the requirements of all
authorities having jurisdiction and with conditions contained herein, and
payment of all fees and charges incurred in connection therewith.  Tenant shall
furnish Landlord copies of all necessary permits, licenses and approvals.  All
contractors engaged by Tenant shall be experienced in commercial construction of
improvements of the type and character contemplated by the approved Tenant’s
Drawings and shall be bondable and licensed in the State of Illinois.

 

1.02                        Tenant shall impose and enforce all applicable terms
hereof on any architect, engineer, designer, contractor and workmen engaged by
Tenant, its contractors and subcontractors.

 

ARTICLE 2.00             OTHER WORK OF LANDLORD

 

2.01                        Tenant acknowledges that Landlord may be carrying
out certain other work in the Premises and the Building at the time that
Tenant’s Improvements is being carried on and that such work by Landlord can
only be undertaken at the same time as or subsequent to work done by Tenant and
that certain work (including correction of deficiencies) may be undertaken or
completed subsequent to the date Landlord delivers each Phase of the Premises to
Tenant.  Landlord and Tenant hereby covenant and agree to cooperate with their
respective contractors in carrying out the Tenant’s Improvements.

 

ARTICLE 3.00             TENANT’S IMPROVEMENTS

 

3.01                        At its own expense, Tenant shall provide all design,
engineering, plans, specifications, drawings, permits, fees, work, labor, skill
and equipment required to complete the Premises for occupancy, and shall
construct the Tenant’s Improvements in accordance with Tenant’s Drawings,
approved in the manner set forth herein.

 

3.02                        The following shall be carried out at Tenant’s
expense (to the extent the rates therefor do not exceed rates charged by similar
contractors performing similar work under similar conditions in the Northwest
Suburban office market of Chicago) and by Landlord’s contractor:

 

(1)                                 all approved modifications and/or additions
to the shell building structural system, roof and life safety systems, including
without limitation, installation of approved modifications and additions for the
existing shell building sprinkler system within the Premises, and

 

(2)                                 any drilling, cutting, coring and patching
for conduit, pipe sleeves, chases, duct equipment, or openings in the floors,
walls, columns or roofs of the Premises which is approved by Landlord.

 

The following may be carried out by Tenant’s contractor at Tenant’s expense
subject to the requirements of Section 4.03 below:

 

(1)                                 all approved modifications to the shell
building plumbing, heating, cooling, ventilating, exhaust, control and
electrical distribution as installed by Landlord, and

 

(2)                                 patching of building standard fireproofing,
if applicable.

 

L-1

--------------------------------------------------------------------------------


 

3.03                        Modifications to the shell building systems set
forth in Section 5.02 and special requirements of Tenant will be considered by
Landlord only if applied for at the time Tenant’s Drawings are submitted for
approval and if they are compatible with the capacity and character of the shell
building.  Drawings for such proposed modifications shall be certified (sealed)
by an architect duly registered in the State of Illinois.  Landlord shall not be
required to grant its consent to allow Tenant’s contractor to perform such work
unless Tenant agrees to obtain from Landlord’s subcontractor(s) originally
responsible for the installation of such shell building systems written
statements in form reasonably satisfactory to Landlord, that Tenant’s
modifications of such shell building systems will be performed in a good
workmanlike manner and specifically affirming the continued validity of any and
all warranties and guaranties in effect prior to commencement of Tenant’s
Improvements from each such shell building systems subcontractor.  Restrictions
on mechanical and electrical connections by Tenant may be imposed as reasonably
necessary by Landlord to insure that no warranty or guarantee pertaining to the
shell building is lost or jeopardized.  Landlord shall note any restrictions at
the time of their review and approval of Tenant’s Drawings.

 

3.04                        No construction work shall be undertaken or
commenced by Tenant until:

 

(a)                                 Tenant’s Drawings have been submitted to and
approved by Landlord, which approval may not be unreasonably withheld,
conditioned or delayed,

 

(b)                                 all necessary building permits and required
insurance coverages have been secured and certificates of insurance delivered to
Landlord, and

 

(c)                                  Landlord shall provide comments to Tenant’s
Drawings within seven (7) Business Days of receipt.  Tenant shall then respond
to Landlord’s comments and resubmit as required.  Landlord shall then have 3
Business Days to respond to reach resubmittal.

 

3.05                        Tenant shall ensure that all materials, skill and
workmanship in Tenant’s Improvements shall be consistent with building standard,
and in accordance with the best standards of practice and any governing codes or
regulations.  Tenant shall have the obligation to timely deliver any materials
and equipment and labor to be supplied by Tenant so as not to delay Substantial
Completion of Tenant’s Improvements.  Tenant represents and warrants that
Tenant’s Drawings and the improvements contemplated thereby shall be in
compliance with applicable building and zoning laws, ordinances, regulations and
any covenants, conditions or restrictions affecting the Project, and that the
same are in accordance with good engineering and architectural practice, and
that Tenant’s Drawings are sufficient for issuance of a building permit for
Tenant’s Improvements.  Further, Tenant shall be responsible for obtaining the
Certificate of Occupancy for the applicable portion of the Premises, and shall
furnish the same to Landlord prior to the applicable Commencement Date. In the
event Tenant desires or is required to materially modify or change Tenant’s
Drawings after the same have been approved by Landlord, Tenant shall submit such
modifications or changes to Landlord for review and consideration and the
procedures governing approval of Tenant’s Drawings shall apply to any such
modifications or changes.

 

3.06                        Tenant shall appoint a representative as Tenant’s
representative with full authority to make decisions and commitments on behalf
of Tenant in respect to Tenant’s Improvements and changes therein.

 

3.07                        All Tenant’s Improvements shall be confined to the
interior of the Premises, with the exception of sign mountings, which shall be
performed in compliance with Landlord’s sign criteria and the approved sign
drawings.

 

3.08                        Landlord and Tenant shall in good faith review and
approve (or disapprove), process and perform any obligation pursuant to this
Lease concerning approval of Tenant’s Drawings or Change Requests, or concerning
construction of the Premises with all due diligence and reasonable speed
including, without limitation, approvals, reviews, shop drawings, change orders,
subcontractor bids, value engineering, and inspections, with the objective of
facilitating the construction of the Premises as quickly as reasonably possible.

 

L-2

--------------------------------------------------------------------------------


 

3.09                        Landlord and Tenant acknowledge that Tenant’s
Drawings may be substantially similar for multiple floors, and Landlord
acknowledges and agrees that once Landlord has approved Tenant’s Drawings for a
particular type of floor, Landlord’s approval of Tenant’s Drawings for a similar
floor shall not be required unless Tenant’s Drawings for one of the other floors
contain material changes from the Tenant’s Drawings previously approved by
Landlord.

 

ARTICLE 4.00             TENANT’S ACCESS FOR COMPLETION OF WORK

 

4.01                        Subject to compliance with applicable rules referred
to in this Article 4.00, Tenant and its architects, designers, engineers,
contractors and workmen employed by Tenant shall have access to and
non-exclusive use of the Premises to perform Tenant’s Improvements and such
other work approved by Landlord as Tenant may desire.  Tenant shall not cause a
labor dispute in connection with performance of Tenant’s Improvements. Landlord
shall have no responsibility or liability whatsoever with respect to any
materials left or installed by Tenant or its contractors in the Project. During
the performance of Tenant’s Improvements, Landlord shall provide, without charge
to Tenant and Tenant’s representatives, architect, engineer and contractor
(including subcontractors), access to and use of the Project’s parking lots,
loading docks, elevators, restrooms, electrical/mechanical systems, utilities
and other related facilities.

 

4.02                        In order to ensure that work proceeds efficiently in
the Project, Landlord and Landlord’s general contractor may from time to time
make rules for coordination of all construction work.  Tenant shall ensure that
any architect, engineer, designer, contractor and workmen employed by Tenant is
informed of and observes such rules, and prior to commencement of any
construction work makes appropriate arrangements with Landlord or Landlord’s
general contractor, particularly with respect to:

 

(a)                                 Material handling and hoisting facilities.

(b)                                 Material and equipment storage.

(c)                                  Time and place of deliveries.

(d)                                 Hours of work and coordination of work.

(e)                                  Power, heating and washroom facilities.

(f)                                   Scheduling.

(g)                                  Security.

(h)                                 Clean-up.

 

Landlord and Tenant shall reasonably cooperate with each other to coordinate
performance of Landlord’s Improvements and Tenant’s Improvements, respectively,
including taking such other actions as may be reasonably required to accommodate
each party’s critical path construction schedule.

 

4.03                        Landlord may require that all cutting, drilling or
other work of a noisy or vibrant nature be conducted outside the normal Business
Hours, if any, to the extent such cutting, drilling or other work interferes
with the normal business operations of such other tenants in occupancy.

 

4.04                        Tenant shall at all times keep the Premises and
adjacent areas free from accumulations of waste material or rubbish caused by
its suppliers, contractors or workmen.  Landlord may require clean-up on a daily
basis and reserves the right to do clean-up at the expense of Tenant if
Landlord’s reasonable requirements in this regard are not complied with and
provided that sufficient written notice is provided by Landlord to Tenant.  At
the completion of the Tenant’s Improvements, Tenant’s contractor shall forthwith
remove all rubbish and all tools, equipment and surplus materials from and about
the Premises and shall leave the Premises clean to the satisfaction of
Landlord.  This final clean-up shall include the cleaning of light fixtures,
windows, entries and public space affected by the work.  Upon completion of
Tenant’s Improvements, Tenant shall notify Landlord’s project manager or tenant
coordinator that Tenant’s Improvements has been completed and is available for
inspection for conformance with the approved Tenant’s Drawings.  Tenant shall
not occupy the Premises prior to this notification.

 

4.05                        If Tenant’s contractor does not prosecute Tenant’s
Improvements properly in accordance with the approved Tenant’s Drawings,
Landlord, after three days’ written notice to Tenant, and without prejudice to
any other

 

L-3

--------------------------------------------------------------------------------


 

right or remedy Landlord may have, may remedy the default or make good any
deficiencies, and recover the costs incurred therein from Tenant.

 

ARTICLE 5.00             INSURANCE; PAYMENT DOCUMENTATION

 

5.01                        Prior to commencement of Tenant’s Improvements,
Tenant shall obtain, at its sole expense, and maintain during the performance of
Tenant’s Improvements and shall ensure that its contractors and consultants of
every tier maintain, the following insurance coverages:

 

(i)                                     Workers’ compensation insurance covering
all persons directly employed by Tenant in connection with Tenant’s Improvements
and with respect to which death or injury claims could be asserted against
Tenant, Landlord, the Project or any interest therein, with limits not less than
as required by applicable Laws, together with employer’s liability coverage with
limits of not less than Five Hundred Thousand and No/100 Dollars ($500,000.00)
per occurrence;

 

(ii)                                  A standard ISO Commercial General
Liability policy with limits of not less than Five Million Dollars
($5,000,000.00) per occurrence and Five Million and No/100 Dollars
($5,000,000.00) aggregate limit, which policy(ies) shall:

 

a.                                      name as additional insured Landlord and
such other persons as Landlord may designate;

 

b.                                      be written by insurance companies rated
A-/VII or better by the A.M. Best Company and licensed to do business in the
State and otherwise reasonably acceptable to Landlord;

 

c.                                       provide that such policy(ies) may not
be canceled by the insurer without giving Landlord at least thirty (30) days
prior written notice;

 

d.                                      protect and insure Landlord and the
Landlord Parties on account of any loss or damage arising from injury or death
to persons or damage or destruction to property caused by or related to or
occurring on (A) the Premises, (B) any act or omission of Tenant, or its
contractors of every tier, consultants and their respective agents, employees,
licensees, invitees or contractors on any portion of the Project, including the
Premises and provide coverage for completed operations and any breach of
Tenant’s indemnity obligations hereunder;

 

e.                                       be maintained for at least ten
(10) years following completion of Tenant’s Improvements; and

 

f.                                        waive subrogation against Landlord and
all other persons designated pursuant to 7.01(ii)(a) above

 

(iii)                               All Risk Builders Risk insurance for the
entire replacement cost of Tenant’s Improvements.

 

(iv)                              Automobile insurance with a limit of not less
than $1,000,000 for bodily injury and property damage arising out of the use of
owned, non-owned, hired and/or leased vehicles.

 

Further, Tenant shall provide evidence to Landlord, that each of Tenant’s
architects and engineers has procured a Professional E & O insurance policy with
limits of not less than One Million and No/100 Dollars ($1,000,000.00) per
occurrence, and shall require that such coverage be maintained for at least five
(5) years after completion of Tenant’s Improvements.

 

Tenant shall provide evidence satisfactory to Landlord that all requirements of
this Section 6.01 are strictly complied with prior to commencement of Tenant’s
Improvements and at any time upon request (including providing copies of any
insurance policies requested).

 

L-4

--------------------------------------------------------------------------------


 

Tenant shall defend, indemnify and hold harmless Landlord and its management
agent from and against any and all losses, damages, costs (including, without
limitation, attorneys’ fees and court costs), liabilities, causes of action and
settlements arising from or related to or in connection with any work performed
by or on behalf of Tenant, including injury to persons or damage to property, to
the extent not caused by the negligence or willful misconduct of any of the
Landlord Parties.  Anything herein to the contrary notwithstanding, the
obligations of Landlord under this Lease (including, without limitation,
Landlord’s covenant to perform Landlord’s Improvements), and any covenant,
representation, warranty or undertaking made by Landlord in this Lease, shall be
deemed to exclude any matter to the extent attributable in whole or in part to
(i) architectural, design and/or engineering defects contained in Tenant’s
Drawings or non-compliance of the same with applicable building codes and
rules and regulations of governmental authorities having jurisdiction thereof
and other applicable laws, (ii) errors and/or omissions and/or negligent acts of
Tenant’s architect and/or engineer and (iii) Tenant’s Improvements or the
Tenant’s Improvements.

 

Landlord shall defend, indemnify and hold harmless Tenant from and against any
and all losses, damages (excluding consequential, special, punitive, incidental
and similar type damages), costs (including, without limitation, attorneys’ fees
and court costs), liabilities, causes of action and settlements for injury to
persons or damage to property to the extent caused by any work performed by or
on behalf of Landlord, provided Tenant tenders defense of any claim subject to
Landlord’s indemnity in sufficient time to avoid prejudice to Landlord for
handling by counsel of Landlord’s selection and reasonably acceptable to Tenant.

 

5.02                        Tenant shall furnish Landlord with a full and final
waiver of lien from Tenant’s general contractor, and from all subcontractors
performing work of Five Thousand and 00/100 Dollars ($5,000.00) or more in order
to establish that the cost of all labor, services and materials furnished in
connection with Tenant’s Improvements has been paid in full and to keep the
Premises and Project free from all liens and claims.

 

ARTICLE 6.00             MECHANIC’S LIEN

 

6.01                        Section 8.4 of the Lease is hereby incorporated
herein by this reference.

 

L-5

--------------------------------------------------------------------------------


 

EXHIBIT “M”
RESERVED SPACE PARKING LICENSE

 

THIS RESERVED SPACE PARKING LICENSE (“License”) is made and entered into as of
               , 20   by and between                            (“Licensor”),
and                           (“Licensee”).

 

RECITALS:

 

A.                                    By that certain Multi-Tenant Office Lease
Agreement dated as of               , 2016 (“Lease”), Licensor leased to
Licensee, and Licensee leased from Licensor, certain premises (“Premises”)
located in the building located at                      (“Building”).

 

B.                                    Licensor desires to grant to Licensee and
Licensee desires to accept from Licensor, a license for  parking forty (40)
stalls in the enclosed garage portion of the Project (the “Garage”).

 

C.                                    All capitalized terms not otherwise
defined in this License shall have the meanings ascribed to them in the Lease.

 

ACKNOWLEDGMENTS:

 

Pursuant to Section 19.1 of the Lease and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Licensor and Licensee agree as follows:

 

1.                                      Licensor hereby licenses to Licensee the
right to park forty (40) automobiles in the Garage throughout the Term. Anything
herein to the contrary notwithstanding, this License shall in any event
terminate no later than the date of termination of the Term.

 

2.                                      A breach of this License by either party
shall be deemed a breach of said Lease by such party and after notice given in
accordance with the terms of such Lease and failure of the breaching party to
cure within thirty (30) days of such notice, the non-breaching party shall have
all remedies available herein, under the Lease, and at law or in equity.  In the
event the Term is extended, the term of this License shall be extended to the
same termination date.

 

3.                                      Licensee shall not be required to pay a
monthly fee for such License.

 

4.                                      In the event of default hereunder by
Licensee, Licensor may, at its option, cancel this License by written notice to
Licensee if Licensee fails to cure such default within thirty (30) days after
written notice by Licensor to Licensee.

 

5.                                      This License is for the reserved parking
spaces designated on the Parking Plan attached hereto and made a part hereof as
Exhibit A.  No more than one (1) automobile per space licensed hereunder shall
be parked or stored under Licensee’s rights hereunder at any one time.

 

6.                                      This License is for self-service storage
or parking only and does not include the rights to any additional services,
which services may be made available by Licensor from time to time at an
additional charge.

 

7.                                      It is understood that Licensor and its
agents and employees shall not be liable for loss or damage to any vehicle
parked or stored by Licensee or under Licensee’s rights herein and/or to the
contents thereof caused by fire, theft, explosion, freezing of circulation
system of any automobile, strikes, riots or by any other causes and Licensee,
except to the extent caused by Licensor, (1) waives any claim against Licensor
for and in respect thereto, and (2) hereby agrees to indemnify and defend
Licensor against all claims for any loss or damage to any such vehicle or its
contents.  It is further expressly understood that the relationship between
Licensor and Licensee constitutes a license to use the Garage subject to the
terms and conditions herein only and that neither such relationship nor the
storage or parking of any automobile thereunder shall constitute a bailment nor
create the relationship of bailor and bailee.

 

M-1

--------------------------------------------------------------------------------


 

8.                                      Licensee shall not assign any of its
rights under this License in any manner whatsoever without the prior written
consent of Licensor, which shall not be unreasonably withheld if such assignment
is collateral to an assignment of the Lease.  This License may be assigned by
Licensee to any Permitted Transferee of Licensee’s interest in the Lease.

 

9.                                      All notices hereunder shall be in
writing by certified mail, return receipt requested.  Any notice to Licensor
shall be mailed to Licensor in care of:                                and to
Licensee at                         , and shall be deemed given when mailed,
postage prepaid, if addressed in accordance with the above.  The addresses of
either party may be changed at any time by written notice by the party to be
notified in the manner above specified.

 

10.                               If all or any part of the Garage is taken by
eminent domain proceedings, Licensor shall be entitled to all of the award in
the proceedings, and may terminate this License in the event of a total taking,
or reduce the number of spaces licensed hereunder in proportion to the extent of
any partial taking, upon written notice to Licensee.  If the Garage is damaged
by fire or other casualty, Licensor will cause it to be repaired with due
diligence, provided that the remainder of the Building is not damaged, or if the
remainder of the Building is damaged, provided that Licensor is also repairing
the remainder of the Building.  There shall be no abatement of Basic Rent
payable under the Lease during any period the Garage or the spaces licensed
hereunder are unusable by Licensee by reason of the foregoing.  The monthly fee
for this License for the period during which the Garage or any stall licensed
hereunder is not able to be used for parking purposes as a result of this
Paragraph 10 shall abate on a per stall basis.

 

11.                               This License shall be subject and subordinate
to any mortgage, deed of trust or ground lease now or hereafter placed on the
Building, or any portion thereof, and to replacements, renewals and extensions
thereof.  Licensee agrees that any holder of a ground lease, sale-leaseback
instrument, mortgage, deed of trust, deed to secure debt or other lien shall
have the right at any time to subordinate such ground lease, mortgage, deed of
trust, deed to secure debt or other lien to this License. Licensee agrees upon
demand to execute such further instruments subordinating this License, subject
to the terms of this Paragraph 11, as Licensor may request.  Licensee shall,
upon request, attorn to any party which succeeds to Licensor’s interest in the
Building.  Licensee agrees to deliver a certificate in respect to this License
similar to the certificates required by Section 15.4 of the Lease at the time
any certificate under Section 15.4 is required.  Further, the terms of
Section 18.2 and 18.8 of the Lease are incorporated herein by reference with the
substitution of “Licensor” for “Landlord” and “Licensee” for “Tenant”.

 

12.                               Licensee covenants not to suffer any waste,
damage, disfigurement or injury to the Garage.

 

13.                               Licensor shall have the right to close any
portion of the Garage and deny access thereto in connection with any repairs or
in an emergency, as it may require, without liability, cost or abatement of
Basic Rent or other charges under the Lease or this License.

 

14.                               Licensee shall perform, observe and comply
with such rules of the Building as may be reasonably adopted by Licensor in
respect to the use and operation of the Garage.

 

15.                               Licensee shall, when using the parking
facilities of the Garage, observe and obey all signs regarding fire lanes and no
parking zones, and when parking shall always park between designated lines. 
Licensor reserves the right to tow away, or otherwise impound, at the expense of
the owner or operator, any vehicle which is improperly parked or parked in a no
parking zone.

 

16.                               In the event a key or other access device is
supplied by Licensor to Licensee in connection with the rights granted herein,
Licensee will surrender such key or access device to Licensor upon termination
of this License.

 

17.                               Licensor covenants and agrees that Licensee,
upon observing and keeping the covenants, agreements and conditions of the Lease
and this License on its part to be kept and performed, shall, subject to the
terms and provisions hereof, lawfully hold, occupy and enjoy all the rights and
privileges granted herein during the

 

M-2

--------------------------------------------------------------------------------


 

term of this License without hindrance or molestation by Licensor, its agents,
servants, employees, guests, invitees or any other persons claiming under
Licensor.

 

[Signature Page Follows]

 

M-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this License as of the day and
year first above written.

 

 

LICENSOR:

 

LICENSEE:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Its:

 

 

Its:

 

 

M-4

--------------------------------------------------------------------------------


 

EXHIBIT “N”
SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT

 

Prepared by and after

Recording Return to:

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”),
is made and entered into as of the      day of            ,     , by and between
             ,  a                   , having an address of
                                        (“Tenant”),
                                  ,  a                                , having
an address of                                    (“Landlord”), and
                               , a                                , having an
address of                                             (“Lender”).

 

W  I  T  N  E  S  S  E  T  H:

 

WHEREAS, Lender has made a loan to Landlord (the “Loan”) secured by that certain
                   , dated                    , recorded in the office of the
Cook County Recorder on                  as Document                  (the
“Mortgage”) and that certain [Assignment of Rents],  dated                    ,
recorded in the office of the Cook County Recorder on                  as
Document                  (the Mortgage collectively with any and all other
documents evidencing, securing or pertaining thereto or to the Loan, or to be
secured, thereby, the “Mortgage Documents”), encumbering the Landlord’s interest
and title in and to certain premises as the same are described on Exhibit “A”
attached hereto and incorporated herein by this reference (the “Property”), and
such other properties and interests as are described therein, and encumbering
all of Landlord’s rights, title and interest in and to the Lease (as described
below) and the leasehold estate created thereby to secure the payment of the
indebtedness described in the Mortgage; and

 

WHEREAS, Landlord and Tenant have entered into that certain Lease dated as of
              , (as the same may have been modified and amended as of the date
hereof, collectively, the “Lease”), pertaining to the leasing by Landlord, as
“Landlord”, to Tenant, as “Tenant” of the certain premises as more fully
described therein (the “Premises”) and which Lease is subject to the condition
that this Agreement be executed and delivered by and among the parties hereto;
and such Lease is incorporated herein by this reference and made a part hereof;
and

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms and conditions upon which Tenant shall attorn to Lender upon
certain conditions, Lender shall recognize the Lease and agrees not to disturb
same or Tenant’s peaceful possession and quiet enjoyment of the Premises
pursuant to the Lease, all upon certain conditions, and certain other matters.

 

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, Lender, Landlord and Tenant, as Tenant, hereby covenant and agree as
follows:

 

1.                                      Tenant covenants, stipulates and agrees
that the Lease and all of Tenant’s right, title and interest in and to the
Premises thereunder (including but not limited to any option to purchase, right
of first refusal to purchase or right of first offer to purchase the Premises or
any portion thereof) is hereby, and shall at all times continue to be,
subordinated and made secondary to the lien of the Mortgage, so that at all
times the Mortgage shall be and remain a lien on the Premises prior to and
superior to the Lease for all purposes, subject to the provisions set forth
herein.  Subordination is to have the same force and effect as if the Mortgage
and such renewals, modifications,

 

N-1

--------------------------------------------------------------------------------


 

consolidations, replacements and extensions had been executed, acknowledged,
delivered and recorded prior to the Lease, any amendments or modifications
thereof and any notice thereof.

 

2.                                      Lender agrees on behalf of itself and
any person or entity succeeding to the rights of Landlord under the Lease
(“Successor Landlord”) that if Lender exercises any of its rights under the
Mortgage Documents including entry or foreclosure of the Mortgage Documents or
exercise of a power of sale under the Mortgage Documents, neither Lender nor any
Successor Landlord will disturb Tenant’s right to use, occupy and possess the
Premises under the terms of the Lease so long as Tenant is not in default beyond
any applicable notice and cure periods under the Lease, and Successor Landlord
shall be bound under all of the terms and conditions of the Lease, except as set
forth below.

 

3.                                      If, at any time a Successor Landlord
acquires the interest of Landlord under the Lease (through foreclosure of the
Mortgage or otherwise) as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize Successor Landlord as Tenant’s
landlord under the Lease, said attornment to be effective and self-operative
without the execution of any further instruments.  Although said attornment
shall be self-operative, Tenant agrees to execute and deliver to Successor
Landlord such other commercially reasonable instrument or instruments as
Successor Landlord shall from time to time request in order to confirm said
attornment.

 

4.                                      Landlord authorizes and directs Tenant
to honor any written demand or notice from Lender instructing Tenant to pay rent
or other sums to Lender rather than Landlord (a “Payment Demand”), regardless of
any other or contrary notice or instruction which Tenant may receive from
Landlord before or after Tenant’s receipt of such Payment Demand.  Tenant may
rely upon any notice, instruction, Payment Demand, certificate, consent or other
document from, and signed by, Lender and shall have no duty to Landlord to
investigate the same or the circumstances under which the same was given.  Any
payment made by Tenant to Lender or in response to a Payment Demand shall be
deemed proper payment by Tenant of such sum pursuant to the Lease.

 

5.                                      If Lender shall become the owner of the
Premises or the Premises shall be sold by reason of foreclosure or other
proceedings brought to enforce the Mortgage or if the Premises shall be
transferred by deed in lieu of foreclosure, Successor Landlord shall not be:

 

(a)                                 liable for any act or omission of any prior
landlord (including Landlord) or bound by any obligation to make any payment to
Tenant which was required to be made prior to the time Successor Landlord
succeeded to any prior landlord (including Landlord) nor subject to any right of
set-off or defense which Tenant may have against any prior landlord, provided
that Successor Landlord will be: (1) subject to any right of set-off from rent
which the Lease expressly affords to Tenant, to the extent Tenant has, in
accordance with the notice provisions of the Lease and this Agreement, timely
delivered written notice to Lender of the default giving rise to such right of
set-off and has afforded the time period specified in the Lease for Landlord to
cure such default; and (2) obligated to cure any continuing default under the
Lease to the extent such default remains uncured after the date Successor
Landlord acquires title, provided that the term “continuing default” shall not
include any failure by a prior landlord to pay any money owed to Tenant with
respect to any period prior to such acquisition date (except as provided in
subsection (1) of this paragraph); provided, further, that Tenant has, in
accordance with the notice provisions of the Lease and this Agreement, timely
delivered written notice to Lender of said default and has afforded the time
period specified in the Lease for Landlord to cure such default prior to such
acquisition date; and (3) liable for the obligation to complete any work
necessary to deliver the Premises or any space added to the Premises in Base
Building Condition, the obligation to complete the Landlord’s Common Area
Improvements, the payment of the Improvement Allowance and any brokerage
commissions, and the reconciliation of any Expenses (as such terms are defined
in the Lease); or

 

(c)                                  bound by any payment of rent or additional
rent by Tenant to any prior landlord (including Landlord) for more than one
month in advance; or

 

(d)                                 bound by any material amendment or
modification of the Lease unless such amendment or modification is effectuated
to document a right exercisable unilaterally by Tenant under the Lease,

 

N-2

--------------------------------------------------------------------------------


 

or by any termination or surrender of the Lease made without the written consent
of Lender unless such termination or surrender occurs as a result of any right
exercisable unilaterally by Tenant under the Lease; or

 

(e)                                  liable or responsible for or with respect
to the retention, application and/or return to Tenant of any security deposit
paid to any prior landlord (including Landlord), whether or not still held by
such prior landlord, unless and until Successor Landlord has actually received
said deposit for its own account as the landlord under the Lease as security for
the performance of Tenant’s obligation under the Lease (which deposit shall,
nonetheless, be held subject to the provisions of the Lease).

 

6.                                      Tenant hereby covenants and agrees to
deliver to Lender a duplicate of each notice of default delivered by Tenant to
Landlord at the same time as such notice is given to Landlord and no such notice
of default shall be deemed given by Tenant under the Lease unless and until a
copy of such notice shall have been so delivered to Lender.  Lender shall have
the right (but shall not be obligated) to cure such default in accordance with
the terms and provisions set forth in the Lease.  Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord.  If the Lease shall terminate for any reason, upon
Lender’s written request given within thirty (30) days after such termination,
Tenant, within fifteen (15) days after such request, shall execute and deliver
to Lender a new lease of the Premises for the remainder of the term of the Lease
and upon all of the same terms, covenants and conditions of the Lease.

 

7.                                      Tenant acknowledges that the interest of
Landlord under the Lease is assigned to Lender solely as security for the Loan,
and Lender shall have no duty, liability or obligation under the Lease or any
extension or renewal thereof, unless Lender shall specifically undertake such
liability in writing or Lender becomes the Successor Landlord.

 

8.                                      This Agreement shall be governed by and
construed in accordance with the laws of the State in which the Premises is
located (excluding the choice of law rules thereof).

 

9.                                      This Agreement and each and every
covenant, agreement and other provisions hereof shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns and may be amended, supplemented, waived or modified only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

10.                               All notices to be given under this Agreement
shall be in writing and shall be deemed served upon receipt by the addressee if
served personally or, if sent by overnight courier, the second business day
following deposit with such courier service, addressed to the Landlord, Tenant
or Lender at the addresses appearing below.  Such addresses may be changed by
notice given in the same manner.  If any party consists of multiple individuals
or entities, then notice to any one of same shall be deemed notice to such
party.

 

To Lender:

 

 

 

 

 

 

Attention:

 

 

With a copy to:

 

 

 

 

 

 

Attention:

 

 

To Tenant:

 

 

 

 

 

 

N-3

--------------------------------------------------------------------------------


 

 

Attention:

 

 

With a copy to:

 

 

 

 

 

 

Attention:

 

 

To Landlord:

 

 

 

 

 

 

Attention:

 

 

With a copy to:

 

 

 

 

 

 

Attention:

 

11.                               If this Agreement conflicts with the Lease,
then this Agreement shall govern as between the parties and any Successor
Landlord, including upon any attornment pursuant to this Agreement.  This
Agreement supersedes, and constitutes full compliance with, any provisions in
the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.

 

12.                               In the event Lender shall acquire Landlord’s
interest in the Premises, Tenant shall look only to the estate and interest, if
any, of Lender in the Premises for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Lender as a Successor Landlord under the
Lease or under this Agreement, and no other property or assets of Lender shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease, the
relationship of the landlord and tenant under the Lease or Tenant’s use or
occupancy of the Premises or any claim arising under this Agreement.

 

13.                               If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, such provision
shall be deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

 

14.                               This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

N-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

TENANT:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

N-5

--------------------------------------------------------------------------------


 

STATE OF

 

COUNTY OF

 

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that                            , personally known
to me to be the same person whose name is subscribed to the foregoing instrument
as the                    of                       , a Delaware limited
liability company, appeared before me and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said limited liability company, for the uses and
purposes therein set forth.

 

GIVEN under my hand and notarial seal this       day of                    ,
20  .

 

Notary Public

My Commission Expires:

 

 

STATE OF

 

COUNTY OF

 

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that                            , personally known
to me to be the same person whose name is subscribed to the foregoing instrument
as the                    of                       , an Illinois corporation,
appeared before me and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said limited liability company, for the uses and purposes therein set
forth.

 

GIVEN under my hand and notarial seal this       day of                    ,
20  .

 

Notary Public

 

 

My Commission Expires:

 

N-6

--------------------------------------------------------------------------------


 

STATE OF

 

COUNTY OF

 

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that                            , personally known
to me to be the same person whose name is subscribed to the foregoing instrument
as the                    of                       , a Delaware limited
liability company, appeared before me and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said limited liability company, for the uses and
purposes therein set forth.

 

GIVEN under my hand and notarial seal this       day of                    ,
20  .

 

Notary Public

 

 

My Commission Expires:

 

N-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

N-8

--------------------------------------------------------------------------------


 

EXHIBIT “O”
ESTOPPEL CERTIFICATE

 

Tenant Estoppel Certificate

 

 

Date:

 

 

To:                                                    



 

Re:                             Lease by and between
                           , as landlord (“Landlord”), and
                       , as tenant (“Tenant”), dated                         ,
as amended, supplemented and/or modified by the amendments, modifications, side
letters, guaranties, letters of credit and other documents listed on Schedule 1
attached hereto (as so amended, supplemented and/or modified, the “Lease”) at
the property known as                      (the “Property”)

 

Dear Sir or Madam:

 

Tenant hereby certifies to the addressee hereof that to Tenant’s actual
knowledge, and except as set forth on Schedule 2:

 

(a)                                 Tenant is the present tenant under the
Lease.

 

(b)                                 There are no written amendments, supplements
or modifications to the Lease except as set forth on Schedule 1.  The Lease
represents the entire agreement between Tenant and Landlord with respect to the
leasing and occupancy of the premises leased under the Lease (the “Leased
Premises”).

 

(c)                                  The Leased Premises consists of      
square feet.

 

(d)                                 No portion of the Leased Premises has been
sublet to any party.

 

(e)                                  The term of the Lease commenced on
               and is scheduled to expire on                    , subject to
Tenant’s renewal options as set forth in the Lease.

 

(f)                                   Current monthly base rent under the Lease
is $             , Tenant’s Share of Expenses (as defined in the Lease) is
      %.   The date of Tenant’s last rental payment was           .  No rent or
other sums due have been paid more than one (1) month in advance.

 

(g)                                  Landlord holds no security deposit or
letter of credit  in connection with the Lease.

 

(h)                                 The Lease has not been cancelled or
terminated and the Lease is in full force and effect in accordance with its
terms. To Tenant’s actual knowledge, without independent inquiry, there exists
no default, nor any condition or state of facts which with notice, the passage
of time, or both, would constitute a default on the part of Landlord under the
Lease.

 

(i)                                     Tenant acknowledges and agrees that the
addressee listed above shall be entitled to rely on Tenant’s certifications set
forth herein.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

Tenant:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

Amendments, Modifications, Side Letters, Guaranties, Letters of Credit
or other Modifications (including any sublease or assignment documents)

 

3

--------------------------------------------------------------------------------


 

Schedule 2

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “P”
INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT “Q”
PARKING FACILITIES

 

[g124261kg25i001.gif]

 

Note:  The information shown above is for illustration purposes only and in the
event of any conflict between the language set forth in the Lease and the above
drawing, the language of the Lease shall govern and control.

 

--------------------------------------------------------------------------------


 

EXHIBIT “R”

FORM OF MEMORANDUM OF LEASE

 

[See attached]

 

--------------------------------------------------------------------------------


 

Recording Requested By and

When Recorded Return To:

 

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attn:  Caryn S. Englander

 

This space reserved for Recorder’s use only.

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (hereinafter, “Memorandum”) is made and entered into as
of the    day of               , 2016 by and among RPAI SCHAUMBURG AMERICAN
LANE, L.L.C., a Delaware limited liability company (“Landlord”) and PAYLOCITY
CORPORATION, an Illinois corporation (“Tenant”), on the covenants, terms and
conditions set forth below.

 

RECITALS:

 

A.                                    Landlord is the owner of improvements
including those certain office buildings known as 1400 American Lane (the
“Building”) and 1450 American Lane (“Tower Two”), Schaumburg, Illinois
(collectively referred to herein as the “Project”) located on certain real
property commonly legally described on Exhibit A attached hereto and
incorporated herein (the “Land”).

 

B.                                    Landlord and Tenant have entered into a
lease of floors 7 through 20 (inclusive) (the “Lease”) of even date herewith,
wherein Tenant has leased approximately 309,559 square feet of rentable area
(the “Premises”) in the Building.

 

C.                                    Landlord is the fee owner of the Land and
the Project.

 

D.                                    Landlord and Tenant have entered into this
Memorandum to confirm the lease of the Premises and to provide notice to any
interested party of such Lease and of certain terms and provisions thereof.

 

NOW, THEREFORE, the parties state and agree as follows:

 

For good and valuable consideration exchanged by Landlord and Tenant, the
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:

 

1.                                      Demise of Premises.  Landlord has
demised the Premises to Tenant and Tenant has leased the Premises from Landlord,
on the terms and conditions set forth the Lease.  In addition, Landlord has
demised temporary space to Tenant on the terms and conditions set forth in the
Lease.

 

--------------------------------------------------------------------------------


 

2.                                      Term.  Landlord shall deliver the
Premises to Tenant in four (4) phases. The Commencement Date for Phase I of the
Premises is the first day of the first calendar month immediately following the
expiration of six (6) months after the date Landlord delivers possession of
Phase I(b) of the Premises to Tenant.  The Commencement Date for Phases II, III
and IV and the Expansion Premises (if the Expansion Option is exercised by
Tenant) is the first day of the first calendar month immediately following the
expiration of five (5) months after the date Landlord delivers possession of
Phases II, III, IV and the Expansion Premises, as applicable, to Tenant.  The
term of the Lease expires one hundred eighty (180) months following the first
day of the calendar month immediately following the month containing the Phase
II Commencement Date (unless the Phase II Commencement Date is the first day of
a calendar month, in which event the Term shall end one hundred eighty (180)
months following the Phase II Commencement Date), unless extended or sooner
terminated pursuant to the provisions contained in the Lease.

 

3.                                      Extension Options.  Tenant has the right
to extend the Term for all or a portion of the Premises for two (2) consecutive
periods of five (5) years each for any or all of the Premises (but not less than
150,000 rentable square feet), subject to the terms and conditions of the Lease.

 

4.                                      Expansion Option.  Tenant has the right
to expand the Premises to include all or a portion of any floors in the Building
that are contiguous to the Premises by delivery of written notice to Landlord on
or before July 1, 2019.

 

5.                                      Right of First Offer; Right of First
Refusal.  Tenant has an on-going right of first offer to lease any space in the
Building for which Landlord is prepared to commence negotiations with a
bona-fide third party tenant; provided, however, during any period in which
Tenant leases the entire Building, Tenant shall have the on-going right of first
offer to lease any space in Tower Two for which Landlord is prepared to commence
negotiations with a bona-fide third party tenant.  Tenant’s right of first offer
is subject to the terms and conditions of the Lease.  Tenant shall also have the
right of first refusal with respect to any space in the Building; provided,
however, during any period in which Tenant leases the entire Building, Tenant
shall have the on-going right of first refusal with respect to any space in
Tower Two.

 

6.                                      Restriction on Competitors of Tenant. 
Landlord has agreed not to lease or approve any sublease or assignment of any
space in the Project to any competitors of Tenant, as defined and subject to the
terms and conditions in the Lease.

 

7.                                      Naming Rights.  So long as (i) Paylocity
Corporation (“Paylocity”) (which is understood to include any Permitted
Transferee of Paylocity) is the Tenant under the terms of the Lease, and
(ii) Paylocity leases a minimum of five hundred thousand (500,000) square feet
of rentable area in the Project, Paylocity shall have exclusive naming rights to
the Project, which name may include “Paylocity”, or another name to be selected
by Paylocity with Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed.  If Paylocity does not elect to exercise the naming
rights granted herein, Paylocity shall have the right to approve the name of the
Project, which approval shall not be unreasonably withheld, conditioned or
delayed. Additionally, provided Paylocity leases a minimum of two hundred
seventy thousand (270,000) square feet of rentable area in the Project, Landlord
shall not provide Project naming rights to another tenant; provided, however,
this prohibition shall not prevent Landlord from providing such other tenants
with Building signage rights.

 

8.                                      Facade Signage.  So long as,
(a) Paylocity (which is understood to include any Permitted Transferee of
Paylocity) is the Tenant under the terms of the Lease, and (b) Paylocity leases
a minimum of two hundred fifty thousand (250,000) square feet of rentable area
in the Building, Paylocity shall have the exclusive right to install and
maintain Building Façade Signage on the Building during the Term, subject to and
in accordance with the conditions and limitations contained in the Lease.  In
addition, if Paylocity leases (i) at least 100,000 rentable square feet in Tower
Two (provided there is no available space in the Building at the time Tenant
leases space in Tower Two) for a minimum term of 10 years, then Building Façade
Signage shall also mean maximum signage rights on one façade of  the exterior of
Tower Two for a tenant thereon, subject to the rights of then existing tenants,
or (ii) at least 270,000 rentable square feet in Tower Two for a minimum term of
10 years, then Building Façade

 

--------------------------------------------------------------------------------


 

Signage shall also mean maximum signage rights on a total of two façades of  the
exterior of Tower Two for a tenant thereon, subject to the rights of then
existing tenants.

 

9.                                      Additional Rights.  Tenant has certain
rights to reserved and visitor parking spaces, roof rights, additional signage
rights, rights to storage space and generator rights as more fully set forth in
the Lease.

 

10.                               Landlord Obligations.  During the Term,
Landlord shall maintain the Building Conference Facilities for Tenant’s use,
along with other tenants of the Building; provided, however, Tenant shall have
the right, at its option, to incorporate the Building Conference Facilities into
its Premises on the terms and conditions set forth in the Lease.

 

11.                               Non-Disturbance.  It shall be a condition of
subordination of the Lease to any ground lease, mortgage, deed of trust or other
similar security instrument encumbering the Project or any portion thereof that
the party or parties having the benefit of same shall enter into a
non-disturbance agreement benefitting Tenant in a form and substance reasonably
acceptable to Tenant.

 

12.                               Additional Provisions.  The entirety of the
Lease is hereby incorporated by reference, and all of the terms thereof shall
apply to and be binding upon Landlord and Tenant in connection with this
Memorandum.  This Memorandum is being entered into and recorded in order to give
constructive notice to third parties as to the existence of the Lease and
Tenant’s rights thereunder.  To the extent that a conflict or inconsistency may
exist between any term or condition of this Memorandum and any term or condition
contained in the Lease, such term or condition contained in the Lease shall
govern and control.

 

13.                               Counterparts.  This Memorandum may be executed
in one or more counterparts which, when taken together, shall constitute one and
the same instrument.

 

14.                               Binding Effect.  All of the terms, covenants,
conditions, and obligations set forth in this Memorandum shall run with the land
and inure to the benefit of, and bind Landlord, Tenant and their respective
personal representatives, heirs, successors, transferees and assigns.

 

15.                               Defined Terms.  Capitalized terms used but not
defined in this Memorandum shall have the meanings ascribed to such terms in the
Lease.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Memorandum is dated as of the date and year first
written above.

 

 

LANDLORD:

 

 

 

 

RPAI Schaumburg American Lane, L.L.C.,

 

a Delaware limited liability company

 

 

 

By: Retail Properties of America, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

TENANT:

 

 

 

 

Paylocity Corporation,

 

an Illinois corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

)ss.

COUNTY OF

)

 

On                 , 2016, before me,                                 , the
undersigned Notary Public, personally appeared               ,
                    of Retail Properties of America, Inc., as the sole member of
RPAI Schaumburg American Lane, L.L.C., a Delaware limited liability company,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that she/he executed the same in his/her/their authorized
capacity, and that by his/her on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

)ss.

COUNTY OF

)

 

On              , 2016, before me,                                 , the
undersigned Notary Public, personally appeared                        , of
Paylocity Corporation, an Illinois corporation, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that she/he
executed the same in his/her/their authorized capacity, and that by his/her on
the instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Legal Description

 

Tax Key No.                            
ADDRESS:  1400 and 1450 American Lane, Schaumburg, Illinois

 

--------------------------------------------------------------------------------


 

EXHIBIT “S”

WORKING DRAWINGS

 

[See attached]

 

--------------------------------------------------------------------------------